     Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.245 Page 1 of 69




                    1   MORGAN, LEWIS & BOCKIUS LLP
                        Joseph Duffy, Bar No. 241854
                    2   joseph.duffy@morganlewis.com
                        Nicolette Young, Bar No. 280810
                    3   nicolette.young@morganlewis.com
                        300 South Grand Avenue
                    4   Twenty-Second Floor
                        Los Angeles, CA 90071-3132
                    5   Tel: +1.213.612.2500
                        Fax: +1.213.612.2501
                    6
                        Attorneys for Defendant
                    7   ADP, Inc.
                    8
                    9
                 10                              UNITED STATES DISTRICT COURT
                 11                           SOUTHERN DISTRICT OF CALIFORNIA
                 12     Plaza Home Mortgage, Inc., a California   Case No. 3:20-cv-01352-WQH-DEB
                        corporation,
                 13                                               MEMORANDUM OF POINTS
                                              Plaintiff,          AND AUTHORITIES IN
                 14                                               SUPPORT OF DEFENDANT’S
                                         v.                       NOTICE OF MOTION AND
                 15                                               MOTION TO DISMISS
                        Automated Data Processing, a Delaware     PLAINTIFF’S FIRST AMENDED
                 16     corporation doing business as ADP, LLC;   COMPLAINT
                        and DOES 1 through 20, inclusive,
                 17                                               [Notice of Motion and Motion to
                                              Defendants.         Dismiss filed concurrently herewith;
                 18                                               Order lodged concurrently herewith]
                 19                                               Date: October 5, 2020
                 20                                               NO ORAL ARGUMENT UNLESS
                                                                  REQUESTED BY THE COURT
                 21
                                                                  Judge: Hon. William Q. Hayes
                 22
                                                                  Complaint filed: March 16, 2020
                 23                                               Action removed: July 16, 2020
                                                                  First Amended Complaint filed:
                 24                                                         August 13, 2020
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
                                                                              MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                 DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                     AMENDED COMPLAINT;
                        DB2/ 39476285.                                      CASE NO. 3:20-CV-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.246 Page 2 of 69




                                                            TABLE OF CONTENTS
                                                                                                                                    Page
                    I.       INTRODUCTION ........................................................................................... 1
                    II.      PROCEDURAL HISTORY ............................................................................ 3
                    III.     RELEVANT FACTUAL BACKGROUND ................................................... 4
                             A.  Plaza’s Allegations................................................................................ 4
                             B.  The MSA ............................................................................................... 5
                    IV.      LEGAL STANDARD ..................................................................................... 8
                             A.  Federal Rules Of Civil Procedure 12(b)(6) And 8(a) ........................... 8
                             B.  Federal Rule Of Civil Procedure 9(b) ................................................... 9
                             C.  Choice Of Law ...................................................................................... 9
                    V.       ARGUMENT .................................................................................................. 9
                             A.  The MSA Defeats Plaza’s First Amended Complaint .......................... 9
                             B.  Plaza Fails To Allege Facts Sufficient To State A Claim For
                                 Breach Of Contract ............................................................................. 11
                             C.  Plaza’s Claims for Express Indemnity and Equitable Indemnity
                                 Fail as a Matter of Law ....................................................................... 14
                             D.  Plaza’s UCL Claim Fails Because Plaza Has Not Adequately
                                 Alleged Any Unlawful Or Unfair Conduct Or Unfair, Deceptive,
                                 Untrue, Or Misleading Advertising .................................................... 16
                             E.  Plaza’s Claim For Declaratory Relief Is Improper And Must Be
                                 Dismissed ............................................................................................ 19
                             F.  Plaza Fails To State Facts Sufficient To Support The Damages
                                 Sought ................................................................................................. 21
                    VI.      CONCLUSION ............................................................................................. 22




MORGAN, LEWIS &
                                                                                                     MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                                        DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                              i                             AMENDED COMPLAINT;
   LOS ANGELES
                    DB2/ 39476285                                                                  CASE NO. 3:20-CV-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.247 Page 3 of 69




                    1
                                                                TABLE OF AUTHORITIES
                    2
                                                                                                                                             Page(s)
                    3
                    4   FEDERAL CASES

                    5   Aetna Life Ins. Co. v. Haworth
                           300 U.S. 227, aff’d, 568 U.S. 85 (2013).............................................................. 20
                    6
                    7   Ashcroft v. Iqbal
                           556 U.S. 662 (2009) .......................................................................................... 8, 9
                    8
                        Bell Atl. Corp. v. Twombly
                    9      550 U.S. 544 (2007) .......................................................................................... 8, 9
                 10
                        Cook v. Wells Fargo Bank
                 11       No. 09-CV-2757 WQH (NLS), 2010 WL 2724270 (S.D. Cal. July
                 12       7, 2010) ................................................................................................................ 20

                 13     CRV Imperial-Worthington, LP v. Gemini Ins. Co.
                          770 F. Supp. 2d 1070 (S.D. Cal. 2011) ................................................... 19, 20, 21
                 14
                 15     EFG Bank AG, Cayman Branch v. AXA Equitable Life Ins. Co.
                          309 F. Supp. 3d 89 (S.D.N.Y. 2018) ................................................................... 20
                 16
                        Exxon Shipping Co. v. Airport Depot Diner
                 17        120 F.3d 166 (9th Cir. 1997) ............................................................................... 20
                 18
                        In re: First Am. Home Buyers Prot. Corp. Class Action Litig.
                 19        313 F.R.D. 578 (S.D. Cal. 2016), aff’d sub nom. Carrera v. First
                 20        Am. Home Buyers Prot. Co., 702 F. App’x 614 (9th Cir. 2017)......................... 17

                 21     In re Sony Litig.
                           903 F. Supp. 2d 942 (S.D. Cal. 2012) ................................................. 9, 17, 18, 19
                 22
                 23     Liftech Consultants Inc. v. Samsung Shipbuilding & Heavy Indus., Ltd.
                            No. C 10-CV-2976 SBA, 2010 WL 4510905 (N.D. Cal. Nov. 2,
                 24         2010) .................................................................................................................... 14
                 25
                        Maloney v. Verizon Internet Servs., Inc.
                 26       No. ED CV 08-1885, 2009 WL 8129871 (C.D. Cal. Oct. 4, 2009),
                          aff’d, 413 F. App’x 997 (9th Cir. 2011) ........................................................ 17, 18
                 27
                 28
MORGAN, LEWIS &
                                                                                                              MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                                                 DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                                     ii                              AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                                                       CASE NO. 3:20-CV-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.248 Page 4 of 69




                    1   Marder v. Lopez
                    2     450 F.3d 445 (9th Cir. 2006) ................................................................................. 4

                    3   McAdam v. State Nat. Ins. Co.
                          No. 12-CV-1333 BTM MDD, 2012 WL 4364655 (S.D. Cal. Sept.
                    4
                          24, 2012) .............................................................................................................. 19
                    5
                        Moss v. U.S. Secret Serv.
                    6     572 F.3d 962 (9th Cir. 2009) ................................................................................. 8
                    7
                        Rhynes v. Stryker Corp.
                    8     No. 10-CV-5619 SC, 2011 WL 2149095 (N.D. Cal. May 31, 2011) ................. 19
                    9   Schreiber Distrib. Co. v. Serv-Well Furniture Co., Inc.
                 10        806 F.2d 1393 (9th Cir. 1986) ............................................................................. 11
                 11     Symquest Grp., Inc. v. Canon U.S.A., Inc.
                          186 F. Supp. 3d 257 (E.D.N.Y. 2016) ..................................................... 11, 12, 13
                 12
                 13     CALIFORNIA CASES
                 14     BFGC Architects Planners, Inc. v. Forum/Mackey Constr., Inc.
                          119 Cal. App. 4th 848 (2004) .............................................................................. 15
                 15
                 16     Daugherty v. Am. Honda Monotor Co., Inc.
                          144 Cal. App. 4th 824 (2006) .............................................................................. 17
                 17
                        Gregory v. Albertson’s, Inc.
                 18
                          104 Cal. App. 4th 845 (2002) .............................................................................. 16
                 19
                        Khoury v. Maly’s of Calif., Inc.
                 20       14 Cal. App. 4th 612 (1993) ................................................................................ 16
                 21
                        Lewis Jorge Constr. Mgmt., Inc. v. Pomona Unified Sch. Dist.
                 22       34 Cal. 4th 960 (2004) ......................................................................................... 22
                 23     Taliaferro v. Taliaferro
                 24        125 Cal. App. 2d 419 (1954) ............................................................................... 20
                 25     OTHER CASES
                 26     Chatham Towers, Inc. v. Castle Restoration & Constr., Inc.
                 27       151 A.D.3d 419 (N.Y. App. Div. 2017) .............................................................. 15
                 28
MORGAN, LEWIS &
                                                                                                            MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                                               DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                                   iii                             AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                                                     CASE NO. 3:20-CV-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.249 Page 5 of 69




                    1   Greenfield v. Phillies Records, Inc.
                    2     98 N.Y.2d 562 (N.Y. 2002) ................................................................................. 21

                    3   Tonking v. Port Auth. of N.Y. & N.J.
                          3 N.Y.3d 486 (N.Y. 2004) ................................................................................... 14
                    4
                    5   FEDERAL STATUTES

                    6   28 U.S.C. § 2201....................................................................................................... 20
                    7   OTHER STATUTES
                    8
                        Bus. & Prof. Code § 17200 et seq. .................................................................... passim
                    9
                        N.Y. Prac., Contract Law § 22:22 ............................................................................ 22
                 10
                        OTHER AUTHORITIES
                 11
                 12     Fed. R. Civ. P. 8(a) ................................................................................................. 8, 9
                 13     Fed. R. Civ. P. 9(b) ........................................................................................... 3, 9, 18
                 14     Fed. R. Civ. P. 12(b)(6) .......................................................................................... 3, 8
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
                                                                                                          MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                                             DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                                  iv                             AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                                                   CASE NO. 3:20-CV-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.250 Page 6 of 69




                    1                   MEMORANDUM OF POINTS AND AUTHORITIES
                    2            ADP, Inc., f/k/a ADP, LLC (“ADP”) respectfully submits this Memorandum
                    3   of Points and Authorities in support of its Motion to Dismiss the First Amended
                    4   Complaint filed by Plaintiff Plaza Home Mortgage, Inc. (“Plaza”).
                    5   I.       INTRODUCTION
                    6            ADP and Plaza’s relationship is governed by a negotiated written contract
                    7   between sophisticated parties. That contractual relationship addresses each of
                    8   Plaza’s complaints against ADP in this action, and either assigns responsibility to
                    9   Plaza or establishes a contractual standard that Plaza has not met—and cannot
                 10     meet—to support the relief it seeks. As a matter of law, the parties’ contract bars
                 11     Plaza’s claims in their entirety, and Plaza cannot allege sufficient factual support to
                 12     the contrary.1
                 13              More specifically, in separate underlying lawsuits, Plaza faces claims from
                 14     current and former employees that Plaza failed to provide meal and other break
                 15     times and failed to pay the overtime wages that result from failure to provide such
                 16     breaks. Plaza has denied all liability as to these underlying lawsuits, while also
                 17     turning to ADP to cover any expenses that Plaza may incur relating to those
                 18     actions. In its attempt to state claims against ADP, Plaza does not—because it
                 19     cannot—allege facts sufficient to state plausible claims for relief. Plaza’s
                 20     allegations amount to a mischaracterization of the parties’ agreements and their
                 21     respective obligations thereunder, coupled with conclusory statements and legal
                 22     conclusions that cannot sustain its causes of action. Plaza’s first amendment has
                 23     not improved its cause of action.
                 24              Plaza’s mischaracterization of the parties’ agreement is the fundamental flaw
                 25
                        1
                 26      Though Plaza’s claim for unfair business practices under Bus. & Prof. Code §
                        17200 et seq. does not directly stem from the parties’ contract, it is based on the
                 27     conduct “described above,” which recounts the scope of the services ADP offers
                        under the parties’ agreement, and fails to sufficiently plead facts to support the
                 28     claim. FAC ¶¶ 57-60.
MORGAN, LEWIS &
                                                                                    MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                       DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                   1                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                             CASE NO. 3:20-CV-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.251 Page 7 of 69




                    1   in its legal theory and comes in two forms. First, Plaza summarily alleges the bare
                    2   legal conclusion that ADP negligently designed and implemented certain payroll
                    3   software and also failed to obtain from Plaza all information needed to run that
                    4   payroll software. These failures allegedly resulted in the unpaid break time claims
                    5   asserted by Plaza’s employees. Plaza ignores that under the parties’ agreement,
                    6   Plaza is responsible for how it uses ADP’s payroll system, is responsible for giving
                    7   all necessary instruction to ADP for operation of that system, is responsible for the
                    8   accuracy of the employee data entered in that system, and is ultimately responsible
                    9   for maintaining its own compliance with applicable regulatory and policy
                 10     requirements like mandatory breaks and compensation for missed breaks. Second,
                 11     Plaza asserts that ADP must indemnify Plaza, but fails to sufficiently allege the full
                 12     extent of the parties’ indemnification agreement, the terms of which do not support
                 13     Plaza’s claims.
                 14              This fundamental flaw defeats Plaza’s First Amended Complaint as follows:
                 15                      First, Plaza cannot state a claim for breach of contract because the
                 16                        obligations allegedly breached were either owed by Plaza, not ADP, or
                 17                        because the contractually agreed-to standard entitling Plaza to relief
                 18                        has not been satisfied by the facts alleged.
                 19                      Second, Plaza cannot state claims for express indemnity or equitable
                 20                        indemnity because such relief is either prohibited by the parties’
                 21                        contractual arrangements or barred on account of the Plaza’s failure to
                 22                        sufficiently allege tort liability.
                 23                      Third, Plaza cannot state a claim for unfair business practices because
                 24                        it has failed to allege facts sufficient to show unfair or unlawful
                 25                        conduct or unfair, deceptive, untrue, or misleading advertising by ADP
                 26                        and seeks economic relief, not the equitable relief provided under Bus.
                 27                        & Prof. Code § 17200 et seq.
                 28
MORGAN, LEWIS &
                                                                                            MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                               DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                          2                        AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                                     CASE NO. 3:20-CV-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.252 Page 8 of 69




                    1                    Fourth, Plaza cannot state a claim for declaratory relief because the
                    2                      relief sought concerns a hypothetical controversy and serves no
                    3                      purpose.
                    4                    Fifth, Plaza fails to state a claim for incidental or consequential
                    5                      damages because such a recovery is barred by the terms of the parties’
                    6                      agreement, and Plaza has not sufficiently pled an exception.
                    7            Thus, Plaza’s First Amended Complaint, in its entirety, must be dismissed
                    8   pursuant to Fed. R. Civ. P. 12(b)(6) and 9(b) without leave to amend.
                    9   II.      PROCEDURAL HISTORY
                 10              On March 16, 2020, Plaza filed a complaint for damages and declaratory
                 11     relief in the Superior Court of the State of California, County of San Diego, entitled
                 12     Plaza Home Mortgage, Inc., a California corporation, Plaintiff v. Automated Data
                 13     Processing, Inc., a Delaware corporation doing business as ADP, LLC; and DOES
                 14     1 through 20, inclusive, Case No. 37-2020-00016686-CU-BC-CTL (the “Original
                 15     Complaint”), alleging eight causes of action: (1) Breach of Contract; (2) Breach of
                 16     the Implied Covenant of Good Faith and Fair Dealing; (3) Express Indemnity; (4)
                 17     Equitable Indemnity; (5) Negligence; (6) Unfair Business Practices (Bus. & Prof.
                 18     Code § 17200 et seq.); (7) Contribution; and (8) Declaratory Relief. Plaza served
                 19     ADP with the Original Complaint on June 16, 2020. On July 16, 2020, ADP timely
                 20     removed the action to this Court and, on July 23, 2020, moved to dismiss the
                 21     Original Complaint under Fed. R. Civ. P. 12(b)(6) and 9(b). Instead of opposing
                 22     ADP’s motion to dismiss, Plaza filed a first amended complaint alleging five causes
                 23     of action: (1) Breach of Contract; (2) Express Indemnity; (3) Equitable Indemnity;
                 24     (4) Unfair Business Practices (Bus. & Prof. Code § 17200 et seq.); and (5)
                 25     Declaratory Relief (the “First Amended Complaint” or “FAC”). ADP now moves
                 26     to dismiss the First Amended Complaint under Fed. R. Civ. P. 12(b)(6) and 9(b).
                 27
                 28
MORGAN, LEWIS &
                                                                                         MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                            DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                        3                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                                  CASE NO. 3:20-CV-01352-WQH-DEB
     Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.253 Page 9 of 69




                    1   III.     RELEVANT FACTUAL BACKGROUND
                    2                   A.    Plaza’s Allegations2
                    3            ADP provides payroll and human resources services to its clients, including
                    4   Plaza. FAC ¶ 6. On May 22, 2017, Plaza signed a Master Services Agreement
                    5   (“MSA”) with ADP to obtain such services, including payroll processing through
                    6   the ADP Workforce Now Time and Attendance module (“TA Module”). See FAC
                    7   ¶ 13; MSA, attached here to as Exhibit A.3 Plaza employees entered their time in
                    8   TA Module and ADP assigned a pay code based on the data provided. FAC ¶ 13.
                    9   In turn, the assigned pay codes dictated how individual employees were paid. FAC
                 10     ¶ 13. Plaza alleges that ADP’s payroll software was “negligently designed and
                 11     implemented.” FAC ¶ 5. In support of this conclusion, Plaza alleges system
                 12     changes in 2016 that pre-date the MSA, its own payment of alleged “missed meal
                 13     period premiums” to select employees in 2018, and certain categories of allegedly
                 14     erroneous data. See FAC ¶¶ 14-15, 21.
                 15              On account of these alleged failures, Plaza asserts that three lawsuits were
                 16     filed by current former employees against Plaza: Leslie McDonough v. Plaza Home
                 17     Mortgage, Inc., Superior Court of the State of California, County of San Diego,
                 18     Case No. 37-2018-00020121-CU-OE-CTL; Mario R. Guerrero v. Plaza Home
                 19     Mortgage, Inc., Superior Court of the State of California, County of San Diego,
                 20     Case No. 37-2018-00027882-CU-DE-CTL; Mario R. Guerrero, et al. v. Plaza
                 21     Home Mortgage, Inc., Superior Court for the State of California, County of
                 22
                        2
                          These facts are taken from Plaintiff’s First Amended Complaint and are accepted
                 23     as true for purposes of the instant Motion.
                        3
                 24       A true and correct copy of the MSA is attached hereto as Exhibit A. The MSA
                        superseded the parties’ prior agreements. MSA, Annex A, Section 13.A.; Original
                 25     Compl. ¶ 33 (“The 2017 Agreement [MSA] superseded prior agreements.”). The
                 26     Court may consider the MSA for this Motion to Dismiss because the First
                        Amended Complaint necessarily relies on and refers to it, it is central to Plaza’s
                 27     claims, and its authenticity is not contested. See Marder v. Lopez, 450 F.3d 445,
                 28     448 (9th Cir. 2006).
MORGAN, LEWIS &
                                                                                     MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                        DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                     4                      AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                              CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.254 Page 10 of 69




                    1   Imperial, Case No. ECU001150 (collectively, the “Lawsuits Against Plaza”).4 FAC
                    2   ¶ 17.
                    3            Plaza alleges that, on April 12, 2018, it “sent ADP a litigation hold and put
                    4   ADP on notice” of “a wage and hour demand from counsel representing multiple
                    5   Plaza ex-employees.” FAC ¶ 16. Thereafter, the Lawsuits Against Plaza were
                    6   filed, and Plaza alleges that it provided copies thereof to ADP and “requested that
                    7   ADP confirm it would honor its agreement to indemnify, defend, and hold Plaza
                    8   harmless pursuant to the terms of their agreement.” FAC ¶¶ 17-18. Plaza alleges
                    9   that ADP provided the following response: “ADP had the accurate design to
                 10     comply with the legal and regulatory requirements of California law, however,
                 11     ADP claimed Plaza ‘failed to give instructions to implement it.’” FAC ¶ 19.
                 12              Separately, without regard for its own compliance obligations, Plaza selects
                 13     three quotations from ADP’s website and alleges that its experience was “contrary
                 14     to” or “a stark contrast to” portions of those statements. See FAC ¶¶ 14, 19, 29.
                 15     Plaza does not allege when it read those statements or that it relied on them when
                 16     deciding to contract with ADP, instead alleging that it “relied on ADP’s expertise.”
                 17     FAC ¶ 6.
                 18              The allegations of the First Amended Complaint are insufficient in at least
                 19     two respects: (1) they fail to present facts giving rise to any claim on which relief
                 20     could be granted and (2) they fail to fully and accurately present the parties’
                 21     contractual agreements and related roles and obligations, which likewise bar Plaza’s
                 22     claims.
                 23                     B.    The MSA
                 24              Plaza’s First Amended Complaint is largely premised on incomplete excerpts
                 25     of the parties’ respective contractual obligations under the MSA. Relevant
                 26
                        4
                          On or around January 24, 2020, Mr. Guerrero dismissed his first complaint and
                 27     filed a new class-action complaint. FAC ¶ 23.
                 28
MORGAN, LEWIS &
                                                                                     MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                        DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                    5                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                              CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.255 Page 11 of 69




                    1   provisions are included below, with all language omitted by Plaza in italics.
                    2            Annex A, Section 2.A.
                    3                   Services. . . . Services may include the provision of certain ADP
                                        Products and Client shall comply with the terms of this
                    4                   Agreement related to such ADP Products. . . . ADP will provide
                    5                   the Services in a good, diligent and professional manner in
                                        accordance with industry standards, utilizing personnel with a
                    6                   level of skill commensurate with the Services to be performed.
                    7            Annex A, Section 2.E.ii.
                    8                   Compliance. Design of Services. ADP will design the
                    9                   Services, including the functions and processes applicable to the
                                        performance of the Services, to assist the Client in complying
                 10                     with its legal and regulatory requirements applicable to the
                 11                     Services, and ADP will be responsible for the accuracy of such
                                        design. Client and not ADP will be responsible for (i) how it uses
                 12                     the Services to comply with its legal and regulatory requirements
                 13                     and (ii) the consequences of any instructions that it gives or fails
                                        to give to ADP, including as part of the implementation of the
                 14                     Services, provided ADP follows such instructions.
                 15              Annex A, Section 7.B.
                 16                     Limit on Liability. No Consequential Damages.5 NEITHER
                                        ADP NOR CLIENT WILL BE RESPONSIBLE FOR SPECIAL,
                 17
                                        INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR
                 18                     OTHER SIMILAR DAMAGES . . . . THE FOREGOING
                                        EXCLUSION SHALL NOT APPLY TO CLAIMS FOR
                 19
                                        CONSEQUENTIAL DAMAGES TO THE EXTENT ARISING
                 20                     FROM (i) EITHER PARTY'S WILLFUL, CRIMINAL OR
                                        FRAUDULENT MISCONDUCT, OR (ii) ADP'S BREACH OF
                 21
                                        ITS CONFIDENTIALITY OBLIGATIONS UNDER SECTION 6
                 22                     OF THIS ANNEX A OR ADP’S BREACH OF ITS DATA
                                        SECURITY OBLIGATIONS UNDER SECTION 8C OF THIS
                 23
                                        ANNEX A; . . . .
                 24              Annex A, Section 7.C.
                 25                     Limit on Liability. General Indemnity.6 Subject to monetary
                 26                     limit on damages in Section 7.A. of the Annex A of the
                 27     5
                            As amended by the Addendum to the MSA.
                        6
                 28         As amended by the Addendum to the MSA.
MORGAN, LEWIS &
                                                                                       MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                          DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                     6                        AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                                CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.256 Page 12 of 69




                    1                   Agreement, ADP will indemnify, defend and hold Client
                    2                   harmless from and against any and all third party liabilities,
                                        claims, penalties, damages, forfeitures, suits, and the costs and
                    3                   expenses incident thereto (including the costs and expenses of
                    4                   defense, settlement and reasonable attorneys’ fees), arising from
                                        the negligence or willful misconduct of ADP in its performance
                    5                   of the Services including any Incident provided that, (i) ADP is
                    6                   promptly notified in writing of such suit or cause of action, (ii)
                                        ADP controls any negotiations or defense and Client assists ADP
                    7                   as reasonably required by ADP, and (iii) Client takes all
                    8                   reasonable steps to mitigate any potential damages that may
                                        result.
                    9
                                 Annex D, Section 2.A.
                 10
                                        Time and Attendance Managed Services [including TA
                 11                     Module]. End of Pay Period Administration; Resolution of
                 12                     Error Exceptions. Client acknowledges and agrees that Client
                                        will be responsible for ensuring that all time and labor data input
                 13                     submitted by Client to ADP is accurate, complete and delivered
                 14                     on time.

                 15              Annex D, Section 2.B.

                 16                     Time and Attendance Managed Services [including TA
                                        Module]. Data Administration. All data entry, adjustment and
                 17                     corrections to the TA module must be made by Client. . . . Prior
                 18                     to commencement of Services, Client shall provide to ADP all
                                        necessary information and guidance relating to its time and
                 19                     attendance policies and guidelines and coordinate with ADP to
                 20                     establish standards for ADP in its execution of the Services.
                                 Schedule 1 to Annex D, Client Roles and Responsibilities
                 21
                                        Payroll Services. Time and Attendance Managed Services
                 22
                                        [including TA Module]. Provide to ADP Client business rules
                 23                     and policies for time capture, changes in organizational
                                        structure, etc. required to set-up and maintain TA module.
                 24
                 25                     Collect employee time according to Client business rules and
                                        policies within the appropriate payroll schedule.
                 26
                                        Client assigns employees to work schedules within TA module.
                 27
                 28                     Review and approve employee time data; notify employees and
MORGAN, LEWIS &
                                                                                      MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                         DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                    7                        AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                               CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.257 Page 13 of 69




                    1                   reconcile error exceptions and discrepancies in accordance with
                    2                   Client business rules and policies.

                    3                   Client is responsible for all time entries, adjustments and
                                        approvals.
                    4
                    5   IV.      LEGAL STANDARD
                    6                   A.    Federal Rules Of Civil Procedure 12(b)(6) And 8(a)
                    7            To survive a motion to dismiss under Rule 12(b)(6), a complaint must
                    8   contain sufficient factual matter that, when accepted as true, states a claim that is
                    9   plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a plaintiff must
                 10     plead factual content allowing the court to draw a reasonable inference that the
                 11     defendant is liable). It is well-settled that “[d]etermining whether a complaint states
                 12     a plausible claim for relief will . . . be a context-specific task that requires the
                 13     reviewing court to draw on its judicial experience and common sense.” Id. at 679.
                 14     Plaza must provide “more than labels and conclusions, and a formulaic recitation of
                 15     the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.
                 16     544, 555 (2007).
                 17              This Court must disregard “legal conclusions” and “conclusory statements”
                 18     and must scrutinize the well-pleaded factual allegations to ensure that they are more
                 19     than “merely consistent with a defendant’s liability.” Iqbal, 556 U.S. at 677-79
                 20     (citations omitted). “[F]or a complaint to survive a motion to dismiss, the non-
                 21     conclusory ‘factual content,’ and reasonable inferences from that content, must be
                 22     plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret
                 23     Serv., 572 F.3d 962, 969 (9th Cir. 2009) (quoting Iqbal, 556 U.S. at 678). Rule 8(a)
                 24     “requires a ‘showing,’ rather than a blanket assertion, of entitlement to relief” and a
                 25     pleading that offers “labels and conclusions” or a “formulaic recitation of the
                 26     elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Conclusory
                 27     allegations are “disentitle[d] . . . to the presumption of truth.” Iqbal, 556 U.S. at
                 28     681.
MORGAN, LEWIS &
                                                                                      MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                         DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                    8                        AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                               CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.258 Page 14 of 69




                    1                   B.    Federal Rule Of Civil Procedure 9(b)
                    2            Rule 9(b) applies to California consumer protection claims. In re Sony Litig.,
                    3   903 F. Supp. 2d 942, 967 (S.D. Cal. 2012). A plaintiff “must state the time, place,
                    4   and specific content of the false misrepresentations as well as the identities of the
                    5   parties to the misrepresentation” and “set forth an explanation as to why the
                    6   statement or omission complained of was false and misleading.” Id.
                    7                   C.    Choice Of Law
                    8            If this case proceeds beyond the motion to dismiss stage, it may eventually
                    9   present choice of law questions because, by its terms, the MSA is governed by the
                 10     laws of the State of New York. MSA, Annex A, Section 13.I. But Plaza has
                 11     alleged certain California state law claims, and certain federal procedural rules
                 12     apply. For purposes of this Motion, there is no conflict among the relevant
                 13     jurisdictions concerning the basic principles that require dismissal of the First
                 14     Amended Complaint in its entirety.
                 15     V.       ARGUMENT
                 16              Plaza has not met the pleading requirement described in Iqbal and Twombly
                 17     or those necessitated by Fed. R. Civ. P. 8(a) and 9(b), and thus fails to state any
                 18     claim for which relief can be granted.
                 19                     A.    The MSA7 Defeats Plaza’s First Amended Complaint.
                 20              In essence, Plaza complains that it is facing legal action brought against it by
                 21     employees alleging that Plaza failed to appropriately provide meal and other break
                 22     times and then pay the resulting additional compensation to its employees, as
                 23     required under California law. Plaza does not accept that these employees
                 24     sustained damages (see FAC ¶¶ 45, 53), yet, in turn, blames ADP, alleging that
                 25     ADP’s payroll software service must have been negligently designed and, as a
                 26     result, ADP has breached the parties’ agreement, must indemnify Plaza, and has
                 27
                        7
                 28         To the extent implicated, the parties’ prior contracts likewise bar Plaza’s claims.
MORGAN, LEWIS &
                                                                                     MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                        DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                    9                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                              CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.259 Page 15 of 69




                    1   been conducting business unlawfully, unfairly, and pursuant to unfair, deceptive,
                    2   untrue, or misleading advertising. Plaza fails to provide sufficient factual detail to
                    3   support its positions. Instead, Plaza makes conclusory allegations concerning
                    4   ADP’s alleged failings, without regard for Plaza’s own obligations under the
                    5   parties’ contract—which places responsibility for regulatory and policy compliance
                    6   and the accuracy of all time data on Plaza, and not on ADP.
                    7            Per the MSA, Plaza is responsible for how it uses ADP’s services to comply
                    8   with its own legal and regulatory requirements. MSA, Annex A, Section 2.E.ii.
                    9   Plaza is responsible for the consequences of any instructions that it gives, or fails to
                 10     give, to ADP. MSA, Annex A, Section 2.E.ii. Plaza is responsible for ensuring
                 11     that all time and labor data input submitted to ADP is accurate and complete.
                 12     MSA, Annex D, Section 2.A. Plaza is responsible for providing to ADP all
                 13     necessary information and guidance relating to its time and attendance policies and
                 14     guidelines. MSA, Annex D, Section 2.B. Specifically regarding TA Module, Plaza
                 15     is responsible for providing to ADP its business rules and policies for time capture
                 16     required to set-up and maintain TA module, collecting employee time according its
                 17     own business rules and policies, assigning employees to work schedules within TA
                 18     Module, and reviewing and approving employee time data and reconciling errors
                 19     therein. MSA, Schedule 1 to Annex D, Client Roles and Responsibilities. Overall,
                 20     Plaza “is responsible for all time entries, adjustments and approvals” within TA
                 21     Module. MSA, Schedule 1 to Annex D, Payroll Service, Client Roles and
                 22     Responsibilities. The MSA is clear: None of these obligations falls on ADP.
                 23              Aside from cursory allegations that Plaza complied with the parties’
                 24     agreement, Plaza rejects its contractual obligations, alleging that “ADP did not ask
                 25     Plaza to select the laws it wanted ADP to incorporate into its services”; that “ADP
                 26     never informed Plaza that it would not implement aspects of California wage and
                 27     hour laws, including without limitation, meal period penalties, unless specifically
                 28
MORGAN, LEWIS &
                                                                                    MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                       DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                  10                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                             CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.260 Page 16 of 69




                    1   requested to do so”; and that certain data was erroneous. FAC ¶¶ 10-11, 21, 26.
                    2   Under the MSA, Plaza was responsible for providing such instructions to ADP and
                    3   confirming the accuracy all entered data. Thus, it is Plaza’s own failures—and not
                    4   any action or inaction by ADP—that have exposed it to potential liability in the
                    5   Lawsuits Against Plaza.
                    6            The parties’ contractual agreements, and Plaza’s responsibilities thereunder,
                    7   defeat each and every cause of action alleged, as detailed below. Thus, Plaza has
                    8   failed to state a claim upon which relief can be granted, ADP cannot be held liable
                    9   for Plaza’s alleged harms, and the First Amended Complaint must be dismissed in
                 10     its entirety.
                 11              Since “allegation[s] of other facts consistent with the challenged pleading
                 12     could not possibly cure the deficiency,” the Court should not grant leave to amend.
                 13     Schreiber Distrib. Co. v. Serv-Well Furniture Co., Inc. 806 F.2d 1393, 1401 (9th
                 14     Cir. 1986). Plaza has already attempted to strengthen its allegations through
                 15     amendment once, to no avail. A second chance is not warranted.
                 16                     B.    Plaza Fails To Allege Facts Sufficient To State A Claim For
                                              Breach Of Contract.
                 17
                                 The MSA is governed by the laws of the State of New York, and “[t]o state a
                 18
                        claim for breach of contract under New York law, a complaint must set forth the
                 19
                        following elements: (1) a contract; (2) performance of the contract by one party; (3)
                 20
                        breach by the other party; and (4) damages.” Symquest Grp., Inc. v. Canon U.S.A.,
                 21
                        Inc., 186 F. Supp. 3d 257, 263 (E.D.N.Y. 2016) (internal quotation and citation
                 22
                        omitted) (applying New York law). Plaza attempts to assert two breach of contract
                 23
                        arguments under this standard, both of which fail.
                 24
                                 First, Plaza alleges that ADP breached the MSA by “failing to provide the
                 25
                        Services in a good, diligent and professional manner in accordance with industry
                 26
                        standards, utilizing personnel with a level of skill commensurate with the Services
                 27
                        to be performed.” FAC ¶ 27. No factual allegations support this assertion. Plaza
                 28
MORGAN, LEWIS &
                                                                                    MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                       DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                   11                      AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                             CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.261 Page 17 of 69




                    1   fails to allege what actions by ADP were not good, not diligent, not professional, or
                    2   not in accordance with industry standards. Plaza makes no allegations concerning
                    3   the ADP personnel who worked on its account. Plaza’s only factual allegations—
                    4   errors in how its employees entered time data and errors in how Plaza paid its
                    5   employees—implicate Plaza’s obligations under the MSA, not ADP’s. See
                    6   Sections III.B. & V.A., supra. A breach of contract claim cannot stand where the
                    7   failed contractual obligation was not owed by the defendant. Symquest Grp., 186 F.
                    8   Supp. 3d at 264-65 (dismissing breach of contract claim under New York law
                    9   where the alleged breach was not defendant’s obligation).
                 10              Second, Plaza alleges that ADP breached the MSA by failing to indemnify
                 11     and defend Plaza in the Lawsuits Against Plaza. FAC ¶ 35. This allegation
                 12     presumes that Plaza is entitled to indemnification under the MSA, which it is not.
                 13     A general indemnification provision is not included in the parties’ main contract,
                 14     but Plaza negotiated for inclusion of the following provision in an Addendum to the
                 15     MSA. Under that provision, ADP will indemnify Plaza for the following:
                 16               ADP will indemnify, defend and hold Client harmless from and
                 17               against any and all third party liabilities, claims, penalties,
                                  damages, forfeitures, suits, and the costs and expenses incident
                 18               thereto (including the costs and expenses of defense, settlement
                 19               and reasonable attorneys’ fees), arising from the negligence or
                                  willful misconduct of ADP in its performance of the Services
                 20               including any Incident provided that, (i) ADP is promptly
                 21               notified in writing of such suit or cause of action, (ii) ADP
                                  controls any negotiations or defense and Client assists ADP as
                 22               reasonably required by ADP, and (iii) Client takes all
                 23               reasonable steps to mitigate any potential damages that may
                                  result.
                 24
                        MSA, Annex A, Section 7.C. (emphasis added).
                 25
                                 By its plain terms, Plaza’s right to indemnification only arises from “the
                 26
                        negligence or willful misconduct of ADP.” Plaza fails to sufficiently allege either.
                 27
                        Plaza alleges that ADP’s payroll software was negligently designed and
                 28
MORGAN, LEWIS &
                                                                                     MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                        DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                   12                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                              CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.262 Page 18 of 69




                    1   implemented, but fails to provide sufficient factual support for that allegation.
                    2   Instead, Plaza alleges system changes in 2016 that pre-date the MSA, its own
                    3   payment of alleged “missed meal period premiums” to select employees in 2018,
                    4   and certain categories of allegedly erroneous data. See FAC ¶¶ 14-15, 21. Even if
                    5   sufficiently pled—which Plaza has failed to do—acts that pre-date the MSA,
                    6   corrective payments to mitigate “potential liability,” and Plaza’s failure to confirm
                    7   the accuracy of submitted data do not equate to ADP’s negligence under the MSA.
                    8   It is Plaza’s obligation to confirm the accuracy all data—an obligation Plaza claims
                    9   to have satisfied, despite its complaints to the contrary. See Section III.B., surpa;
                 10     FAC ¶¶ 10, 26. Other than instances where Plaza directly quotes or parrots Section
                 11     7.C., the First Amended Complaint makes no allegation concerning willful
                 12     misconduct by ADP. See FAC ¶¶ 9, 39-40, 62-64, Prayer for Relief no. 6.
                 13              Without sufficiently alleging that the third-party claims Plaza faces “aris[e]
                 14     from the negligence or willful misconduct of ADP in its performance of the
                 15     Services,” indemnification is not owed. Without its indemnification obligation
                 16     triggered, ADP could not have breached the MSA by rejecting Plaza’s
                 17     indemnification request. The claim must fail. See Symquest Grp., 186 F. Supp. 3d
                 18     at 264 (dismissing breach of contract claim under New York law where the alleged
                 19     breach was within defendant’s contractual rights).
                 20              Additionally, Plaza’s allegations have not sufficiently addressed the full
                 21     extent of the bargained-for indemnification provision—i.e., “(i) ADP is promptly
                 22     notified in writing of such suit or cause of action, (ii) ADP controls any
                 23     negotiations or defense and Client assists ADP as reasonably required by ADP, and
                 24     (iii) Client takes all reasonable steps to mitigate any potential damages that may
                 25     result.” MSA, Annex A, Section 7.C. The First Amended Complaint does not
                 26     allege facts showing that Plaza “promptly notified [ADP] in writing of” the
                 27     Lawsuits Against Plaza. Plaza alleges that, on or around April 12, 2018, it “sent
                 28
MORGAN, LEWIS &
                                                                                     MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                        DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                   13                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                              CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.263 Page 19 of 69




                    1   ADP a litigation hold notice and put ADP on notice of a wage and hour demand
                    2   from counsel representing multiple Plaza ex-employees.” FAC ¶ 16. This
                    3   allegation does not state whether the April 12, 2018 notice was provided in writing
                    4   or otherwise. In later allegations, Plaza asserts that it “gave written notice to ADP
                    5   of the commencement of the McDonough and Guerrero complaints,” but does not
                    6   state when. FAC ¶¶ 46, 54. The First Amended Complaint is devoid of allegations
                    7   concerning whether ADP controls any negotiations or defense of the Lawsuits
                    8   Against Plaza and makes one passing reference to “mitigate[ing] [Plaza’s] potential
                    9   liability.” FAC ¶ 15. It is unknown whether that mitigation effort occurred before
                 10     or after the filing of the Lawsuits Against Plaza or to what extent it addressed the
                 11     full extent of the indemnity Plaza claims is owed. Again, by its own terms, the
                 12     First Amended Complaint does not show that indemnification was owed under the
                 13     MSA. ADP cannot breach an obligation that is not owed, so this claim must fail.
                 14                     C.    Plaza’s Claims for Express Indemnity and Equitable
                                              Indemnity Fail as a Matter of Law.
                 15
                                 As established in Section V.B.¸ supra, Plaza is not entitled to indemnification
                 16
                        from ADP. Assertion of separate causes of action for Express and Equitable
                 17
                        Indemnity does not change that. Both New York and California law are clear that
                 18
                        when the parties’ contract provides for indemnification, the contractual language
                 19
                        controls, thus defeating these claims. See Tonking v. Port Auth. of N.Y. & N.J., 3
                 20
                        N.Y.3d 486, 490 (N.Y. 2004) (dismissing indemnification claim and stating “a
                 21
                        contract assuming that [indemnification] obligation must be strictly construed to
                 22
                        avoid reading into it a duty which the parties did not intend to be assumed”);
                 23
                        Liftech Consultants Inc. v. Samsung Shipbuilding & Heavy Indus., Ltd., No. C 10-
                 24
                        CV-2976 SBA, 2010 WL 4510905, at *4 (N.D. Cal. Nov. 2, 2010) (internal
                 25
                        quotation marks and citation omitted) (applying California law and dismissing
                 26
                        claims where “the parties have expressly contracted with respect to the duty to
                 27
                        indemnify, the extent of the duty must be determined from the contract and not by
                 28
MORGAN, LEWIS &
                                                                                    MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                       DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                   14                      AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                             CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.264 Page 20 of 69




                    1   reliance on the independent doctrine of equitable indemnity”). By its own
                    2   allegations, Plaza’s claim for Express Indemnity relies on the indemnification
                    3   provision of the parties’ agreement. That agreement controls, and indemnification
                    4   is not owed thereunder. See Section V.B.¸ supra.
                    5            Plaza’s claim for Equitable Indemnity seeks to obtain indemnification
                    6   outside of the MSA, which the parties entered into on May 22, 2017, by seeking
                    7   relief related to “any member of the defined class [in the Lawsuits Against Plaza]
                    8   during the period of April 23, 2014 to May 21, 2017.” FAC ¶ 53. This claim fails
                    9   for two reasons.
                 10              First, before the MSA, the parties’ relationship was governed by other
                 11     contractual agreements that did not provide for the indemnification Plaza now
                 12     seeks. Plaza makes no allegation that suggests otherwise. Second, to the extent
                 13     Plaza seeks to state a claim outside of any contractual agreement, that claim must
                 14     be based on tort liability against ADP. BFGC Architects Planners, Inc. v.
                 15     Forum/Mackey Constr., Inc., 119 Cal. App. 4th 848, 852-53 (2004) (dismissing
                 16     equitable indemnity claim for lack of predicate tort liability where claim was based
                 17     on breach of contract, without any action sounding in tort); Chatham Towers, Inc.
                 18     v. Castle Restoration & Constr., Inc., 151 A.D.3d 419, 420 (N.Y. App. Div. 2017)
                 19     (dismissing claim for equitable (or common law) indemnification where plaintiff
                 20     sought recovery because of defendant’s alleged breach of contract, and did not seek
                 21     to hold defendant vicariously liable for negligence). Plaza has not alleged (because
                 22     it cannot) a basis for tort liability against ADP—Plaza even dropped a purported
                 23     “negligence” claim from the Original Complaint. Simply seeking relief via
                 24     indemnification “in equity and good conscience” does not overcome the
                 25     aforementioned restrictions. FAC ¶ 56.
                 26
                 27
                 28
MORGAN, LEWIS &
                                                                                   MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                      DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                  15                      AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                            CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.265 Page 21 of 69




                    1                   D.    Plaza’s UCL Claim Fails Because Plaza Has Not Adequately
                                              Alleged Any Unlawful Or Unfair Conduct Or Unfair,
                    2                         Deceptive, Untrue, Or Misleading Advertising.
                    3            In its cause of action for Unfair Business Practices in Violation of Bus. &
                    4   Prof. Code § 17200 et seq. (“UCL”), Plaza summarily asserts that ADP “engaged in
                    5   an unfair or unlawful or fraudulent business practice, and/or unfair, deceptive,
                    6   untrue, or misleading advertising as described above . . . .” FAC ¶ 58. Plaza fails
                    7   to allege facts sufficient to support such conduct by ADP.
                    8            First, Plaza’s claim fails under the “unlawful” prong of Section 17200
                    9   because it fails to identify, as it must, which law, statute, or regulation it believes
                 10     ADP violated. To state a cause of action based on an “unlawful” business act or
                 11     practice under the UCL, a plaintiff must identify a predicate violation on which the
                 12     UCL claim is based, and describe with “reasonable particularity” facts sufficient to
                 13     show a violation of that law. See Khoury v. Maly’s of Calif., Inc., 14 Cal. App. 4th
                 14     612, 619 (1993) (dismissing claim where complaint “identifie[d] no particular
                 15     section of the statutory scheme which was violated and fail[ed] to describe with any
                 16     particularity facts supporting violation”). Other than cursory allegations that
                 17     ADP’s acts were “unlawful,” Plaza does not identify any specific statute, state law,
                 18     or federal law on which its UCL claim rests. See FAC ¶¶ 58-59. And, the First
                 19     Amended Complaint fails to assert a violation of any kind with “reasonable
                 20     particularity.” Plaza has therefore failed to state a claim under the UCL’s unlawful
                 21     prong.
                 22              Second, Plaza’s claim fails under the “unfair” prong of Section 17200
                 23     because it fails to identify with reasonable particularity any alleged business
                 24     practice by ADP that was allegedly unfair and that was allegedly applied to it. For
                 25     purposes of the UCL, a business practice is “unfair” when the conduct “offends an
                 26     established public policy or when the practice is immoral, unethical, oppressive,
                 27     unscrupulous, or substantially injurious to consumers.” See Gregory v. Albertson’s,
                 28
MORGAN, LEWIS &
                                                                                     MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                        DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                   16                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                              CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.266 Page 22 of 69




                    1   Inc., 104 Cal. App. 4th 845, 852, 854 (2002). No such allegation exists in the First
                    2   Amended Complaint.
                    3            Moreover, plaintiffs asserting claims under the “unfair” prong bear the
                    4   burden of proving that they suffered a “substantial” injury that they could not
                    5   reasonably have avoided and that it is “not outweighed by any countervailing
                    6   benefits to consumers or to competition.” Daugherty v. Am. Honda Monotor Co.,
                    7   Inc., 144 Cal. App. 4th 824, 839 (2006). There are no such allegations in Plaza’s
                    8   First Amended Complaint. Accordingly, Plaza has failed to state a claim under the
                    9   UCL’s unfair prong.
                 10              Third, Plaza’s claim fails under the “advertising” prong of Section 17200
                 11     because it cannot “show that members of the public are likely to be deceived.” In
                 12     re Sony Litig., 903 F. Supp. 2d at 967. “Likely to deceive . . . indicates that the ad
                 13     is such that it is probable that a significant portion of the general consuming public
                 14     or of targeted consumers, acting reasonably in the circumstances, could be
                 15     misl[e]d.” Id. (internal quotation marks and citation omitted). Statements that
                 16     amount to “mere puffery” are not actionable. In re: First Am. Home Buyers Prot.
                 17     Corp. Class Action Litig., 313 F.R.D. 578, 608 (S.D. Cal. 2016), aff’d sub nom.
                 18     Carrera v. First Am. Home Buyers Prot. Co., 702 F. App’x 614 (9th Cir. 2017)
                 19     (“no reasonable consumer relies on puffery”). And, agreement with the advertising
                 20     party that negates the allegedly unfair, deceptive, untrue, or misleading advertising
                 21     defeats a claim. See, e.g., In re Sony Litig., 903 F. Supp. 2d at 968 (dismissing
                 22     UCL claim because “no reasonable consumer could have been deceived” where
                 23     plaintiffs agreed to “clear admonitory language that Sony’s security was not
                 24     ‘perfect’”); Maloney v. Verizon Internet Servs., Inc., No. ED CV 08-1885, 2009
                 25     WL 8129871, at *5 (C.D. Cal. Oct. 4, 2009), aff’d, 413 F. App’x 997 (9th Cir.
                 26     2011) (dismissing UCL claim where advertising qualified in the terms of service
                 27     contract “was not likely to deceive a reasonable customer”). Moreover, pursuant to
                 28
MORGAN, LEWIS &
                                                                                    MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                       DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                  17                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                             CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.267 Page 23 of 69




                    1   Rule 9(b), a plaintiff “must state the time, place, and specific content of the false
                    2   misrepresentations as well as the identities of the parties to the misrepresentation”
                    3   and “set forth an explanation as to why the statement or omission complaint of was
                    4   false and misleading.” In re Sony Litig., 903 F. Supp. 2d at 967.
                    5            Plaza cannot meet these standards. Plaza does not allege (let alone with
                    6   particularity) when it read the challenged statements from ADP’s website8 or that it
                    7   relied on and was deceived by those statements. Plaza also fails to allege that a
                    8   reasonable consumer was likely to be deceived by the quoted content. Plaza’s
                    9   allegations amount to its own impression that its experience was “contrary to” or “a
                 10     stark contrast to” portions of statements on ADP’s website—which Plaza may or
                 11     may not have read before contracting with ADP, or ever—because it has been sued
                 12     by current and former employees alleging non-compliance with California law
                 13     (claims that Plaza denies). See generally FAC ¶¶ 5-23. Plaza’s claim fails on this
                 14     ground alone.
                 15              But, even accepting for purposes of this Motion only that the statements
                 16     Plaza has identified could be actionable, Plaza’s claim is negated by the express
                 17     terms of its written negotiated contract with ADP in which Plaza, not ADP,
                 18     accepted ultimate responsibility for maintaining its own compliance with applicable
                 19     regulatory and policy requirements, as well as the accuracy, completeness, and
                 20     timeliness of all data. See Section III.B., supra. No reasonable consumer could be
                 21     deceived by the quoted language on Plaza’s website when also agreeing to these
                 22     8
                          The First Amended Complaint alleges that ADP’s website contains the following
                 23     statements: (1) “In addition to taking work off your plate and freeing up time for
                        you and your staff, ADP stays on top of changing rules and regulations – to help
                 24     keep you compliant and protect you from potential fines and penalties.” (2) “ADP
                        payroll services help you save time with these convenient features: Automated and
                 25     error-free online payroll processing.” (3) “We’ve got your back for compliance and
                        more. Rest easier, knowing that your payroll is always accurate, on time and in
                 26     compliance. Our 2,500+ compliance and support specialists make it their job to
                        stay on top of regulations – so you don’t have to. You’ll know you’re in
                 27     compliance with local, state, federal and global payroll and tax regulations, tax
                        reform, overtime rules, FLSA, Health Care Reform, EEOC, new-hire reporting and
                 28     much more.” FAC ¶ 7.
MORGAN, LEWIS &
                                                                                    MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                       DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                  18                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                             CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.268 Page 24 of 69




                    1   specific responsibilities, as Plaza has done. See In re Sony Litig., 903 F. Supp. 2d at
                    2   968; Maloney, 2009 WL 8129871, at *5. Thus, Plaza has failed to state a claim
                    3   under the UCL’s advertising prong.
                    4            Finally, Plaza has an adequate remedy at law, which precludes its UCL
                    5   claim. “The UCL only provides equitable remedies,” limited to restitution and
                    6   injunctive relief. Rhynes v. Stryker Corp., No. 10-CV-5619 SC, 2011 WL
                    7   2149095, at *3 (N.D. Cal. May 31, 2011) (dismissing UCL claim where alleged
                    8   money damages provide adequate remedy at law). Plaza’s UCL claim must be
                    9   dismissed because any damages it suffered are based on an alleged breach of
                 10     contract. Plaza’s claim, if any, is for whatever contractual damages are available to
                 11     it under the MSA. See, e.g., McAdam v. State Nat. Ins. Co., No. 12-CV-1333 BTM
                 12     MDD, 2012 WL 4364655, at *3 (S.D. Cal. Sept. 24, 2012) (dismissing UCL claim
                 13     with prejudice where plaintiff “has an adequate legal remedy in the form of his
                 14     breach of contract claim and does not have a legitimate claim for injunctive relief or
                 15     restitution”).
                 16              For the foregoing reasons, Plaza has failed to state a claim under the UCL
                 17     and this cause of action must be dismissed.
                 18                      E.   Plaza’s Claim For Declaratory Relief Is Improper And Must
                                              Be Dismissed.
                 19
                                 Plaza seeks a declaration from this Court that ADP must honor an excerpted
                 20
                        portion of the General Indemnity provision in Annex A, Section 7.C. of the parties’
                 21
                        MSA that is inapplicable to the facts alleged—the same relief Plaza seeks in its
                 22
                        claims for Breach of Contract and, Express Indemnity, and Equitable Indemnity.
                 23
                        Compare FAC ¶¶ 61-65 with 24-56. This claim for Declaratory Relief fails for
                 24
                        several reasons.
                 25
                                 First, Ninth Circuit precedent9 dictates that this claim must be dismissed
                 26
                        9
                 27      “When a claim for declaratory relief is in federal court based on diversity of
                        citizenship, the ‘the question whether to exercise federal jurisdiction to resolve the
                 28     controversy becomes a procedural question of federal law.” CRV Imperial-
MORGAN, LEWIS &
                                                                                    MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                       DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                   19                      AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                             CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.269 Page 25 of 69




                    1   because the relief serves no purpose and “would not address any issues that are not
                    2   addressed by [Plaza’s] other claims.” Cook v. Wells Fargo Bank, No. 09-CV-2757
                    3   WQH (NLS), 2010 WL 2724270, at *4 (S.D. Cal. July 7, 2010) (citing Exxon
                    4   Shipping Co. v. Airport Depot Diner, 120 F.3d 166, 168–170 (9th Cir. 1997) (“[A]
                    5   declaratory judgment action must serve some purpose in resolving a dispute. If the
                    6   relief serves no purpose, or an illegitimate one, the district court should not grant
                    7   it.”)) (dismissing claim for declaratory relief as duplicative of other claims); see
                    8   EFG Bank AG, Cayman Branch v. AXA Equitable Life Ins. Co., 309 F. Supp. 3d 89,
                    9   100 (S.D.N.Y. 2018) (dismissing plaintiffs’ declaratory judgment claims as
                 10     duplicative of their breach of contract claim).
                 11              Second, Plaza has not sufficiently alleged the requisite non-hypothetical
                 12     “actual controversy.” See 28 U.S.C. § 2201; Aetna Life Ins. Co. v. Haworth, 300
                 13     U.S. 227, 240–41, aff’d, 568 U.S. 85 (2013) (distinguishing a justifiable
                 14     controversy from “a difference or dispute of hypothetical or abstract character”).
                 15     Plaza recites an excerpted portion of the General Indemnity provision in the parties’
                 16     MSA, improperly extends it to non-qualifying third-party claims, and asserts that
                 17     “ADP denies such obligation,” thereby creating an “actual controversy.” FAC ¶¶
                 18     62-63. ADP does not deny that is has an obligation under the MSA to indemnify
                 19     Plaza, when all contractual conditions in the MSA agreed to by the parties
                 20     entitling Plaza to such indemnification have been satisfied. Here, as
                 21     demonstrated above and on the face of the First Amended Complaint, Plaza’s
                 22     allegations fail to show those conditions have been met. See Sections V.B. & V.C.,
                 23     supra. Instead, Plaza has created a hypothetical controversy by asserting that ADP
                 24     has denied an obligation that does not exist in the parties’ agreement. As presented,
                 25     Plaza’s claim asks this Court to rewrite the existing terms of the parties’ written
                 26
                 27     Worthington, LP v. Gemini Ins. Co., 770 F. Supp. 2d 1070, 1072 (S.D. Cal. 2011)
                        (internal quotation marks and citation omitted). “The federal court will still apply
                 28     state law to the substantive issues in a declaratory judgment action.” Id.
MORGAN, LEWIS &
                                                                                    MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                       DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                   20                      AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                             CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.270 Page 26 of 69




                    1   agreement, which is not a permissible request. See, e.g., Taliaferro v. Taliaferro,
                    2   125 Cal. App. 2d 419, 427 (1954) (“It is settled that the purpose of an action for
                    3   declaratory relief is to obtain an interpretation of a contract, and a decree in such a
                    4   case provides only for a determination of the purposes intended by the instrument,
                    5   and not for a modification of its terms.”); Greenfield v. Phillies Records, Inc., 98
                    6   N.Y.2d 562, 569 (N.Y. 2002) (“[A] written agreement that is complete, clear and
                    7   unambiguous on its face must be enforced according to the plain meaning of its
                    8   terms.”).
                    9            Third, any actual controversy Plaza could allege must also “relate to a claim
                 10     upon which relief can be granted.” CRV Imperial-Worthington, LP v. Gemini Ins.
                 11     Co., 770 F. Supp. 2d 1070, 1072-73 (S.D. Cal. 2011) (dismissing declaratory
                 12     judgment claim where underlying relief could not be granted). As established
                 13     throughout, Plaza is not entitled to relief on its first four causes of action, so cannot
                 14     be entitled to declaratory relief here.
                 15              Finally, Plaza’s assertion that the requested judicial determination “will
                 16     obviate the need for multiple future lawsuits between the same parties” is false.
                 17     FAC ¶ 65. A judicial determination that alters the parties’ obligations under an
                 18     existing agreement, the enforceability of which the parties do not dispute, creates
                 19     additional disputes rather than obviates them.
                 20              Plaza’s claim for Declaratory Relief is improper and serves no purpose, so
                 21     must be dismissed.
                 22                     F.    Plaza Fails To State Facts Sufficient To Support The
                                              Damages Sought.
                 23
                                 For all of the foregoing reasons, Plaza’s causes of action fail to state facts
                 24
                        sufficient to support its claims and fail as matter of law. Plaza’s claims for
                 25
                        damages are no different. In the face of a reciprocal bar on, inter alia, incidental
                 26
                        and consequential damages in Annex A, Section 7.B. of the MSA, Plaza seeks
                 27
                        recovery for “incidental, consequential and non-economic damages, according to
                 28
MORGAN, LEWIS &
                                                                                      MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                         DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                    21                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                               CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.271 Page 27 of 69




                    1   proof at trial.” FAC, Prayer for Relief no. 2. The MSA provides two exceptions to
                    2   the bar on consequential damages, neither of which are sufficiently pled in the First
                    3   Amended Complaint. Under the first exception, consequential damages may be
                    4   recovered when “arising from (i) either party’s willful, criminal or fraudulent
                    5   misconduct.” MSA, Annex A, Section 7.B.(i). The First Amended Complaint
                    6   asserts no criminal or fraudulent misconduct and presents only conclusory
                    7   allegations concerning willfulness. See Section V.B., supra. Such allegations do
                    8   not entitle Plaza to consequential damages here. The second exception concerns
                    9   breach of confidentiality obligations and data security obligations, which are not
                 10     relevant to the present action. MSA, Annex A, Section 7.B.(ii).
                 11              Moreover, to the extent Plaza seeks damages related to the Lawsuits Against
                 12     Plaza on a theory other than contractual indemnification, such a recovery is
                 13     prohibited by the MSA’s bar on consequential damages. Such damages do not flow
                 14     directly from the alleged breach, but are still alleged to have been caused by that
                 15     breach. 28A N.Y. Prac., Contract Law § 22:22 (defining consequential damages);
                 16     Lewis Jorge Constr. Mgmt., Inc. v. Pomona Unified Sch. Dist., 34 Cal. 4th 960, 968
                 17     (2004) (defining consequential or special damages as “those losses that do not arise
                 18     directly and inevitably from any similar breach of any similar agreement”).
                 19     Damages stemming from the third-party Lawsuits Against Plaza are by definition
                 20     “consequential” and are therefore barred.
                 21              Plaza is not entitled to any of the relief it seeks, and it is specifically barred
                 22     by the MSA from seeking incidental and consequential damages.
                 23     VI.      CONCLUSION
                 24              For the foregoing reasons, Defendant ADP respectfully requests that the Court
                 25     dismiss Plaintiff’s First Amended Complaint without leave to amend.
                 26
                 27
                 28
MORGAN, LEWIS &
                                                                                        MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                           DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                     22                        AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                                 CASE NO. 3:20-CV-01352-WQH-DEB
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.272 Page 28 of 69




                    1   Dated:          August 27, 2020        MORGAN, LEWIS & BOCKIUS LLP
                    2
                    3                                          By /s/ Joseph Duffy
                                                                  Joseph Duffy
                    4                                             Attorney for Defendant
                                                                  ADP, INC.
                    5
                    6
                    7
                    8
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
                                                                            MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                               DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                          23                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                     CASE NO. 3:20-CV-01352-WQH-DEB
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.273 Page 29 of 69




                    EXHIBIT A
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.274 Page 30 of 69



 Financial                                                                                                                     ADP
  Review        Sales Order                                                                                           A more human resource

                Quote Number
                02-2017-2321375.1


  Company Information                                                                            Executive Contact
  Plaza Home Mortgage, Inc.                                                                      Mike Fontaine
  4820 Eastgate MallSte 100                                                                      CFO
  San Diego, CA 92121-1993                                                                       mfontainee.plazahomemortcabe.com
  United States                                                                                  (858) 346-1210


   Processing Fees and Considerations
   Number of Employees: 800 on Plaza Home Mortgage, Inc.

    NSW
    MEM   Monthly Processing                                   Count         Min        Base       Rate       Monthly          Annual
          Comprehensive Services Bundle (24.0% Discount)        800     $2,575.00                See Below   $29,128.00     $349,536.00
             Workforce Now Comprehensive Payroll
          ADP DataCloud (24.0% Discount)                        800                                $1.20      $960.00        $11,520.00
             ADP DataCloud - Analytics
          Non-Paid Employees, if applicable, based upon          1                        -       $10.40         $10.40        $124.80
          client's active coding to 'Non-Paid'
          Workforce Now Document Cloud (24.0% Discount)         801                                $1.00      $801.00         $9,612.00
          Monthly Administrative Fee (24.0% Discount)            1                     $275.00                $275.00         $3,300.00

          Comprehensive Services Bundle                          1 - 99                             $51.50
                                                                 100 - 249                          $43.50
                                                                 250 - 499                          $34.50
                                                                 500 - 999                          $29.50
          Additional Jurisdiction (if applicable)                2+                                $8.95/month


  In      Annual Processing
          Year End Forms, W2s or 1099s
                                                               Count
                                                              800
                                                                             Min        Base
                                                                                            $6.95
                                                                                                   Rate
                                                                                                                       $5,560.00
                                                                                                                                Annual


          Carrier Connection Annual Maintenance Fee: 1 Feed - $250 per year; 2 Feeds - $500 per year; Over 2 Feeds - $750 per year



   0      Total Annual Investment

          Workforce Now Services
                                                                                                                    Total Annual

                                                                                                                     $379,652.80
          Annualized Discount Value                                                                                  ($89,752.32)

          Estimated Total Net Annual Investment                                                                      $289,900.48




   0       Other Considerations
           Hardware and Other Fees
             Health & Welfare Benefit Carrier Feed Setup
                                                                              Count

                                                                                   3
                                                                                                    Rate

                                                                                                    $0.00
                                                                                                                           Setup

                                                                                                                           $0.00



           Implementation
             Client does not need or already has hours history in WFN                                                       N/A
           Health & Welfare Benefit Carrier Feed Setup included at no charge: 3




                                                                                                              Exhibit A, 000024
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.275 Page 31 of 69




                                                                                                                                   ADP
                 Sales Order                                                                                            A mom human 1.-youtce

                 Quote Number
                 02-2017-2321375 1


   Company Information                                                                            Executive Contact
   Plaza Home Mortgage, Inc                                                                       Mike Fontaine
   4820 Eastgate Manta 100                                                                        CFO
   San Diego, CA 92121-1993                                                                       mfontainefiiiiplazahomemortuage.com
   United States                                                                                  (858) 346-1210


   Important Project & Billing Information
   Product Billing
   Billing for Comprehensive Services shall begin upon the earlier of (a) the date the Client Is first able to use the services in a live
   production environment or (b) ninety (90) days torn the Effective Date. The billing count is based on al "All Non-Archived"
   employees excluding terms. Any lives classified as Non-Paid will be billed a separate lower rate. 1099 Contractors paid through a
   specific 1099 Contractor company code will also be billed via a separate rata.

   Any non-terminated employees based outside the United States will be billed separately as International Employees.


    Promotion Terms
    Promotion will be applied to the first month of services (also referred to as the Promotional Period) Actual promotional value
    may vary based on a number of reasons including but not limited to start date and actual number of employees paid.

   Other
   Start Date Payroll 8/21/2017
   Client agrees to direct debit of fees for service                         YES
   Expiration Date                                                           5/25/2017

    Summary
                                                       $289 900 48                                                         $0 00
    Estimated Annual Net Investment                                                   Total Implementation

    Estimated Annual Net Investment                    $266,205 44
    during promotional period


    The ADP Services Listed on this sales order are provided at the prices set forth on the above pages and in accordance with ADP s
    standard terms and conditions of service attached to this sales order By signing below you are acknowledging receipt of and.
    agreement to such terms and conditions and to the listed prices
    ADP LLC                                                                  Client Plaza Home Mortgage, Inc

    Signature:    .daurea Sdnasult-Waratved                                  Signature:
    Name:         Laura Schrandt Hayward                                     Name:                           not fro/qv—,
    Title:        CS DM                                                      Title:           dpi              /11-
    Date:         6/22/2917                                                  Date:              s




                                                                                                                   Exhibit A, 000025
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.276 Page 32 of 69



 Financial                                                                                                    AFP
  Review        Sales Order                                                                          A more human resource

                Quote Number
                02-2017-2321375.1


  Company Information                                                         Executive Contact
  Plaza Home Mortgage, Inc.                                                   Mike Fontaine
  4820 Eastgate MallSte 100                                                   CFO
  San Diego, CA 92121-1993                                                    mfontainegolazahomemortaage.com
  United States                                                               (858) 346-1210


    Workforce Now Included Services
             Workforce Now Comprehensive Payroll
              ■ Enhanced HR                                   Enhanced Payroll
              • Enhanced Benefits                             Essential Time
              ■ Employee & Manager Service Center           ■ Payroll & Tax Support
              ■ Service Delivery Manager                    ■ Payroll Specialist
              ■ Workforce Now Recruitment                   ■ Workforce Now Performance
              • Essential ACA
             ADP DataCloud - Analytics
              ■ Pre-Configured Key Performance Indicators   ■ Ability to Customize Additional KPIs
              ■ Executive Dashboard
             Workforce Now Document Cloud
              • Secure Cloud Based Document Storage         ■ Digital Employee Record
                Search & Auditing Functionality             • Roles Based Security




                                 Thank you for your consideration




                                                                                            Exhibit A, 000026
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.277 Page 33 of 69




                  WorkforceNow
                                         ADP Workforce Now Comprehensive Services
                                             MASTER SERVICES AGREEMENT

                                                                                  05-22-2017
                                                                                  (Effective Date)
   ADP, LLC:          One ADP Boulevard                                           (referred to herein as *ADP")
                      Roseland New Jersey 07068
   CLIENT:            Plaza Home Mortgage, Inc.                                   (referred to herein as "Client")
                      4820 Eastgate MaliSte 100
                      San Diego, CA 92121-1993, United
                      States
   Attention:         Mike Fontaine


   ADP and Client agree that ADP shall provide Clientwith the following services in accordance with the terms and
   subject to the conditions set forth in this ADP Workforce Now Comprehensive Services Master Services Agreement
   (the "Agreement)

   ANNEX A: GENERAL TERMS AND CONDITIONS
   ANNEX D: ADP WORKFORCE NOW COMPREHENSIVE PAYROLL SERVICES
   ANNEX E: ESSENTIAL ACA
   BY SIGNING BELOW, CLIENT ACKNOWLEDGES THAT THEY HAVE REVIEWED THE ENTIRE AGREEMENT INCLUDING
   THE TERMS AND CONDITIONS IN EACH ANNEX CORRESPONDING TO SERVICES PURCHASED PURSUANT TO THE
   SALES ORDER.

   This Agreement includes the Annexes related to the services selected by Client Each Annex listed above is attached hereto
   and is incorporated into this Agreement in full by this reference as if set forth in this Agreement in full.
                              ADP, LLC                                                CLIENT
           -rives Scitaadt-Viavetvue
            (Signature of Authorized Representative)                  ignature of Authorized Representative)
           Laura Schrandt-Hayward                                        "H.       (4 447:4" telcorei•-•'-
                     (Name - Please Print)                                   (Nwne - Please Print)
           CS DM                          5/22/2017                  /fi tf Ric—                     c     V'!r
                    (Title)                   (Date)                        (Title)                     (Date)




   ADP Proprietary and Confidential           02-2017-2321375.1         ADP Workforce Now Comprehensive Services

   Version 4 (01012017)                            Cover-2




                                                                                                                  Exhibit A, 000027
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.278 Page 34 of 69




                                        ADDENDUM
                                             to
           ADP WORKFORCE NOW's COMPREHENSIVE SERVICES MASTER SERVICES AGREEMENT
                                          between
                                         ADP, INC.
                                            and
                                 PLAZA HOME MORTGAGE, INC.

       This Addendum (the "Addendum"), made as of the 9?—day of Mat.i                               , 2017, by and
       between ADP, LLC ("ADP") with its principal office at One ADP Boulevard, Rbseland, New Jersey 07068 and
       and Plaza Home Mortgage, Inc. with a principal place of business at 4820 Eastgate Mall, Ste 100, San Diego,
       CA 92121 ("Client"), contains changes, modifications, revisions and additions to the ADP Workforce
       Nowe Comprehensive Services Master Services Agreement dated of even date herewith between ADP and
       Client (the "Agreement").

       In consideration of the mutual covenants contained in the Agreement and in this Addendum, and for other
       good and valuable consideration, notwithstanding anything to the contrary in the Agreement, ADP and
       Client agree as follows:

           1. Section 3B of ANNEX A — ADP Workforce Now Comprehensive Services — General Terms and
               Conditions (together with Statements of Core and Optional Services) of the Agreement, titled "Travel
               and Expenses" is hereby amended by the insertion of "upon prior written approval from Client," after
               "writing,' in the first sentence of the Section.
           2. Section 6 of ANNEX A — ADP Workforce Now Comprehensive Services — General Terms and
               Conditions (together with Statements of Core and Optional Services) of the Agreement, titled
               "NONDISCLOSURE" is hereby amended by the addition of the following after the third sentence of
               the Section: 'With respect to subsections (a) and (b) above, the receiving party shall provide the
               disclosing party with notice (unless otherwise directed by law enforcement authorities) with the intent
               that the disclosing party has an opportunity to seek a protective order, and where no protective order
               is granted, the receiving party shall disclose only those documents which are necessary to comply
               with the law, rule, regulation, court ruling, summons, litigation request, subpoena or Order, and will
               advise the party seeking such Confidential Information of the confidential nature of such information.
           3. Section 7A of ANNEX A — ADP Workforce Now Comprehensive Services — General Terms and
               Conditions (together with Statements of Core and Optional Services) of the Agreement, titled "Limit
               on Monetary Damages" is hereby amended by the 1) deletion "three (3)" and replacement with
               "twelve (12)" in subsection (ii) of the first sentence and the deletion of the second sentence in its
               entirety and replacement with: "ADP will issue Client, at Client's sole discretion, either a credit(s)
               or monetary payment by check equal to the applicable amount; if Client chooses a credit, such
               credit(s) shall be applied against subsequent fees owed by Client."
           4. Section 7B of ANNEX A — ADP Workforce Now Comprehensive Services — General Terms and
               Conditions (together with Statements of Core and Optional Services) of the Agreement, titled "No
                Consequential Damages", is hereby amended by adding the following at the end of such section:
                `THE FOREGOING EXCLUSION SHALL NOT APPLY TO CLAIMS FOR CONSEQUENTIAL
                DAMAGES TO THE EXTENT ARISING FROM (i) EITHER PARTY'S WILLFUL, CRIMINAL OR
                FRAUDULENT MISCONDUCT, OR (ii) ADP'S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS
                UNDER SECTION 6 OF THIS ANNEX A OR ADP'S BREACH OF ITS DATA SECURITY
                OBLIGATIONS UNDER SECTION 8C OF THIS ANNEX A; PROVIDED HOWEVER, THAT ANY
                CONSEQUENTIAL DAMAGES RECOVERED BY CLIENT IN A CALENDAR YEAR NOT ARISING
                FROM ADP'S WILLFUL, CRIMINAL OR FRAUDULENT MISCONDUCT WILL BE SUBJECT TO THE
                LIMIT SET FORTH IN THE FIRST SENTENCE OF SECTION 7A ABOVE."
            5. Section 7 of ANNEX A — ADP Workforce Now Comprehensive Services — General Terms and
                Conditions (together with Statements of Core and Optional Services) of the Agreement is hereby
                amended by the addition of the following as Section 7.C.: "C. General Indemnity. Subject to monetary
                limit on damages in Section 7.A. of the Annex A of the Agreement, ADP will indemnify, defend and
                hold Client harmless from and against any and all third party liabilities, claims, penalties, damages,
                forfeitures, suits, and the costs and expenses incident thereto (including the costs and expenses of
                defense, settlement and reasonable attorneys' fees), arising from the negligence or willful misconduct
                of ADP in its performance of the Services including any Incident provided that, (i) ADP is promptly

        WFN Comprehensive Services MSA Addendum —ADP Proprietary and Confidential
        Plaza Home Mortgage, Inc.                                                                Page 1 of 2
        42517




                                                                                                   Exhibit A, 000028
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.279 Page 35 of 69




             notified in writing of such suit or cause of action, (ii) ADP controls any negotiations or defense and
             Client assists ADP as reasonably required by ADP, and (iii) Client takes all reasonable steps to
             mitigate any potential damages that may result."
          6. Section 12G of ANNEX A — GENERAL TERMS AND CONDITIONS of the Agreement, titled
             °Application of Funds' is hereby amended by deleting the following sentence which is the penultimate
             sentence in this Section: "ADP'S CURRENT PROCESS FOR DISBURSEMENT OF SUCH FUNDS
             IS DESCRIBED IN ATTACHMENT 1 TO THIS ANNEX G."
          7. Section 2C of ANNEX E — ESSENTIAL ACA of the Agreement, titled "Client Instructions" is hereby
             amended by the addition of the following at the end of the Section: "ADP will make any transfer of
             employee related data, Confidential Information or Client Personal Information in accordance with
             ADP's data security policy."


        All other terms and conditions of the Agreement shall remain in full force and effect. In the event of any
        conflict between the terms and conditions of this Addendum and the terms and conditions of the Agreement,
        this Addendum shall prevail. The terms defined in the Agreement and used in this Addendum shall have
        the same respective meanings as set forth in the Agreement, unless clearly otherwise defined in this
        Addendum.

        IN WITNESS WHEREOF, this Addendum to the Agreement is hereby executed by an authorized
        representative of each party hereto as of the date first above written.


        ADP, LLC                                                      PLAZA HOME MORTGAGE, INC.

        By:                                                           By:

        Name:                                                          Name:       /f-litt
        Title:                                                         Title:         vV /




       WFN Comprehensive Services MSA Addendum —ADP Proprietary and Confidential
       Plaza Home Mortgage, Inc                                                                Page 2 of 2
       4-25-17




                                                                                                 Exhibit A, 000029
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.280 Page 36 of 69



                  WorkforceNow
                                                                                                                ANNEX A
                                                                                           GENERAL TERMS AND CONDITIONS

   1. CERTAIN DEFINITIONS
   Unless otherwise specified, any reference in this Annex A to a section or subdivision is a reference to a section or subdivision of this Annex A.
   Capitalized words used in this Agreement but not otherwise defined herein shall have the meanings set forth below.
       A. "ADP Products" mean (i) the computer software programs and modules delivered, or otherwise made available, to Client as part of
              the Services, other than pre-packaged third-party software, (ii) all manuals and related documentation generally provided or made
              available by ADP to Client in connection with such computer software programs and modules, (iii) tutorials and other training
              materials provided or made available by ADP to Client, (iv) all ADP provided manuals, and (v) other documentation related to the
              foregoing.
       B. "ADP Workforce Now" means ADP's web-based portal that provides a single point of access to ADP online solutions and
              employee-facing websites and resources related to payroll, HR and benefits, and time and attendance.
       C. "Amendment", means a written supplement or addendum to this Agreement, signed by Client and ADP, describing additional
              Services to be provided by ADP to Client or amending the terms and conditions set forth in this Agreement.
       D. "Buy Out Fee" has the definition set forth in Section 9D.
       E. "Client" means Client and its affiliates receiving Services and ADP Products under this Agreement. For purposes of this Agreement,
             "affiliate" means, with respect to any individual, corporation or partnership or any other entity or orgartintion (a "person"), any
              person that controls, is controlled by or is under common control with such person in question. For purposes of the preceding
              definition, "control" as used with respect to any person, means the possession, directly or indirectly, of the power to direct or cause
              the direction of the management and policies of such person, whether through ownership of voting securities or by contract or
              otherwise.
       F. "Client Content" means information and materials provided by Client, its agents or employees, regardless of form.
        G. "Client Infringement Event" means (i) any change, or enhancement in the Services made by Client or any third party on behalf of
              Client other than at the direction of ADP, (ii) Client's use of the Services except as contemplated by this Agreement, or (iii) to the
              extent ADP Products include computer software programs, Client's use of other than the most current release or version of such
              computer software programs included in the ADP Products, or Client's failure to use corrections or enhancements to such computer
              software programs included in the ADP Products, in each case provided by ADP to Client at no charge, that results in a claim or action
              for infringement that could have been avoided by use of such current release or version, or by such corrections or enhancements.
        H. "Confidential Information" means all information of a confidential or proprietary nature, including pricing and pricing related
              information and all personally identifiable payroll and employee-level data, provided by the disclosing party to the receiving party for
              use in connection with ADP Products or Services, or both, but does not include (i) information that is already known by the receiving
              party, (ii) information that becomes generally available to the public other than as a result of disclosure by the receiving party in
              violation of this Agreement, and (iii) information that becomes known to the receiving party from a source other than the disclosing
              party on a non-confidential basis.
        I. "Effective Date" means the date set forth in the cover sheet to this Agreement.
        J. "Incident" has the meaning set forth in Section 711
        K. "Initial Term" means the period beginning as of the Effective Date and ending two (2) years after the date of Client's first monthly
              invoice for Services pursuant to Section 3C below.
        L. "Intellectual Property Rights" means all rights, title and interest to or in patent, copyright, trademark, service mark, trade secret,
              business or trade name, know-how and rights of a similar or corresponding character
        M. "Payment Services" means any Services that require ADP, as part of such Services, to impound funds from Client's bank account to
              pay Client's third-party payment obligations (e.g., Tax Filing Services, Wage Garnishment Processing Services, ALINE Card, Full
              Service Direct Deposit Services and/or ADPCheckTM Services).
        N. "Personal Information" means any information relating to an identified or identifiable natural person. An identifiable person is one
              who can be identified, directly or indirectly, in particular by reference to an identification number or to one or more factors specific to
              such person's physical, physiological, mental, economic, cultural or social identity.
        0. "Renewal Term" means each additional one (1) year period after the Initial Term.
        P. "Services" means the services described in each Annex elected by Client under this Agreement or Amendment and any other services
              offered pursuant to this Agreement and that ADP provides to Client at Client's request.
        Q. "Term" means, either individually or collectively, the Initial Term and each Renewal Term.
   2. GENERAL TERMS
     A. Services. ADP shall provide the Services and ADP Products required for such Services in accordance with sales order(s) between Client
           and ADP (the "Sales Order(s)"). Services may include the provision of certain ADP Products and Client shall comply with the terms of
           this Agreement related to such ADP Products. All Services provided hereunder may be modified from time to time at ADP's sole
           discretion; provided, however, that any such modifications will not delete or have a material adverse impact on any of the Services
           Client is receiving. The Services are hosted in the United States and are intended for use in the United States only, except that the HR
           and/or Talent modules of ADP Workforce Now (but specifically excluding any eLeaming Courses accessible through the
           Comprehensive HR Learning Content Management Tool, the EAP and employee perks services, document cloud services and any other
           modules/tools that ADP, in its sole discretion, determines shall not be accessible to Client employees located outside the United States)
           have been reviewed and approved for access and use by Client in the countries specified on the "Approved Country" list which may be
           viewed at www.productdescription.majoraccounts.adp.com (which may be modified from time to time). To the extent Client determines
           that any such use in an Approved Country located in the European Union requires the parties to enter into model contract clauses, ADP



   ADP Proprietary and Confidential                                                                          ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                                  A-1                                                                    A2yr




                                                                                                                          Exhibit A, 000030
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.281 Page 37 of 69




        shall provide such model clauses upon Client's request. ADP will provide the Services in a good, diligent and professional manner in
        accordance with industry standards, utilizing personnel with a level of skill commensurate with the Services to be performed.
     B. Errors; Review of Data. All Services provided hereunder will be based upon information provided to ADP by Client or any person
        who is authorized by Client to use, access or receive the Services. Client will promptly review all documents and reports produced by
        ADP and provided or made available to Client in connection with the Services and promptly notify ADP of any error, omission, or
        discrepancy with Client's records. ADP will promptly correct such error, omission or discrepancy and, if such error, omission or
        discrepancy was caused by ADP, then such correction will be done at no additional charge to Client. To help prevent employee fraud,
        ADP recommends that Client has someone other than its designated payroll contact, promptly and thoroughly review Client's
        disbursement reports to enable Client to spot and correct errors and inconsistencies.
     C. Records. ADP does not serve as Client's record keeper and Client will be responsible for retaining copies of all documentation received
        from or provided to ADP in connection with the Services to the extent required by Client or applicable law.
     D. Use of ADP Products and Services. ADP Products and Services include confidential and proprietary information. Client shall use the
        ADP Products and Services only for its internal business purposes. Client shall not provide, directly or indirectly, any of the ADP
        Products or Services or any portion thereof to any other party. Client shall not provide service bureau or other data processing services
        that make use of the ADP Products or Services or any part thereof without the express written consent of ADP. Client shall be
        responsible for the use of the Services by its affiliates, employees, plan participants and any other persons authorized by Client to access
        or use the Services in accordance with the terms of this Agreement. Client will be responsible for the consequences of any instructions
        Client may give to ADP. Client shall use Services in accordance with the instructions and reasonable policies established by ADP from
        time to time and communicated to Client. Client is responsible for the accuracy, completeness and use of all Client Content.
     E. Compliance.
          i. Applicable Laws. Each party will comply with applicable laws and regulations that affect its business generally, including any
              applicable anti-bribery, export control and data protection laws and rules and regulations promulgated by the United States
              Department of Treasury, Office of Foreign Assets Control ("OFAC") regarding export controls and trade with prohibited parties.
              For clarity, Client represents that Personal Information transferred by Client or at Client's direction to ADP has been collected in
              accordance with applicable privacy laws, and ADP agrees that it shall only process the Personal Information as needed to perform
              the Services, or as required or permitted by law.
         ii. Design of the Services. ADP will design the Services, including the functions and processes applicable to the performance of the
              Services, to assist the Client in complying with its legal and regulatory requirements applicable to the Services, and ADP will be
              responsible for the accuracy of such design. Client and not ADP will be responsible for (i) how it uses the Services to comply with
              its legal and regulatory requirements and (ii) the consequences of any instructions that it gives or fails to give to ADP, including as
              part of the implementation of the Services, provided ADP follows such instructions. Services do not include any legal, financial,
              regulatory, benefits, accounting or tax advice.
        iii. Online Statements. If Client instructs ADP to provide online pay statements, Forms W2, or Forms 1099 without physical copies
              thereof, Client will be exclusively responsible for determining if and to what extent Client's use of online pay statements, Forms
              W-2 or Forms 1099 satisfies Client's obligations under applicable laws and the consequences resulting from such determinations.
     F. Links to Third-Party Sites. Certain ADP Products or Services may be accessed by Client and its authorized employees and plan
        participants through the Internet at a website provided by ADP or on behalf of ADP, including those hosted by ADP on behalf of Client
        (a "Site"). Links to and from the Site to other third-party sites do not constitute an endorsement by ADP or any of its subsidiaries or
        affiliates of such third-party sites or the acceptance of responsibility for the content on such sites. Client's business dealings with any
        third-party advertiser found on the Site(s) are solely between Client and such advertiser and ADP shall not be responsible or liable for
        any loss or damage of any sort incurred as the result of any such dealings or as the result of the presence of such advertisers on ADP
        Workforce Now.
     G. Transmission of Data. In the event that Client elects to use an application programming interface ("API") to provide, or requests that
        ADP provide any Client Content or employee or plan participant information to any third party or to any non-U.S. Client location, Client
        represents that it has acquired any consents or provided any notices required to transfer such content or information and that such
        transfer does not violate any applicable international, federal, state or local laws and/or regulations. Additionally, ADP shall not be
        responsible for any services or data provided by any such third party.
   3. FEES, PAYMENTS, AND TAXES
     A. Fees. Client agrees to pay ADP for the Services indicated on the Sales Order at the rates and for the number of employees set forth
        thereon for the Initial Term, assuming no changes in requirements, specifications, volumes or quantities. Total fees charged, including
        within the Initial Term, may change commensurate with the number of Client's employees being serviced. Client shall pay ADP for
        Services added by Client after the Effective Date at ADP's then prevailing prices for such Services. ADP may increase prices for
        Services at any time after the Initial Term upon at least thirty (30) days prior written notice to Client if such change is part of a general
        price change by ADP to its clients for affected items.
     B. Travel and Expenses. Except as may be included in the Services or otherwise specified in writing, Client shall reimburse ADP for all
        reasonable expenses incurred by ADP personnel in connection with services performed by such personnel under this Agreement. Upon
        written request, ADP will provide Client with itemized invoices with respect to such expenses. ADP will adhere to its Travel and
         Expense Policy (which can be made available to Client upon Client's request) as may be modified from time to time by ADP.
     C. Billing. Client will be invoiced for fees on a monthly billing cycle. If Client is purchasing Comprehensive HR alone or with any other
        of the Services under this Agreement, billing shall begin starting the monthly billing cycle following the initial kickoff call with Client's
         applicable ADP Primary Contact. If Client is purchasing Comprehensive Benefits and/or Comprehensive Payroll (without
        Comprehensive HR), billing shall begin upon the earlier of (a) the date the Client is first able to use the services in a live production
        environment or (b) ninety (90) days from the Effective Date. Client will pay all invoices via direct debit of funds ("DDF") pursuant to a
        schedule set by ADP. Client will receive a consolidated bill regardless of the number of ADP-assigned company codes attributed to
         Client. If Client fails to pay any amount due hereunder (whether by acceleration or otherwise) not under good faith dispute, Client, after


   ADP Proprietary and Confidential                                                                       ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                                A-2                                                                   A2yr




                                                                                                                       Exhibit A, 000031
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.282 Page 38 of 69




        written notice, shall pay interest at the rate of 1.5% per month (or the maximum allowed by law if less) on such past due amount from
        the due date thereof until the payment date. Client shall reimburse ADP for any expenses incurred, including interest and reasonable
        attorney fees, in collecting amounts due ADP hereunder that are not under good faith dispute by Client.
     D. Taxes. Client shall be responsible for payment of all taxes (excluding those on ADP's net income) relating to the provision of Services,
        except to the extent a valid tax exemption certificate or other written documentation acceptable to ADP to evidence Client's tax
        exemption status is provided by Client to ADP prior to the delivery of Services.
   4. WARRANTIES AND DISCLAIMER
     A. Warranties.       Each party warrants that (i) it has full corporate power and authority to execute and deliver this Agreement and to
        consummate the transactions contemplated hereby and (ii) this Agreement has been duly and validly executed and delivered and
        constitutes the valid and binding agreement of the parties, enforceable in accordance with its terms.
     B. DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, ALL EQUIPMENT PROVIDED BY ADP OR
        ITS SUPPLIERS IS PROVIDED "AS IS" AND ADP AND ITS LICENSORS EXPRESSLY DISCLAIM ANY WARRANTY, EITHER
        EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
        FITNESS FOR A PARTICULAR PURPOSE, NON-INTERRUPTION OF USE, AND FREEDOM FROM PROGRAM ERRORS,
        VIRUSES OR ANY OTHER MALICIOUS CODE WITH RESPECT TO THE SERVICES, THE ADP PRODUCTS, ANY CUSTOM
        PROGRAMS CREATED BY ADP OR ANY THIRD-PARTY SOFTWARE DELIVERED BY ADP. ADP AND ITS LICENSORS
        FURTHER DISCLAIM ANY WARRANTY THAT THE RESULTS OBTAINED THROUGH THE USE OF THE SERVICES, THE
        ADP PRODUCTS, ANY CUSTOM PROGRAMS CREATED BY ADP OR ANY THIRD-PARTY SOFTWARE DELIVERED BY
        ADP WILL MEET CLIENT'S NEEDS.
   5. INTELLECTUAL PROPERTY
     A. Client IP Rights. Except for the rights expressly granted to ADP in this Agreement, all rights, title and interests in and to Client
        Content, including all Intellectual Property Rights inherent therein and pertaining thereto, are owned exclusively by Client or its
        licensors. Client hereby grants to ADP for the Term a non-exclusive, worldwide, non-transferable, royalty-free license to use, edit,
        modify, adapt, translate, exhibit, publish, reproduce, copy and display the Client Content for the sole purpose of performing the Services;
        provided Client has the right to pre-approve the use by ADP of any Client trademarks or service marks.
     B. ADP IP Rights. Except for the rights expressly granted to Client in this Agreement, all rights, title and interest in and to the Services,
        including all Intellectual Property Rights inherent therein and pertaining thereto, are owned exclusively by ADP or its licensors. ADP
        grants to Client for the term of this Agreement a personal, non-exclusive, non-transferable, royalty-free license to use and access the
        ADP Products or Services in accordance with the terms of this Agreement. The ADP Products or Services do not include any Client-
        specific customizations unless otherwise agreed in writing by the parties. Client will not obscure, alter or remove any copyright,
        trademark, service mark or proprietary rights notices on any materials provided by ADP in connection with the Services, and will not
        copy, decompile, recompile, disassemble, reverse engineer, or make or distribute any other form of, or any derivative work from, such
        ADP materials.
     C. Ownership of Reports. Client will retain ownership of the content of reports and other materials that include Client Content produced
        and delivered by ADP as a part of the Services, provided that ADP will be the owner of the format of such reports. To the extent any
        such reports or other materials incorporate any ADP proprietary information, ADP (i) retains sole ownership of such proprietary
        information and (ii) provides the Client a fully paid up, irrevocable, perpetual, royalty-free license to access and use same for its internal
        business purposes without the right to create derivative works (other than derivative works to be used solely for its internal business
        purposes) or to further distribute any of the foregoing rights except to its affiliates, employees, plan participants and any other persons
        authorized by Client to access or use the Services.
     D. ADP Infringement Indemnity. Subject to Section 5F, ADP shall defend Client against any third party claims, and indemnify and hold
        Client harmless against any resulting damage awards or settlement amounts in any cause of action to the extent such cause of action is
        based on a claim alleging that the Services or the ADP Products, as provided by ADP and used in accordance with this Agreement,
        infringe upon any Intellectual Property Rights of a third party in the U.S. or any Approved Country that Client uses a permitted ADP
        Product. The foregoing infringement indemnity will not apply and ADP will not be liable for any damages assessed in any cause of
        action to the extent resulting from a Client Infringement Event or ADP's use of Client Content as contemplated by this Agreement.
     E. Client Indemnity. Subject to Section 5F, Client will defend ADP against any third party claims and will indemnify and hold ADP
        harmless from any resulting damage awards or settlement amounts in any cause of action to the extent such cause of action is based on
        the occurrence of a Client Infringement Event or ADP's use of Client Content as contemplated by this Agreement.
     F. Indemnity Conditions. The indemnities set forth in this Section 5 are conditioned upon the following: (i) the indemnitee ("the
        Indemnitee") promptly notifies the indemnitor ("the Indemnitor") in writing of such suit or cause of action, (ii) the Indemnitor controls
        any negotiations or defense and the Indemnitee assists the Indemnitor as reasonably required by the Indemnitor, and (iii) the Indemnitee
        takes all reasonable steps to mitigate any potential damages that may result.
   6. NONDISCLOSURE
        All Confidential Information disclosed hereunder will remain the exclusive and confidential property of the disclosing party. The
        receiving party will not disclose the Confidential Information of the disclosing party and will use at least the same degree of care,
        discretion and diligence in protecting the Confidential Information of the disclosing party as it uses with respect to its own confidential
        information, but in no case less than reasonable care. The receiving party will limit access to Confidential Information to its affiliates,
        employees and authorized representatives with a need to know and will instruct them to keep such information confidential.
        Notwithstanding the foregoing, the receiving party may disclose Confidential Information of the disclosing party (a) to the extent
        necessary to comply with any law, rule, regulation or ruling applicable to it, (b) as appropriate and with prior notice where practicable, to
        respond to any summons or subpoena or in connection with any litigation, (c) relating to a specific employee, to the extent such
        employee has consented to its release, and/or (d) in order to provide the Services under this Agreement. Upon the request of the
        disclosing party, the receiving party will return or destroy all Confidential Information of the disclosing party that is in its possession.
        Notwithstanding the foregoing, (x) ADP may retain information for regulatory purposes or in back-up files, provided that ADP's


   ADP Proprietary and Confidential                                                                        ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                                 A-3                                                                   A2yr




                                                                                                                        Exhibit A, 000032
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.283 Page 39 of 69




        confidentiality obligations hereunder continue to apply; (y) ADP may use the Client's and its employees' and participants' information
        for purposes other than the performance of the Services but only in an aggregated, anonymized form, such that neither Client nor its
        employees or participants may be identified, and Client will have no ownership interest in such aggregated, anonymized data. The
        obligations of ADP set forth in this Section 6 shall not apply to any suggestions and feedback for product or service improvement,
        correction, or modification provided by Client in connection with any present or future ADP product or service, and, accordingly, neither
        ADP nor any of its clients or business partners shall have any obligation or liability to Client with respect to any use or disclosure of
        such information.
   7. LIMIT ON LIABILITY
     A. Limit on Monetary Damages. Notwithstanding anything to the contrary contained in this Agreement, ADP's aggregate liability under
        this Agreement during any calendar year for damages (monetary or otherwise) under any circumstances for claims of any type or
        character made by Client or any third party arising from or related to ADP Products or Services, will be limited to the lesser of (i) the
        amount of actual damages incurred by Client or (ii) the average monthly charges for three (3) months for the affected ADP Products or
        Services during such calendar year. ADP will issue Client a credit(s) equal to the applicable amount and any such credit(s) will be
        applied against subsequent fees owed by Client. The foregoing limit on liability shall not apply to (i) ADP's willful, criminal or
        fraudulent misconduct; (ii) the infringement indemnity set forth in Section 5D (iii) loss or misdirection of Client funds in possession or
        control of ADP due to ADP's error or omission; and (iv) in connection with the Tax Filing Services (as defined below), (a) interest
        charges imposed by an applicable tax authority on Client for the failure by ADP to pay funds to the extent and for the period that such
        funds were held by ADP and (b) all tax penalties resulting from ADP's error or omission in the performance of such Service. The
        provisions of Section 7A(iv) shall only apply if (x) Client permits ADP to act on Client's behalf in any communications and negotiations
        with the applicable taxing authority that is seeking to impose any such penalties or interest and (y) Client assists ADP as reasonably
        required by ADP.
     B. No Consequential Damages. NEITHER ADP NOR CLIENT WILL BE RESPONSIBLE FOR SPECIAL, INDIRECT, INCIDENTAL,
        CONSEQUENTIAL, PUNITIVE OR OTHER SIMILAR DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY LOST
        PROFITS OR DAMAGES FOR BUSINESS INTERRUPTION OR, LOSS OF INFORMATION) THAT THE OTHER PARTY MAY
        INCUR OR EXPERIENCE IN CONNECTION WITH THIS AGREEMENT OR THE SERVICES OR ADP PRODUCTS, HOWEVER
        CAUSED AND UNDER WHATEVER THEORY OF LIABILITY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
        POSSIBILITY OF SUCH DAMAGES.
   8. SECURITY AND CONTROLS
     A. Service Organization Control Reports. Following completion of implementation of any applicable Services, ADP will, at Client's
        request and at no charge, provide Client with copies of any routine Service Organization Control I reports ("SOC 1 Reports") (or any
        successor reports thereto) directly related to the core ADP Products utilized to provide the Services provided hereunder for Client and
        already released to ADP by the public accounting firm producing the report. SOC 1 Reports are ADP Confidential Information and
        Client will not distribute or allow any third party (other than its independent auditors) to use any such report without the prior written
        consent of ADP. Client will instruct its independent auditors or other approved third parties to keep such report confidential and Client
        will remain liable for any unauthorized disclosure of such report by its independent auditors or other approved third parties.
     B. Business Continuity; Disaster Recovery. ADP maintains a commercially reasonable business continuity and disaster recovery plan
        and will follow such plan.
     C. Data Security. ADP has an established information security program containing appropriate administrative, technical and physical
        measures to protect Client data against accidental or unlawful destruction, alteration, unauthorized disclosure or access consistent with
        applicable laws. In the event ADP suspects any unauthorized access to, or use of, the Services, ADP may suspend access to the Services
        to the extent ADP deems necessary to preserve the security of the Client's data.
     D. Data Security Incident Notification. If ADP becomes aware of a security breach (as defined in any applicable law) or any other event
        that compromises the security, confidentiality or integrity of Client's Personal Information (an "Incident"), ADP will take appropriate
        actions to contain, investigate and mitigate the Incident. ADP shall notify Client of an Incident as soon as reasonably possible. In the
        event that applicable law requires notification to individuals and others of such an Incident, ADP will take additional mitigation steps
        including providing assistance with the drafting and mailing of such notifications. ADP and Client shall mutually agree on the content
        and timing of any such notifications, in good faith and as needed to meet applicable legal requirements.
   9. TERM AND TERMINATION; DEFAULT BY CLIENT; REMEDIES UPON DEFAULT
     A. Term. This Agreement is effective for the Initial Term and will automatically renew at the end of such Term for additional Renewal
        Terms unless terminated by either party upon at least ninety (90) days prior written notice to the other.
     B. Termination Event. Either party may suspend performance and/or terminate this Agreement immediately upon written notice at any
        time if: (i) the other party is in material breach of any material warranty, term, condition or covenant of this Agreement and fails to cure
        that breach within sixty (60) days, unless such breach is due to Client's failure to pay amounts due hereunder then time to cure such
        breach shall be five (5) business days, after written notice thereof, (ii) the other party ceases business operations, or (iii) the other party
        becomes insolvent, generally stops paying its debts as they become due or seeks protection under any bankruptcy, receivership, trust
        deed, creditors arrangement, composition or comparable proceeding, or if any such proceeding is instituted against the other (and not
        dismissed within ninety (90) days after commencement of one of the foregoing events).
     C. Termination by ADP. If Client fails to fulfill its obligations in connection with the implementation services such that ADP is unable to
        complete the implementation services and commence Services, then ADP may terminate this Agreement by further written notice to
        Client. ADP may also suspend performance and/or terminate this Agreement immediately without prior notice in the event Client, its
        employee(s) or any other third party (i) includes in any Site any Client Content which is obscene, offensive, inappropriate, threatening,
        malicious, which violates any applicable law or regulation or any contract, privacy or other third-party right or which otherwise exposes
        ADP to civil or criminal liability or (ii) wrongfully uses or accesses ADP Products or any other ADP systems used in the performance of
        its obligations under this Agreement. ADP may also immediately terminate this Agreement or the Services if Client has violated or, if
        conducting business with Client, a payee of Client, or Client subsidiary is in violation of, any of the rules or regulations promulgated by


   ADP Proprietary and Confidential                                                                         ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                                 A-4                                                                    A2yr



                                                                                                                         Exhibit A, 000033
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.284 Page 40 of 69




        OFAC, Notwithstanding anything herein to the contrary, Payment Services may be immediately suspended or terminated by ADP
        without prior notice if (i) ADP has not received timely funds from Client as required by this Agreement, (ii) a bank notifies ADP that it
        is no longer willing to originate debits and credits for any reason, (iii) the authorization to debit Client's account is terminated or ADP
        reasonably believes that there is or has been fraudulent activity on the account, (iv) ADP reasonably determines that Client no longer
        meets ADP's credit/financial eligibility requirements for such Services or (v) Client has any material adverse change in its financial
        condition, (vi) Client's violation of any applicable operating rules of the National Automated Clearing House Association ("NACHA")
        or (vii) with respect to the ADP Wage Payments Card Services (if applicable), the Issuing Bank (as defined in Annex J) cancels the cards
        issued on behalf of Client. Without limiting the foregoing, the parties agree that Payment Services involve credit risk to ADP. As such,
        ADP shall not be required to provide such Payment Services if ADP reasonably determines that Client presents an undue credit risk to
        ADP or in the event of any other termination right. If Payment Services are not terminated despite the occurrence of any of the events
        described above, ADP may require Client to pay its outstanding and all future third-party payment amounts covered by Payment
        Services and/or ADP's fees and charges for Payment Services to ADP (x) by bank or certified check, (y) by wire transfer of immediately
        available funds, and/or (z) in advance of the then current schedule, as a condition to receiving further Payment Services.
     D. Buy Out Fee; Early Termination. If, prior to the end of any Term, (i) Client terminates any or all the Services, for any reason, except
        for those reasons set forth in Section 9B or (ii) ADP terminates this Agreement pursuant subitem (i) of Section 9B or Section 9C, Client
        shall pay to ADP a buy out fee ("Buy Out Fee"). The Buy Out Fee shall be equal to fifty percent (50%) of A multiplied by B where A
         equals the number of months remaining in the applicable Term, as of the date of termination and B equals the average monthly fee for
        the terminated Services during the twelve-month period immediately preceding the termination (or a shorter period of time if monthly
        fees have been payable for less than twelve (12) months at the termination date). If monthly fees for Services have not been payable at
        the time of termination, the amount in B above shall be equal to the estimated monthly fees that would have been payable under the
        Agreement. In the case of a partial termination, ADP may adjust the fees for the remaining Services accordingly. Client shall also pay
        the Buy Out Fee in the event of any reduction in Client's volume or usage of Services by more than fifty percent (50%).
     E. Post-Termination. If use of any ADP Products or Services are or may be terminated by ADP pursuant to Sections 9B or 9C, ADP shall
        be entitled to allocate any funds remitted or otherwise made available by Client to ADP in such priorities as ADP (in its sole discretion)
        may determine appropriate (including reimbursing ADP for payments made by ADP hereunder on Client's behalf to a third party) and if
        any such ADP Products or Services are terminated, Client will immediately (i) become solely responsible for all of its third-party
        payment obligations covered by such ADP Products or Services then or thereafter due (including, for Tax Filing Services, all related
        penalties and interest), (ii) reimburse ADP for all payments made by ADP hereunder on Client's behalf to any third party, and (iii) pay
         any and all fees and charges incurred by ADP relating to ADP Products or Services rendered prior the termination date. Client agrees
         that ADP shall be entitled to collect any fees and charges incurred by ADP prior to the termination date via DDF. At any time prior to
         the actual termination date, Client may download Client's information or reports available to it in conjunction with all of the Services
        provided to Client by ADP. Upon termination of this Agreement, Client may order from ADP any data extraction offered by ADP, at the
         then prevailing hourly time and materials rate.
     F. Other Remedies. If ADP elects not to terminate any or all of the ADP Products or Services as permitted hereunder, ADP, in its sole
         discretion, may require Client to pay its outstanding and all future third-party payments relating to the provision of ADP Products or
         Services and/or ADP's fees and charges for ADP Products or Services to ADP by bank or certified check or by wire transfer as a
         condition to receiving further ADP Products or Services.
   10. PAYROLL PROCESSING, TAX FILING & PAYMENT SERVICES.
         ADP will process payroll for Client's employees and payees, deliver pay checks and related reports to Client, process direct deposits to
         those employees electing such service, remit payroll taxes on Client's behalf to those federal, state, and most local taxing jurisdictions
         designated by Client (not including the filing or depositing of excise, sales, use, corporate, or similar taxes), and file related tax returns
         (such remitting of payroll taxes and filing of related tax returns, the "Tax Filing Services"). For an additional fee, ADP will also
         process calendar year-end Forms W-2 for Client's employees and Forms 1099-MISC for payments to individuals that provide services to
         Client as independent contractors. Client shall be liable for, and shall indemnify ADP against, any loss, liability, claim, damage or
         exposure arising from or in connection with any fraudulent or criminal acts of Client's employees or payees.
     A. Funding. Client shall have sufficient funds in Client's account within the deadline established by ADP to satisfy Client's third-party
         payment obligations in their entirety. A mandatory credit check will be performed prior to the provision of any Payment Services. ADP
         may commingle Client's impounded funds with other clients', ADP's or ADP-administered funds of a similar type. ALL AMOUNTS
         EARNED ON SUCH FUNDS WHILE HELD BY ADP WILL BE FOR THE SOLE ACCOUNT OF ADP.
     B. Debits. Client shall be liable for debits properly initiated by ADP hereunder. Client unconditionally promises to pay to ADP the amount
         of any unfunded payroll file (including any debit returned to ADP because of insufficient or uncollected funds or for any other reason),
         plus any associated bank fees or penalties, upon demand and interest on the unfunded payroll amount at the rate of 1.5% per month (or
         the maximum allowed by law, if less). Also, if any debit to an employee's or other payee's account reversing or correcting a previously
         submitted credit(s) is returned for any reason, Client unconditionally promises to cooperate with ADP and pay the amount of such debit
         upon demand and interest thereon. Client agrees to cooperate with ADP and any other parties involved in processing any transactions
         hereunder to recover funds credited to any employee as a result of an error made by ADP or another party processing a transaction on
         behalf of ADP.
     C. Full Service Direct Deposit (FSDD). Prior to the first credit to the account of any employee or other individual under FSDD services,
         Client shall obtain and retain a signed authorization from such employee or individual authorizing the initiation of credits to such party's
         account and debits of such account to recover funds credited to such account in error.
     D. ADPCheckTM. Client shall not distribute any ADPChecks to payees prior to the check date. If Client distributes any ADPChecks prior
         to the check date, ADP may impose an early cashing fee against Client. If Client desires to stop payment on any ADPCheck, Client shall
         provide ADP with a stop payment request in such form required by ADP. ADP shall then place a stop payment order with ADP's bank
         within twenty-four (24) hours of ADP's receipt of such stop payment request. Client shall not request ADP to stop payment on any
         ADPCheck that represents funds to which the applicable payee is rightfully entitled. Client agrees to indemnify, defend, and hold


   ADP Proprietary and Confidential                                                                         ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                                 A-5                                                                    A2yr



                                                                                                                         Exhibit A, 000034
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.285 Page 41 of 69




        harmless ADP and its affiliates and their successors and assigns from and against any liability whatsoever for stopping payment on any
        ADPCheck requested by Client and from and against all actions, suits, losses, claims, damages, charges, and expenses of every nature
        and character, including attorney fees, in any claims or suits arising by reason of stopping payment on said check, including claims made
        by a "holder in due course" of such check.
    E. Important Tax Information (IRS Disclosure). Notwithstanding Client's engagement of ADP to provide ADP Tax Filing Services,
        Client is responsible for the timely filing of payroll tax returns and the timely payment of payroll taxes for its employees. The Internal
        Revenue Service recommends that employers enroll in the U.S. Treasury Department's Electronic Federal Tax Payment System
        (EFTPS) to monitor their accounts and ensure that timely tax payments are being made for them. Online enrollment in EFTPS is
        available at www.eftps.gov; an enrollment form may also be obtained by calling (800) 555-4477. State tax authorities generally offer
        similar means to verify tax payments. Client may contact appropriate state offices directly for details.
    F. State Unemployment Insurance Management. Subject to Section 12, Client's compliance with its obligations in Sections i and ii
        herein, any delays caused by third parties (e.g., postal service, agency system and broker delays) and events beyond ADP's reasonable
        control, ADP will deliver the State Unemployment Insurance Management Services ("SUI Management Services") within the time
        periods established by the relevant unemployment compensation agencies.
          i. Provision of Information; Contesting Claims. Client will on an ongoing basis provide ADP and not prevent ADP from
              furnishing all information necessary for ADP to perform the SUI Management Services within the timeframes established or
              specified by ADP. The foregoing information includes without limitation the claimants' names, relevant dates, wage and separation
              information, state-specific required information, and other documentation to support responses to unemployment compensation
              agencies.
         ii. Transfer of Data. Client may transfer the information described in Section 10Fi to ADP via: (i) on-line connection between ADP
              and Client's computer system, or (ii) inbound data transmissions from Client to ADP. Client will provide the data using mutually
              acceptable communications protocols and delivery methods. Client will promptly notify ADP in writing if Client wishes to modify
              the communication protocol or delivery method.
        iii. Client acknowledges that ADP is not providing storage or record keeping of Client records as part of the SUI Management
              Services, and that if the SUI Management Services are terminated, ADP may, in conformity with Section 9B, dispose of all such
              records. If the SUI Management Services are terminated, any access Client has to ADP websites containing Client's data will
              expire and Client will be responsible for downloading and gathering all relevant data prior to expiration of any such access that may
              have been granted.
  11. HR, BENEFITS AND TALENT MANAGEMENT SERVICES
      The terms of this Section 11 shall apply only to the extent Client is receiving HR, Benefits and/or Talent Management products and
      services hereunder.
    A. Initial Setup Services. Client shall promptly deliver to ADP the Client Content required by ADP to perform initial setup services. Such
         information and materials shall be in an electronic file format acceptable to ADP
    B. Additional Configuration. After completion of initial setup services, any subsequent changes Client requests to the configuration of the
         Client Content in the HR and/or Benefits module will be charged at ADP's then current benefits maintenance fees.
    C. ADP Carrier Connection®. If Client is receiving the WFN HR & benefits module, ADP, or its authorized agent(s), will electronically
         transmit employee data, including employee benefits enrollment data, to Client's carriers or other third parties authorized by Client, and
         Client authorizes ADP and its authorized agent(s), to provide such transmission on Client's behalf. Additionally, commencement of the
         Carrier Connection service is subject to Client completing the configuration setup of Client Content and the format of such transmission
         to the designated carriers. ADP's ability to transmit Client's employee benefits enrollment data is subject to the provision by the
         designated carriers of a current functional interface between the benefits module and the designated carriers' systems. ADP will not be
         obligated to transmit Client's data to the designated carriers if at any time Client's designated carriers fail to provide the proper interface
         as described above. If Client requires the development of any special interfaces in order to transmit such data to the designated carriers,
         all work performed by ADP to create such interfaces will be at ADP's then current fees for such services. Client is responsible for
         promptly reviewing all records of carrier transmissions and other reports prepared by ADP for validity and accuracy according to
         Client's records, and Client will notify ADP of any discrepancies promptly after receipt thereof. In the event of an error or omission in
         the Carrier Connection services caused by ADP, ADP will correct such error or omission, provided that Client promptly advises ADP of
         such error or omission. Client shall remain responsible for transmission of all enrollment/disenroliment data to Client's carriers other
         third parties authorized by Client until ADP confirms that carrier connection implementation is complete.
    D. Talent Management Services. Talent Management Services includes Performance, Recruitment and Compensation Management
         products and services.
           i. Hiring Practices. Client represents and warrants that it will use Talent Management Services for its own hiring and/or HR
               management purposes only. Client acknowledges and agrees that ADP will not be deemed to be involved in any hiring decisions or
               evaluation of candidates in connection with the recruitment services, or with any compensation decisions in connection with the
               compensation management services.
          ii. Customized Content. Client understands and agrees that to the extent it chooses to customize any content or documents made
               available to job candidates through Talent Management Services, including but not limited to job descriptions, online application
               instructions and questions, Client is responsible for the content of any such customization. Client acknowledges that any content
               provided by the Talent Management Services may not be suitable for all situations or in all locations. Client should review
               applicable laws in the jurisdictions in which Client operates and should consult with its own legal counsel prior to utilizing the
               services.
         iii. Sensitive Data. If Client implements the Talent Management Services to collect any sensitive data elements (or special categories
               of data), Client shall comply with any additional requirements for the processing of these data elements, and it shall be responsible
               for respecting all individual rights of access, correction or deletion and for responding to any individual or regulatory inquiries.




  ADP Proprietary and Confidential                                                                          ADP Workforce Now Comprehensive Services
  Version 4 (01012017)                                                  A-6                                                                    A2yr

                                                                                                                         Exhibit A, 000035
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.286 Page 42 of 69




   12. COBRA SERVICES
       COBRA Services are included as part of the Comprehensive HR and/or Comprehensive Benefits Services at no additional charge. Clients
       purchasing Comprehensive Payroll Services (without Comprehensive HR and/or Comprehensive Benefits) can add COBRA Services for
       an additional fee.
       A. COBRA Administration. ADP will make available to Client nondiscretionary, ministerial recordkeeping and COBRA notification
            services regarding Client's group health plans identified by Client on ADP's Health Plan Information Forms (the "COBRA
            Services"). COBRA notification services will be provided to Client's employees and qualified beneficiaries that Client identifies to
            ADP and that meet qualifying event requirements under COBRA. ADP will collect the applicable COBRA premium from the
            participating employees and beneficiaries and credit Client the amounts required for Client to pay the monthly premium directly to
            Client's applicable health insurance carriers. ADP agrees to perform the Services with respect to the Plan(s) (as defined in subsection
            1C below) in accordance with a reasonable good faith interpretation of federal COBRA requirements.
       B. COBRA Client Guide. With respect to the COBRA Services, Client will be granted access to ADP's Client Guide for the COBRA
            Services (the "Guide") via www.BeneDirect.adp.com. Client understands that the Guide may be amended from time to time by ADP
            and such amendments will be posted at www.BeneDirect.adp.com. Client will be deemed to have accepted and approved the Guide
            and each amendment to the Guide and to have directed ADP to implement the changes set forth therein if Client does not promptly
            notify ADP in writing that it objects to such changes.
       C. ADP's Non-Fiduciary Status. Client expressly acknowledges and agrees that ADP is not an "Administrator", "Plan Sponsor," or a
            "Plan Administrator" as defined in Section 3(16)(A) of ERISA, and Section 414(g) of the Internal Revenue Code of 1986, as amended
            (the "Code"), respectively, nor is ADP a "fiduciary" within the meaning of ERISA Section 3(21), and Client shall not request or
            otherwise require ADP to act as such. ADP shall not exercise any discretionary authority or control respecting management of any of
            Client's benefit or welfare plans ("Plan" or "Plans") or management or disposition of any of Client's benefit or welfare Plan assets.
            ADP has no discretionary authority or discretionary responsibility in the administration of the Plan(s).
       D. Use of ADP'S Name. Except for references to ADP as a service provider in IRS Form 5500 or a similar filing as required by ERISA,
            Client shall not use ADP's name without ADP's prior written consent.
       E. Client Data. Client and the Plan Administrator(s) of the Plan(s) must perform their responsibilities and provide the information
            required of them as set forth in the Guide and any amendments thereto. ADP reserves the right to request additional information from
            Client and/or the Plan Administrator(s) of the Plans(s) at any time. Prior to the commencement of any COBRA Services, Client shall
            furnish to ADP all necessary information and data for each Plan, and shall continue to provide ADP with such information and data
            that is necessary for the provision by ADP of the COBRA Services. ADP shall be entitled to rely on any information provided by the
            Client and/or the Plan Administrator(s) of the Plan(s) as accurate, valid and complete. Client shall perform all refinement, purification
            and reformatting of the Client data in order for the COBRA Services to be performed by ADP. ADP shall be compensated on a time
            and expense basis at ADP's standard rates in effect at such time in the event ADP is required to perform any such refinement,
            purification or reformatting. Upon receipt from ADP, Client will promptly review all records, reports and documents produced by
            ADP for accuracy, validity and conformity with Client's records. Client will promptly notify ADP of any error or omission discovered
            by Client or any discrepancy between the information provided by ADP and Client's records and will not rely on any record, report or
            document containing any such error, omission or discrepancy until such error, omission or discrepancy, as the case may be, has been
            corrected. In the event of an error in ADP's records or any reports or statements prepared by ADP and caused by ADP, ADP shall
            correct such records, reports or statements, provided that Client advised ADP of such error within ninety (90) days of the receipt of
            such record, report or statement.
       F. Client Contact. Prior to the commencement of ADP's provision of COBRA Services, Client shall designate in writing to ADP the
            name or names of one or more persons who shall serve as ADP's designated contact for the Services and as project manager for the
            implementation of the COBRA Services (the "Client Contact"). Client hereby represents and warrants to ADP that the Client Contact
            has, and shall at all times have, the requisite authority to (i) transmit information, directions and instructions on behalf of Client, each
            Plan Administrator and, if applicable, each "fiduciary" (as defined in Section 3(21) of ERISA) of each separate Plan and (ii) issue,
            execute, grant, or provide any approvals (other than amendments to this Agreement), requests, notices, or other communications
            required or permitted under this Agreement or requested by ADP in connection with the COBRA Services.
       G. Application of Funds. CLIENT AGREES THAT ADP SHALL RETAIN THE TWO PERCENT (2°0 ADMINISTRATIVE FEE
            THAT SHALL BE ADDED TO THE PREMIUM DUE. ALL AMOUNTS EARNED ON FUNDS OR PREMIUMS REMITTED TO
            ADP IN CONNECTION WITH THE SERVICES PENDING DISBURSEMENT TO CLIENT, CLIENT'S DESIGNEE OR TO
            PLAN PARTICIPANTS SHALL BE RETAINED BY ADP AS COMPENSATION. ADP'S CURRENT PROCESS FOR
            DISBURSEMENT OF SUCH FUNDS IS DESCRIBED IN ATTACHMENT 1 TO THIS ANNEX G. ADP MAY COMMINGLE
            SUCH FUNDS WITH SIMILAR FUNDS FROM OTHER CLIENTS AND WITH SIMILAR ADP AND ADP-ADMINISTERED
            FUNDS.
       H. Client Indemnity. Client agrees to defend, indemnify and hold harmless ADP, its affiliates and their directors, officers, employees,
            legal representatives, agents, successors, and assigns from and against all claims, losses, liabilities, damages, demands, causes of
            action, costs and expenses (including reasonable attorneys' fees and costs of litigation) (collectively "Losses") incurred as a result of
            entering into and performing the COBRA Services or any other cause arising out of this Agreement or the Plan(s), except to the extent
            those Losses resulted from the negligence, willful misconduct or willful breach of this Agreement by ADP in the performance of the
            COBRA Services.
       I. Disbursement Process. Participant payments are received via check or, if arrangements are made by the participant, via ACH
            transfer. Such payments are made throughout the month and are deposited into an ADP account for processing and reconciliation by
            ADP. This ADP account is maintained separately from ADP's operating accounts. Due to the nature of the ACH system, payments
            received through ACH generally clear within two (2) business days. On average, participant checks require forty-eight (48) to seventy-
            two (72) hours to clear. On a monthly basis, ADP reviews each payment and records each payment to the participant's record. ADP
            then reconciles to the particular client, the amounts paid by participants. After completing this recording and reconciliation process,


   ADP Proprietary and Confidential                                                                         ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                                  A-7                                                                   A2yr




                                                                                                                         Exhibit A, 000036
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.287 Page 43 of 69




            ADP remits to the Client the payment amounts made by participants for that month's premiums, along with payments made by
            participants that are still within the applicable grace period (in each case, with respect to COBRA Services, less the two percent (2%)
            administrative fee allowed by COBRA). Such payments to the Client or Carriers are made by ADP either by check or by Fed wire. On
            occasion, participants may pay for coverage in advance of the applicable due date. Amounts disbursed to ADP are held by ADP for
            approximately fifteen (15) days prior to disbursement by ADP. Once disbursed by ADP, if payments are made by check, checks are
            presented for payment approximately fourteen (14) to twenty-one (21) days following disbursement. ADP invests such funds,
            pending disbursement or presentment for payment, in long and short term investments, such as money market funds, United States
            treasury obligations, United States government agency obligations, corporate notes, and other investments.
       J. HIPAA Business Associate Amendment. Pursuant to the federal Health Insurance Portability and Accountability Act, Public Law
            104-191 ("HIPAA"), the Health Information Technology for Economic and Clinical Health Care Act passed as part of the American
            Recovery and Reinvestment Act of 2009 ("ARRA"), the U.S. Department of Health and Human Services regulations entitled
            "Standards for Privacy of Individually Identifiable Health Information" ("Privacy Rule"), Security Standards for the Protection of
            Electronic Protected Health Information ("Security Rule") and the Breach Notification for Unsecured Protected Health Information
            ("Breach Notification Rule"), if COBRA Services are subject to HIPAA then such services are subject to additional terms and
            conditions located at http://www.adp.com/BAA which are incorporated herein and may be modified from time to time and as required
            by law.
   13. MISCELLANEOUS
     A. Inducement; Entire Agreement; Modification. Client has not been induced to enter into this Agreement by any representation or
         warranty not set forth in this Agreement. This Agreement contains the entire agreement of the parties with respect to its subject matter
         and supersedes and overrides all prior agreements on the same subject matter, and shall govern all disclosures and exchanges of
         Confidential Information made by the parties previously hereto. This Agreement shall not be modified except by a writing signed by
         ADP and Client.
     B. Third-Party Beneficiaries. Except as expressly provided herein or in an applicable exhibit, annex, appendix or schedule by express
         reference to this Section 12B, nothing in this Agreement creates, or will be deemed to create, third party beneficiaries of or under this
         Agreement. Client agrees that ADP's obligations in this Agreement are to Client only, and ADP has no obligation to any third party
         (including, without limitation, Client's personnel, directors, officers, employees, users and any administrative authorities).
     C. Force Majeure. Any party to this Agreement will be excused from performance of its obligations under this Agreement, except for
         Client's obligation to pay the fees to ADP pursuant to Section 3, for any period of time that the party is prevented from performing its
         obligations under this Agreement due to an act of God, war, earthquake, civil disobedience, court order, labor disputes or disturbances,
         governmental regulations, communication or utility failures or other cause beyond the party's reasonable control. Such non-performance
         will not constitute grounds for breach.
     D. Non-Hire. During the term of this Agreement and for the twelve (12) months thereafter, neither Client nor the ADP regions providing
         the Services, shall knowingly solicit or hire for employment or as a consultant, any employee or former employee of the other party who
         has been actively involved in the subject matter of this Agreement.
     E. Waiver. The failure of either party at any time to enforce any right or remedy available to it under this Agreement with respect to any
         breach or failure by the other party shall not be construed to be a waiver of such right or remedy with respect to any other breach or
         failure by the other party.
     F. Headings. The headings used in this Agreement are for reference only and do not define, limit, or otherwise affect the meaning of any
         provisions hereof.
     G. Severability. If any of the provisions of this Agreement shall be invalid or unenforceable, such invalidity or unenforceability shall not
         invalidate or render unenforceable the entire Agreement, but rather the entire Agreement shall be construed as if not containing the
         particular invalid or unenforceable provision or provisions, and the rights and obligations of Client and ADP shall be construed and
         enforced accordingly.
     H. Relationship of the Parties. The parties hereto expressly understand and agree that each party is an independent contractor in the
         performance of each and every part of this Agreement, is solely responsible for all of its employees and agents and its labor costs and
         expenses arising in connection therewith.
     I. Governing Law. This Agreement is governed by the laws of the State of New York without giving effect to its conflict of law
         provisions.
     J. Additional Documentation. In order for ADP to perform the Services, it may be necessary for Client to execute and deliver additional
         documents (such as reporting agent authorization, client account agreement, limited powers of attorney, etc.) and Client agrees to
         execute and deliver such additional documents.
     K. Regulatory Notice. No state or federal agency monitors or assumes any responsibility for the financial solvency of third-party tax filers.
     L. Use of Agents. ADP may designate any agent or subcontractor to perform such tasks and functions to complete any services covered
         under this Agreement. However, nothing in the preceding sentence shall relieve ADP from responsibility for performance of its duties
         under the terms of this Agreement.
     M. Conflicts Clause. In the event of a conflict between the terms of this Agreement and any additional terms, the terms of this Agreement
         shall control, unless an Addendum to this Agreement is executed simultaneously herewith or subsequently hereto, in which case the
         terms of such Addendum shall control.
     N. Counterparts. This Agreement may be signed in two or more counterparts by original, .pdf (or similar format for scanned copies of
         documents) or facsimile signature, each of which shall be deemed an original, but all of which together shall constitute one and the same
         instrument.
     0. Assignment. Neither party may assign its rights or obligations under this Agreement without the prior written consent of the other party.
         However, ADP may assign its rights and obligations under this Agreement to a commonly controlled affiliate of ADP without the prior
         written notice or consent of Client in order for such affiliate to perform any or all of the Services, provided that ADP will remain
         responsible for the performance of such Services.


   ADP Proprietary and Confidential                                                                      ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                                A-8                                                                  A2yr




                                                                                                                      Exhibit A, 000037
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.288 Page 44 of 69




     P. Notices. All notices, including any notices of termination in accordance with Section 12 herein, shall be in writing and shall be
        delivered or sent by recognized courier or registered or certified mail, return receipt requested, to the addresses indicated on the face
        hereof with an additional copy to ADP at 5800 Windward Parkway, Alpharetta, GA 30005, Attention: ADP WFN Comprehensive
        Services SVP/GM, or to such other addresses as the parties shall specify by notice given pursuant hereto. A copy of all communications
        to ADP of a legal nature must be sent to ADP at One ADP Boulevard, Roseland, New Jersey 07068, Attention: Legal Department.
     Q. Survival. Those provisions which by their content are intended to, or by their nature would, survive the performance, termination, or
        expiration of this Agreement) shall survive termination or expiration of this Agreement.




   ADP Proprietary and Confidential                                                                     ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                               A-9                                                                  A2yr



                                                                                                                     Exhibit A, 000038
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.289 Page 45 of 69




                                                 SCHEDULE 1 TO ANNEX A
                                          ADP Workforce Now® Comprehensive Services
                                            Statements of Core and Optional Services

   Statement of Core Services

                                                               Service
                   Services                                   Specifics                               Roles and Responsibilities
   Solutions Platform
   ADP Workforce Now ("WFN")            WFN is ADP's trademarked, branded, web-based
                                        payroll, HR, Benefits and Time and Attendance
                                        technology. WFN serves as the access point for all
                                        Client administrators, employees and managers.
                                        General information about ADP WFN can be found
                                        at www.productdescription.maioraccounts.adp.com
                                        (which may be modified from time to time).
   WFN Technology Support               Access to specialists to support Client in use of WFN
                                        technology solutions.
   Implementation
   Implementation — Project Manager     The ADP Project Manager is responsible for the           The Project Manager provides cross
                                        overall Comprehensive Services technology                product guidance for the duration of
                                        implementation and as such creates and maintains a       implementation and introduces the
                                        project plan during implementation. The Project          training curriculum to Client. The
                                        Manager conducts an implementation planning              Project Manager directs the team of
                                        meeting to review the multi-faceted implementation,      ADP implementation specialists and
                                        holds regular status meetings with the entire project    consultants who work on the multi-
                                        team (Client, ADP, and external assigned resources)      faceted implementation required for
                                        and manages deliverables accordingly.                    Client to go live on ADP
                                                                                                 Comprehensive Services, including
                                                                                                 WFN.
   Implementation -- Assignment of a    The ADP Relationship Manager participates in             The ADP Relationship Manager acts as
   dedicated ADP Relationship Manager   implementation and partners with the Project             a business consultant during the
                                        Manager to complete the Implementation.                  implementation process and performs
                                                                                                 business analysis.
                                        The ADP Relationship Manager:
                                           • Schedules onsite visit for Client's strategic       Client is responsible for validating the
                                              analysis during or immediately after               accuracy of all converted data.
                                              implementation kickoff meeting.
                                           • Schedules planning meeting to introduce             Client will attend all necessary
                                              Client's managers and employees to WFN             implementation meetings and provide
                                              portal and self-service functionality.             timely feedback as requested.
                                           • Coordinates and schedules Employee/Manager
                                              Self Service Launch Meeting and distribution of
                                              Welcome Kits.
                                        Develops Client Strategic Action Plan for additional
                                        services to help assure alignment of Services with
                                        Client strategic direction and business drivers in all
                                        related functional areas.




   ADP Proprietary and Confidential                                                               ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                         A-10                                                                 A2yr



                                                                                                                Exhibit A, 000039
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.290 Page 46 of 69




                                                                      Service
                   Services                                          Specifics                                Roles and Responsibilities
   Set-up of Payroll, HR & Benefits, and     Implementation includes all activities needed to           Client is responsible for (i) accurately
   Time and Attendance modules (as           complete set-up of the Payroll, HR & Benefits, and         completing and providing
   applicable)                               Time and Attendance modules (the "Module(s)")              questionnaires to ADP's
                                             including the following:                                   implementation team in a timely
                                                  • Implementation of all outsourcing services          manner; (ii) providing all FIR corporate
                                                      listed in this Statement of Service.              group information to ADP; (iii)
                                                  • Scheduling and planning all implementation          providing all plan requirements
                                                      meetings.                                         information, company policies and
                                                  • Coordinating the collection of                      procedures to either configure WFN
                                                      implementation service questionnaires.            and/or incorporate into administrative
                                                  • Setting-up the Module(s) based on Client's          practices; (iv) providing all payroll
                                                      requirements.                                     data; (v) providing any documents and
                                                  • Collecting all relevant human resources             materials needed to complete
                                                      ("HR"), payroll and enrollment data and           employee access set-up; (vi) providing
                                                      loading them into the Module(s).                  all plan participant and enrollment data
                                             Client must provide all data (e.g., corporate              in a predefined format required by
                                             information, payroll data, benefit plan information,       ADP; (vii) reviewing all information in
                                             relevant HR data, including current personal and           the Module(s) for accuracy; and (viii)
                                             work data and employee/dependent enrollment                all fees related to travel. Failure to
                                             information) in a format required by ADP.                  meet these requirements may impact
                                                                                                        the date upon which Client may access
                                             ADP will determine Client and ADP's readiness to           the Services.
                                             go live based on completion of key deliverables and
                                             success of data gathering, conversion and other            Client is responsible for maintaining
                                             implementation milestones.                                 system configuration of and data
                                                                                                        related to all HR-related information
                                             ADP will set-up the HR & Benefits module to                (e.g., salary structures, job codes, leave
                                             incorporate Client's (i) corporate structure (e.g.,        policies, manager access, etc.) post
                                             divisions, locations, employee classes, and                implementation.
                                             departments) and user rights; (ii) benefit plans and
                                             providers; (iii) HR data, including reports to             Client's implementation team will
                                             information, performance management, leave data,           determine Client's readiness to start
                                             job titles, salary structures, and HR reason codes; and    implementation and assign Client its
                                             (iv) census data, including current personal and work      implementation team members. The
                                             data and employee/dependent enrollment information         make-up of Client's implementation
                                             for all applicable parties.                                team may vary according to the
                                                                                                        number of complementary products or
                                                                                                        services purchased. Client's
                                                                                                        implementation team will coordinate
                                                                                                        with the service team and Client's
                                                                                                        designated team members to ensure all
                                                                                                        requirements are understood and will
                                                                                                        assist in the transition to service.
   Interfaces - ADP Carrier Connection°      If Client purchases Comprehensive HR and/or                Client shall promptly deliver to ADP
                                             Comprehensive Payroll, either separately or together,      any Client Content required by ADP to
                                             but without Comprehensive Benefits, Client shall be        set-up standard carrier connections.
                                             entitled to up to three (3) standard carrier connections
                                             at set up of the Services. If Client purchases             With respect to Carrier Connections,
                                             Comprehensive Benefits alone or with any other             any changes in Client's benefit
                                             Comprehensive Service(s), Client shall be entitled to      providers that require the
                                             unlimited standard carrier connections at set up           establishment of a new carrier
                                             (initial implementation) of the Services.                  connection or the modification of an
                                                                                                        existing carrier connection shall be
                                             Client may elect additional standard carrier               considered a new carrier connection
                                             connections for an additional fee. Subsequent              and shall be completed by ADP at
                                             reconfiguration of existing carrier connections and        ADP's then current rates.
                                             additional elections requested after set up (initial
                                             implementation) of the Services are available for an
                                             additional fee. Carrier connections shall be subject to
                                             an annual maintenance fee.

   Interfaces - Payroll Interfaces, Custom   Client may require payroll or other custom interfaces      ADP's construction of interfaces are
   Interfaces                                in order to electronically transmit data, including but    subject to configuration by Client of


   ADP Proprietary and Confidential                                                                       ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                              A-11                                                                    A2yr




                                                                                                                        Exhibit A, 000040
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.291 Page 47 of 69




                                                                  Service
                   Services                                      Specifics                                 Roles and Responsibilities
                                          not limited to employee payroll data, certain HR and       the applicable Client Content and the
                                          other demographic employee data, etc., to designated       formatting of such transmission to
                                          third parties authorized by Client..                       designated third parties.

                                          The development of such Interfaces shall be at ADP's       ADP's ability to transmit Client
                                          then current fees for such services and fees shall be      Content is dependent on the agreement
                                          depend on the amount of customization required by          by the designated third parties and
                                          ADP to create such interfaces. ADP shall provide           ADP will not be obligated to transmit
                                          Client with an estimate of the cost of the interface       data unless the designated third parties
                                          prior to its development.                                  have agreed to accept data via the
                                                                                                     interface.
                                          An annual maintenance fee shall apply to all
                                          interfaces, including Payroll Interfaces and Custom
                                          Interfaces.
   ADP Personnel — Roles and Responsibilities
   ADP Relationship Manager               The ADP Relationship Manager actively                      The Relationship Manager focuses on
                                          communicates with Client and acts as the primary           assisting Client achieve its goals and
                                          contact between ADP and Client. Each Client is             promote alignment with the
                                          assigned one (1) ADP Relationship Manager, no              Comprehensive Services offering. .
                                          matter which Services Client has purchased.
                                                                                                     The Relationship Manager is engaged
                                          The ADP Relationship Manager is actively engaged           with all levels within the Client
                                          in understanding Client's business model and project       organization. They are involved in key
                                          objectives to ensure alignment with Client objectives.     client interactions and focused on
                                                                                                     quality client experience and
                                          .                                                          consultative opportunities. They drive
                                                                                                     utilization of Services, including
                                                                                                     applicable technology. The ADP
                                                                                                     Relationship Manager acts as a client
                                                                                                     advocate within ADP, escalating issues
                                                                                                     appropriately within ADP,
                                                                                                     coordinating with the Client to
                                                                                                     determine the impact of certain Client
                                                                                                     business events on the Services, and
                                                                                                     preparing and presenting regular
                                                                                                     account reviews.

                                                                                                     Additionally, the Relationship
                                                                                                     Manager will coordinate resources for
                                                                                                     ongoing projects and changes outside
                                                                                                     of initial implementation and will serve
                                                                                                     as an escalation point for all ADP
                                                                                                     products and services received by
                                                                                                     Client.

                                                                                                     The Relationship Manager schedules at
                                                                                                     least an annual review with Client to
                                                                                                     recap all activities completed on its
                                                                                                     behalf and discuss goals and objectives
                                                                                                     for the upcoming years' plan to
                                                                                                     achieve Client's objectives.
   ADP Service Centers
   ADP Service Center (for Client          Access to a toll free number with Client identification   ADP provides access to an assigned
   administrators)                         and issue routing via telephony.                          specialist team that will be Client's
                                                                                                     primary support resource. ADP will
                                                                                                     provide standard service center hours
                                                                                                     8:00 am to 5:30 pm, Client local time
                                                                                                     (Clients in Hawaii will have service
                                                                                                     center access 8:00 am to 5:30 pm
                                                                                                     PST), Monday through Friday, except
                                                                                                     for scheduled downtime for training,
                                                                                                     meetings and ADP-recognized


   ADP Proprietary and Confidential                                                                   ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                           A-12                                                                   A2yr



                                                                                                                    Exhibit A, 000041
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.292 Page 48 of 69




                                                                Service
                    Services                                   Specifics                               Roles and Responsibilities
                                                                                                 company holidays. Such scheduled
                                                                                                 downtime shall not exceed two percent
                                                                                                 (2%) of available hours each calendar
                                                                                                 quarter.
  Employee Service Center                Access to a toll free number for use by employees       As a prerequisite to use of Employee
                                         and managers for:                                       Service Center, Client is responsible to
                                             •     General self-service and payroll inquiries    support and promote employee self-
                                             •     General HR inquiries where Client policy is   service and manager self-service.
                                                   explicit when WFN Comprehensive HR is         ADP will conduct one (1) onsite
                                                   elected                                       employee self-servicemanager self-
                                             •     Benefit call support when WFN                 service launch meeting. On request,
                                                   Comprehensive Benefits is elected             ADP will support multiple virtual self-
                                                                                                 service launch meetings. ADP will
                                         As authorized by Client, respond to Client's            answer employee and manager
                                         employees inquiries, when ADP has all pertinent         questions that have an apparent
                                         information related to:                                 relationship to data entry visible
                                                                                                 through the WFN applications.
                                         • Employee personal information
                                         • Employee pay information and issues                   ADP will provide standard service
                                         • Vacation, holiday, and leave of absence               center hours 8:00 am to 11:30 pm EST,
                                           information                                           Monday through Friday, except for
                                                                                                 scheduled downtime for training,
                                         • Hours of work and overtime information
                                                                                                 meetings and ADP-recognized
                                         • Benefit Participant Information when WFN
                                                                                                 company holidays. Such scheduled
                                           Comprehensive Benefits is elected
                                                                                                 downtime shall not exceed two percent
                                                                                                 (2%) of available time each calendar
                                         Further, the Employee Service Center can provide bi-    quart er.
                                         lingual support for both English and Spanish
                                         speaking employees. Other languages are available
                                         via a partnership with AT&T's language line for an
                                         additional fee charged back to Client on a pay per
                                         usage basis.


  Pay and Tax Administration
  Payroll and Tax                        ADP payroll processing with tax service to              ADP processes payroll and files and
                                         authorized jurisdictions (also included: CheckView,     deposits appropriate federal, state and
                                         Payroll Preview, Total Tax Plus', Full Service          local taxes. Client must review and
                                         Direct Deposit or TotalPay® banking options, Labor      approve final payments.
                                         Distribution, iPayStatements, iReports). Additional
                                         fees will apply for ADP delivery via courier.

                                         Year-end Forms W-2 will be provided and Clients
                                         will be billed separately. Additional fees will
                                         apply for direct mailing of year-end Forms W-2.
  Time and Attendance Feed to Payroll    Import employee Time and Attendance records             ADP provides Client with required file
                                         provided that such records are in an ADP-acceptable     formats to utilize this feed. Client is
                                         format (if not utilizing ADP's Time and Attendance      responsible for adaptation of its file
                                         Module).                                                feed to a format that is compatible with
                                                                                                 ADP's feed.
  Checks and Direct Deposit              ADP offers Clients two (2) banking features: Full       Client must choose one of the banking
                                         Service Direct Deposit (payroll wages electronically    features (unless Client is purchasing
                                         deposited into employees' bank account(s)) or           Comprehensive Payroll which requires
                                         TotalPay (ADPCheck plus Full Service Direct             TotalPay).
                                         Deposit).
  Wage Garnishment Processing Services   ADP provides tools to calculate garnishments based      Client provides employee liens and
  (WGPS)                                 on court orders and client interpretation and also      withholding information to ADP.
                                         generates reports documenting garnishment activity.     ADP processes employee deductions
                                                                                                 for liens, wage garnishments and court
                                                                                                 ordered support and disburses
                                                                                                 payments to third parties as
                                                                                                 appropriate.



  ADP Proprietary and Confidential                                                                 ADP Workforce Now Comprehensive Services
  Version 4 (01012017)                                          A-13                                                                  A2yr
                                                                                                                Exhibit A, 000042
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.293 Page 49 of 69




                                                               Service
                   Services                                   Specifics                               Roles and Responsibilities
                                                                                                The following shall only apply if
                                                                                                Client is not purchasing
                                                                                                Comprehensive Payroll Services:
                                                                                                Client is responsible for lien
                                                                                                interpretation. Client is responsible for
                                                                                                all compliance with agency
                                                                                                notification requirements; replies to
                                                                                                garnishment notices received; notices
                                                                                                of employee terminations and all other
                                                                                                required written responses. Client
                                                                                                must provide minimum of two (2)
                                                                                                weeks notice prior to processing of any
                                                                                                special pays to accommodate any
                                                                                                garnishment requirements.
   HR, Payroll and Benefits Reporting   Comprehensive standard and analytical reports cover     ADP provides access to certain
                                        HR, payroll, and benefits data.                         standard payroll reports. Client has
                                                                                                access to ADP reporting tools to
                                                                                                generate a limited number of custom
                                                                                                reports.
   GL Interface                         ADP will generate a file every payroll that contains
                                        labor expense information that can be entered into
                                        popular general accounting programs. Custom
                                        programming not included.
   Paid Time Off (PTO)                  Access to systems to track employees' paid time off.    Client is responsible for leave
                                                                                                administration unless Total Absence
                                                                                                Management is purchased as an
                                                                                                optional service.
   Non-Paid Persons                     Access to HR & Benefits module to track Client
                                        headcount not included in the payroll system. Such
                                        persons may include international employees (located
                                        outside the U.S.), independent contractors paid
                                        outside the payroll system, persons on leave, and
                                        retirees.
   State Unemployment Insurance (SUI) Administration
   Administer SUI Claims (where         Provide pre-separation unemployment insurance (UI)      ADP assists Client with unemployment
   authorized by state law)             counseling to Client. UI claims administration. Audit   claims administration and
                                        SUI tax rate components.                                unemployment tax filings to help
                                                                                                Client manage claims and State
                                        Audit UI benefits charges. Voluntary contribution       unemployment costs.
                                        review. Provide a quarterly summary report of claims
                                        activity.

                                        Client hearing and appeals not included in base
                                        services.
   COBRA Services
   COBRA Administration                  COBRA Services are included as part of the             COBRA Services will be initiated
                                         Comprehensive HR and/or Comprehensive Benefits         when a COBRA qualifying event is
                                         Services at no additional charge. Clients purchasing   entered by Client into the WFN
                                         Comprehensive Payroll Services (without                Benefits module. Client is
                                         Comprehensive HR and/or Comprehensive Benefits)        responsible for compliance with and
                                         can add COBRA Services for an additional fee.          fulfillment of all state COBRA law
                                                                                                requirements.
                                        ADP will make available nondiscretionary,
                                        ministerial recordkeeping and COBRA notification
                                        services regarding the group health plans identified
                                        by Client on ADP's Health Plan Information forms.
                                        COBRA notification services are provided to Client's
                                        employees and qualified beneficiaries so identified
                                        and meet qualifying event requirements under federal
                                        COBRA law.




   ADP Proprietary and Confidential                                                               ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                         A-14                                                                 A2yr



                                                                                                               Exhibit A, 000043
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.294 Page 50 of 69




                                                                      Service
                   Services                                          Specifics                              Roles and Responsibilities

   Training and Development
   Employee/Manager Self-Service Launch        Training for both Client employees and managers on      Client shall require its employees and
   Training                                    the self-service tools and application (includes one    managers to attend self-service tools
                                               on-site Employee Self-Service Kickoff and, upon         and application training.
                                               request, virtual Employee Self-Service Kickoff
                                               meetings).
   Core Product Training                       Product training on all the core products for           Client shall require administrator users
                                               administrator users (not employees or managers).        to attend core product training.
   Compliance Support
   Compliance Newsletters                      Access to periodic subject matter Compliance
   Note: The offering does not include legal   Newsletters.
   advice or guidance.
   Alerts                                      Access to periodic subject matter Alerts and e-mails.
   Note: The offering does not include
   legal advice or guidance.
   Tip of the Week                             Access to weekly Tips related to best practices and
   Note: The offering does not include legal   compliance changes.
   advice or guidance.
   Online Compliance Resources                 Access to law summaries, best practices, sample
                                               forms and sample policies.
   EEO-1 Report                                Access to tools through the HR & Benefits module        Client prepares and files EEO-1 report.
                                               for tracking EEO-1 required data.
   Veterans Report                             Access to tools for the tracking of VET-4212 required   Client prepares and files VET-4212
                                               data.                                                   report.




   ADP Proprietary and Confidential                                                                      ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                                A-15                                                                 A2yr



                                                                                                                      Exhibit A, 000044
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.295 Page 51 of 69




                   WorkforceNow
                                                                                                                                ANNEX D
                                                                                               ADP Workforce Now® Comprehensive Payroll
                                                                                                      (together with Statement of Services)

    The following terms supplement the general terms and conditions in Annex A and apply to the extent Client purchases ADP
    Workforce Now® Comprehensive Payroll.

    1.   PAYROLL SERVICES, FEES & PROCESS/USE.
         A. Services. ADP will make its Payroll Administration Services set forth in the Comprehensive Payroll Description of Core Services
                attached hereto as Schedule 1 to Annex D (the "Payroll Services") available to clients that meet certain criteria established by
                ADP and that agree to the terms and procedures outlined in this Annex. As a Payroll Services client, Client shall not perform any
                payroll/payroll module updates in ADP's systems unless directed by ADP; ADP shall make and maintain all necessary updates or
                changes based on information provided by Client to ADP. ADP shall not be responsible for (i) any changes made by Client
                directly into the payroll module and (ii) the impact Client's actions and inputs may have on the accuracy of Client's payroll.
         B. Client Information. All Payroll Services will be based upon information provided to ADP by Client and Client will be
                responsible for the accuracy and timely submission of all such information. ADP shall not be responsible for any delays or
                inaccuracies in Client's delivery of data to ADP. Upon receipt from ADP, Client will promptly conduct a detailed review of all
                payroll registers produced by ADP for accuracy, validity and conformity with Client's records. Client will promptly notify ADP
                of any error or omission discovered by Client in any payroll registers, disbursement records, reports and documents produced by
                ADP or any discrepancy between the information provided by ADP and Client's records. Client will not rely on any record,
                report or document containing any discovered error, omission or discrepancy until such error, omission or discrepancy, has been
                corrected. Client will be responsible for any consequences resulting from instructions Client may give to ADP with regard to
                Payroll Services or any payroll registers, disbursement records, reports and documents prepared by ADP based on information
                provided by Client.
    2.   TIME AND ATTENDANCE MANAGED SERVICES. ADP shall provide the Time and Attendance Managed Services as further
         described in this Annex and the attached Schedule 1 to Annex D (the "TA Managed Services") in accordance with and subject to the
         terms of this Annex and the Agreement. The TA Managed Services are only made available as part of Payroll Services to ADP
         Workforce Now Comprehensive Payroll clients that utilize the ADP Workforce Now Time and Attendance module (the "TA
         module"). The TA Managed Services to be performed by ADP hereunder are as follows:
         A. End of Pay Period Administration; Resolution of Error Exceptions. Client acknowledges and agrees that Client will be
                responsible for ensuring that all time and labor data input submitted by Client to ADP is accurate, complete and delivered on time.
                For the purposes of this Annex, the term "error exception(s)" shall mean any data requirements within the TA module that, based
                on Client's configuration, have been assigned a severity level designation of "error"; such designation shall create a requirement
                for an operational task to be completed in order to proceed with Client's payroll processing. Failure to resolve an error exception
                will prevent Client's payroll from being processed as scheduled. Client acknowledges and agrees that Client will be responsible to
                clear all error exceptions preventing the time and attendance file from processing. Client also agrees that all timeframes
                referenced below shall be determined during the implementation process. TA Managed Services shall include, but shall not be
                limited to, the following operational support to assist Client in the end of pay period process:
              i. within an agreed upon timeframe prior to the deadline for payroll submission, ADP will notify all Client supervisors with error
                   exceptions to clear all outstanding error exceptions in the TA module using electronic alerts established in the TA Module;
             ii. if within a predetermined timeframe prior to the deadline for payroll submission Client has not cleared all outstanding error
                   exceptions, ADP will advise Client's designated contact of all outstanding error exceptions; and
            iii. lock the end of pay period process with respect to Client clearance of error exceptions.
         B. Data Administration. All data entry, adjustment and corrections to the TA module must be made by Client. ADP can make
                adjustments in the Payroll module only. Prior to commencement of Services, Client shall provide to ADP all necessary
                information and guidance relating to its time and attendance policies and guidelines and coordinate with ADP to establish
                standards for ADP in its execution of the Services.
         C. Navigation Support. ADP will provide telephone support to all Client employees and users for TA module navigation issues or
                inquiries through ADP's Employee Service Center ("ESC").
         D. Password Resets. ADP will provide telephone support to all Client employees and users for username and password reset
                requests through ADP's ESC. ADP will manage requests, and provide support, for any new Client employees or users that need to
                initialize their access to the TA module, including securing a username and password.
         E. Liability for TA Managed Services. ADP shall not be liable for any damages to Client arising from the delay in submitting
                pay period files for processing after Client has failed to clear outstanding error exceptions within the specified deadline.
    3.   TIME AND ATTENDANCE PRODUCTS. ADP agrees to provide Client with the data collection devices (e.g. Timeclock,
         HandPunch, etc.) (the "Timeclock Equipment"), time and attendance module or application, and related services (collectively, the
         "Time Products") described in the Sales Order. For the hosted Enhanced Time (also known as Enterprise eTIME) product only,
         additional license terms are available at www.adp.com/tImlicenseterms. ADP Enhanced and Essential Time products are available for
         use in a limited number of countries outside the United States, although certain restrictions and requirements may apply.
         A. Installation. Client shall provide and install all power, wiring and cabling required for the installation of any Timeclock
                Equipment. Client shall also pay an installation and setup fee for each unit of Timeclock Equipment if such equipment is installed
                on Client's premises by ADP.


    ADP Proprietary and Confidential                                                                        ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                      D -1




                                                                                                                       Exhibit A, 000045
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.296 Page 52 of 69




         B.  Use of Timeclock Equipment and Right to Inspect. Regarding Timeclock Equipment provided on a subscription basis only,
             Client shall not make any alterations or attach any device not provided by ADP to the Timeclock Equipment, nor shall Client
             remove the Timeclock Equipment from the place of original installation without ADP's prior consent. Upon reasonable written
             notice to Client, ADP shall have the right to enter Client's premises to inspect the Timeclock Equipment during normal business
             hours. Title to the Timeclock Equipment shall at all times remain in ADP unless Client has chosen the purchase option and has
             paid ADP in full the purchase price. Except if so purchased and paid for by Client, the Timeclock Equipment is and at all times
             shall remain, a separate item of personal property notwithstanding its attachment to other Timeclock Equipment or real property.
         C. Return of Timeclock Equipment. Upon termination or cancellation of this Agreement, Client shall, at its expense, return the
             Timeclock Equipment to ADP in accordance with ADP's instructions. The Timeclock Equipment shall be returned in as good
             condition as received by Client, normal wear and tear excepted. In the event the Timeclock Equipment is not returned within
             ninety (90) days, Client agrees to purchase it at the prevailing manufacturer's suggested retail price. If timely payment for the
             Timeclock Equipment is not made by Client, ADP shall have the right to take immediate possession of such equipment. The
             terms of this Section 5 shall not apply if prior to the time of such termination or cancellation Client already purchased and paid for
             the Timeclock Equipment in full.
         D. Warranty. ADP warrants to Client that the Timeclock Equipment shall be free from defects in material and workmanship at the
             date such Timeclock Equipment is shipped and for ninety (90) days thereafter. ADP's sole obligation in case of any breach of any
             warranty contained herein shall be to repair or replace, at ADP's option, any defective items. The foregoing is the extent of ADP's
             liability with respect to all claims related to Timeclock Equipment, including without limitation, contract and negligence claims
             and shall constitute Client's sole remedy.
         E. Maintenance Fees. Maintenance services for the Timeclock Equipment (set forth below in Section 3F) apply automatically to
             Timeclock Equipment obtained under the subscription option (and any charges therefore are already included in the monthly time
             and attendance subscription fees). The costs for maintenance services for Timeclock Equipment under the purchase option are not
             included in the purchase price for such equipment; a separate annual maintenance fee applies. Client, under the purchase option,
             may terminate its receipt of maintenance services by providing written notice to ADP no less than thirty (30) days prior to the end
             of the then current annual coverage period. ADP is not required to rebate to Client any maintenance fees relating to a current or
             prior coverage period. (NOTE: If Client selects the purchase option but opts not to receive (or terminates) maintenance services
             hereunder by executing a waiver of maintenance services, any such services provided by ADP at Client's request will be subject to
             ADP's then current charges for such services.) No Timeclock Equipment maintenance is done at the Client site. Client shall bear
             all delivery/shipping costs and all risk of loss during shipment/delivery of Timeclock Equipment relating to maintenance services.
         F. Maintenance Services. ADP will maintain the Timeclock Equipment to be free from defects in material and workmanship as
             follows: Any parts found to be defective (except as specifically excluded below) shall be replaced or repaired, at ADP's or its
             designee's option, without charge for parts or labor, provided that the Timeclock Equipment has been properly installed and
             maintained by Client and provided that such equipment has been used in accordance with this Agreement and any online or
             shrink-wrap terms or license, or other accompanying documentation including, but not limited to, Client's Sales Order provided
             by ADP or its designee and has not been subject to abuse or tampering. The foregoing repairs and replacements may be made
             only by ADP or its designee, and will be made only after ADP or its designee is notified of a problem, receives delivery from
             Client of the Timeclock Equipment at issue and determines that it results from defective materials or workmanship.
             Notwithstanding the foregoing, ADP may deliver a temporary replacement item for Client's use while such determination is being
             made with respect to the Timeclock Equipment in question. Repairs and replacements required as a result of any of the following
             shall not be included in the foregoing maintenance services and shall be charged at ADP's then current rates: (i) damage, defects,
             or malfunctions resulting from misuse, accident, neglect, tampering, unusual physical, or electrical stress, or causes other than
             normal or intended use; (ii) failure of Client to provide and maintain a suitable installation environment; (iii) any alterations made
             to or any devices not provided by ADP attached to the Timeclock Equipment; and (iv) malfunctions resulting from use of badges
              or supplies not approved by ADP.
         G. Upgrades. In order to keep the Time Products current, ADP may from time to time perform maintenance fixes and other
             upgrades to the Time Products Client is then receiving. ADP will perform these upgrades on Client's behalf for all hosted
              products. For non-hosted products, Client will be required to install the upgrade provided by ADP in accordance with the written
             notice provided to Client
    4.   TAX REGISTRATION SERVICES. ADP shall provide tax registration services as further described in this Annex and the attached
         Schedule I to Annex D (the "Tax Registration Services") in accordance with and subject to the terms of this Annex and the
         Agreement. The Tax Registration Services provided hereunder relate solely to obtaining jurisdiction account numbers requested by
         ADP for employment tax. There shall be no additional fees for Tax Registration Services. In receiving the Tax Registration Services
         hereunder, Client acknowledges the following:
         A. Client understands that ADP will not perform Tax Registration Services in connection with the following events: (i) mergers and
              acquisitions; (ii) name, address or entity (corporate form) changes; (iii) applications to a state's Secretary of State; and (iv) closing
              of accounts with a state taxing agency.
         B. As a third-party service provider, ADP's services hereunder are consultative in nature. ADP is not representing Client in any
              dealings before any tax agencies. ADP's provision of the Registration Services should not be construed as legal, tax, or accounting
              advice. Client should consult its legal, tax, or accounting advisors for such advice.
         C. All submissions to the taxing jurisdiction will be (i) reviewed by Client prior to submission, when provided and (ii) signed by
              Client where necessary or Client will instruct ADP to affix electronically the Client signature provided by it. By signing the


    ADP Proprietary and Confidential                                                                           ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                                   D -2




                                                                                                                          Exhibit A, 000046
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.297 Page 53 of 69




              documents or requesting that ADP affix its electronic signature, Client is confirming that (i) it has reviewed the documents being
              submitted to the taxing jurisdiction and (ii) the information contained in the documents is complete and accurate.
         D. By utilizing the Tax Registration Services, Client is authorizing ADP to act on its behalf in obtaining jurisdiction employment tax
               account numbers including, but not limited to, affixing the electronic signature provided by Client to registration forms and other
              documentation, submitting forms to tax agencies and directly communicating with such agencies as necessary.
         E. Client understands that ADP's services are based solely on the information provided by Client about its business established
              within a particular jurisdiction and other written correspondence that is in reply to ADP's questions regarding the registration
              process or otherwise provided by Client. Client authorizes ADP to rely upon the information it furnishes in providing the Tax
               Registration Services. ADP is not responsible for Tax Registration Services provided hereunder based on any inaccurate
               information supplied by Client or the failure by Client to provide ADP with information relating to the registration process.
         F. Client understands that, for reasons beyond ADP's reasonable control, ADP may not be successful in securing an employment tax
               account number for Client in any particular jurisdiction.
         G. ADP is not responsible for any penalties or interest incurred by Client as a result of ADP's failure to timely recieve Client's
               identification numbers.
    5.   RESTRICTIONS ON USE/OWNERSHIP. Client's right to use the products and services contained in Payroll Services are
         specifically limited. Only Client's authorized employees may access the products and services contained within Payroll Services. Any
         alterations made to or suggested for Payroll Services, documentation or related software by Client shall be the exclusive property of
         ADP. ADP retains all right, title, and interest to Payroll Services. Client shall not offer, loan, encumber, sell or otherwise transfer the
         products or services included within Payroll Services to any third party. This Annex is personal to Client. Client shall not assign or
         otherwise transfer any rights (other than the limited right for Client's authorized agent to access Payroll Services on its behalf) or
         obligations under this Annex or the Agreement. All right, title and interest to all intellectual property with respect to the products and
         services contained in Payroll Services, including that, which may be or become protectable by patent, copyright, trademark, trade secret
         or similar laws, shall remain exclusively with ADP. No license or other right of any kind is granted to Client by ADP's furnishing the
         products or services to Client, except for the limited right to use and test Payroll Services as expressly provided in this Annex. Client
         shall not use ADP's copyrights, trademarks, trade names or other intellectual property in any way.
    6.   RETURN OF PRODUCT. Upon the expiration or termination of this Agreement or upon Client's cessation of Payroll Services,
         Client shall promptly return to ADP all software, documentation and other materials, whether supplied by ADP or made by Client, in
         connection with Payroll Services.
    7.   GARNISHMENT SERVICES.
         A. Description of the Garnishment Services. ADP will provide Client with (i) wage garnishment order evaluation and processing,
              (ii) wage garnishment payment processing, (iii) voluntary wage deduction processing, (iv) third party wage garnishment order
               response services and (v) call center support services as further described on Schedule 2 to this Annex D (the "Garnishment
              Services"). ADP's provision of the Garnishment Services will be based upon and subject to the information supplied by or on
              behalf of Client (including orders or information provided by courts of law, attorneys, agencies, or Client). ADP will act solely in
               the capacity of a third party service provider of garnishment data evaluation and data and payment processing. ADP will in no way
               provide Client with legal services or representation in connection with its provision of the Garnishment Services.
         B. Additional Documents. Client will execute and deliver to ADP copies of such documents, forms or instruments necessary for
               ADP to render to Client the Garnishment Services.
         C. Improvements, Enhancements, etc. ADP will deliver to Client, at no additional cost, all improvements, enhancements,
               modifications and updates to the Garnishment Services if and as they are made generally available by ADP to its other
               Garnishment Services clients at no additional cost. All other improvements, enhancements, modifications and updates to the
               Garnishment Services will be made available by ADP to Client at ADP's then prevailing prices. All such improvements,
               enhancements, modifications and updates may, if applicable, be delivered to Client in the form of computer media and will be
               installed by Client. Client acknowledges and agrees that ADP will not be liable to Client for any degradation to the Garnishment
               Services or errors that occur as a result of Client's failure to implement any improvements, enhancements, modifications and/or
               updates to the Garnishment Services (including associated client interfaces) that ADP reasonably determines are necessary to
               ADP's provision of the Garnishment Services.
         D. ADP Performance of Services. ADP's performance of the Garnishment Services shall be in accordance with and subject to the
               documents, policies, directives, rules, practices and procedures for such administration provided to ADP by Client or by third
               parties (such as courts, attorneys and agencies) to the extent that Client has directed ADP and ADP has agreed to accept such
               documents, policies, directives, rules, practices and procedures for such administration from such third parties. In the event ADP
               shall have any questions relating to the application of same to a particular set of facts, or if a garnishee notifies ADP of his or her
               objection to ADP's evaluation or application of the same, then ADP shall notify Client of such questions or objections. Client
               shall be responsible for obtaining answers to any such questions or resolving such objections and ADP shall be entitled to rely
               upon such answers and to follow any directions communicated by Client. Client authorizes ADP to release employee-related data
               to applicable courts of law, other third party vendors of Client as are designated by Client from time to time or to the extent
               necessary to provide the Garnishment Services.
         E. Client Indemnity. Client shall indemnify, defend and hold ADP harmless from and against any and all liabilities, claims,
               penalties, damages, forfeitures, suits, and the costs and expenses incident thereto (including the costs and expenses of defense,
               settlement and reasonable attorneys' fees), arising from or claimed to have arisen from the performance by ADP of the
               Garnishment Services, including any such liability, claims, damages, costs or expenses arising from or claimed to have arisen
               from actions ADP performs in connection with Garnishment Services pursuant to any data supplied by Client or any instruction,

    ADP Proprietary and Confidential                                                                          ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                                  D -3




                                                                                                                          Exhibit A, 000047
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.298 Page 54 of 69




                request or representation of Client, except to the extent such liability, claims, damages, costs or expense arise from the negligence
                or willful misconduct of ADP. ADP shall be under no duty to review any such Client data, instruction, request or representation.
         F. Additional Termination.
              i. Basis of Termination. If (a) Client fails remit or otherwise make available to ADP sufficient, good and available funds within
                   the deadline established by ADP, and (b) such failure, in ADP's reasonable opinion, creates a risk of loss of funds to ADP
                   (based upon ADP's standard procedures), ADP may, in its sole discretion and upon notice to Client, immediately terminate the
                   Garnishment Services under this Annex D. In addition, if ADP reasonably determines that it can no longer provide all or any
                   portion of the Garnishment Services due to changes in applicable law or application of existing law, ADP may, in its sole
                   discretion and upon notice to Client, immediately terminate the applicable portion of the Garnishment Services. If the
                   Garnishment Services are terminated by ADP pursuant to this Section 7F, Client will immediately (1) be responsible for
                   payment of Client's wage garnishment and voluntary deduction amounts associated with that portion of the Garnishment
                   Services terminated by ADP not otherwise collected from Client by ADP including, without limitation, any judgments, court
                   costs, legal fees, and/or interest accruing after the date of such termination, (2) be responsible for its garnishment answer and
                   filing obligations, (3) reimburse ADP for all such payment obligations paid by ADP on behalf of Client and theretofore not paid
                   or reimbursed by Client, and (4) pay any and all fees and charges invoiced by ADP to Client relating to the Garnishment
                   Services.
             ii. Reinstatement after Termination. If ADP terminates the Garnishment Services because Client fails remit or otherwise make
                   available to ADP sufficient, good and available funds within the deadline established by ADP, and Client determines that its
                   failure to do so was the result of a clerical error, Client may request in a writing delivered to ADP (a "Reinstatement Request")
                   that ADP reinstate the Garnishment Services. The Reinstatement Request shall be certified by an executive officer of Client
                   and include a detailed description of the circumstances surrounding Client's failure to make such funds available. If ADP
                   agrees, in its reasonable discretion, that Client failed to remit or otherwise make available to ADP sufficient, good and available
                   funds because of a clerical error, ADP will reinstate Client's Garnishment Services at the earliest date reasonably possible.
            iii. Additional Requirements. If Client fails to remit or otherwise make available to ADP sufficient, good and available funds and
                   ADP chooses in its discretion to not terminate this Annex D, as a condition to continuing to provide the Garnishment Services,
                   ADP may require Client to pay all outstanding and future wage garnishment payment obligations covered by the Garnishment
                   Services and/or all ADP fees and charges for the Garnishment Services hereunder to ADP by (a) bank or certified check, (b)
                   wire transfer of immediately available funds, and/or (c) in advance of the then current schedule.
         G. Electronic Income Withholding Orders Program.
                i. Authorization. To the extent the Electronic Income Withholding Orders Program (the "e-IWO Program") is available in any
                    particular jurisdiction, Client authorizes ADP as its third party service provider to receive from the Office of Child Support
                    Enforcement (the "OCSE") electronic income-withholding orders/notices issued by all states/tribes/territories participating in
                    the e-IWO Program. Client also authorizes ADP to rely on the documents and information provided to it by the OCSE and to
                    handle and process income-withholding orders/notices electronically transmitted to it in the same manner as if they were
                    received from Client.
               ii. ADP Obligation. ADP's sole obligation with respect to the e-IWO Program is to handle and process income-withholding
                    orders/notices that are actually received by it from the OSCE. ADP shall not be liable or deemed to be in default for any act,
                    failure to act, negligence or bad faith by any state/tribe/territory or the OCSE.
              iii. Client Obligation. In order to participate in the e-IWO Program, Client must provide to ADP the information necessary to
                    provide this functionality. For the jurisdictions participating in the e-IWO program, Client shall continue to forward any and
                    all income-withholding orders/notices or related documentation or information received by it to ADP.
              iv. Mechanics of the e-IWO Program. Client understands that there is a 30-day start up period in which orders will convert from
                    hard-copy documents mailed to Client to the electronic method. Client agrees to provide written notice to ADP at least 45
                    days in advance if it wishes to no longer participate in the e-IWO Program. Client also acknowledges and agrees that ADP
                    may, at its sole discretion, discontinue participation in the e-IWO Program at any time.
               v. Client understands that any electronic income-withholding orders received by ADP as its third party service provider shall be
                    considered records generated during the ordinary course of business and that the electronic income-withholding orders
                    received by ADP shall be considered admissible as evidence in the same manner as paper documents.
    8.   CERTIFIED PAYROLL. Client acknowledges and agrees that Client, and not ADP, will be solely responsible for the preparation and
         processing of all certified payroll needs, including any reporting requirements. Client will be responsible to comply with all regulations
         pertaining to the preparation of certified payrolls and related reporting. Government contracting, certified payroll reporting and
         compliance support of the Davis Bacon Act, the Service Contract Act or any state law equivalents is outside the scope of the Services.
         Client will be responsible for the maintenance of any third party system Client engages to meet its certified payroll requirements.
         Client will also be responsible for the creation of any and all reports and import files relating to certified payroll. ADP disclaims any
         liability whatsoever for any activities or actions relating to certified payroll and Client shall be liable for, and shall indemnify ADP
         against, any loss, liability, claim, damage or exposure incurred by ADP arising from or in connection with Client's certified payroll
         operations.




    ADP Proprietary and Confidential                                                                          ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                                  D -4




                                                                                                                         Exhibit A, 000048
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.299 Page 55 of 69




                                                              SCHEDULE 1 TO ANNEX D

                                                      Comprehensive Payroll Statement of Services

    The following supplements the ADP Workforce Now Comprehensive Services Statements of Core and Optional Services (Schedule 1
    to Annex A) and applies to the extent that Client purchases ADP Workforce Now Comprehensive Payroll.

              Services                         Service Specifics                              Roles and Responsibilities
                                                                                           ADP                          Client
    Implementation of Comprehensive Payroll
    Standard Operating                 ADP obtains detailed information      ADP uses analysis               Client provides ADP with its
    Procedures                         required to configure and deliver     documents and meetings          payroll practices and
                                       the Payroll Services.                 with Client to capture all of   procedures and assists ADP
                                                                             Client's pay practices and      with completing the SOP,
                                       During implementation, ADP            creates Standard Operating      which will be used to
                                       works with the Client to conduct      Procedures ("SOP").             perform the Payroll Services.
                                       an analysis in order to ensure that                                   To the extent that Client
                                       ADP has up-to-date and accurate       ADP provides Client with        does not purchased ADP's
                                       information on Client's programs      best practices and guidance     WFN HR, Time and
                                       and policies that will be             while developing the            Attendance and/or Benefits
                                       administered by ADP.                  combined standard               Modules, the SOPs shall
                                                                             operating procedure             outline additional Client
                                                                             ("SOP") documents which         responsibilities that may
                                       ADP's Transformation Services,        include ADP's standard          arise as a result of Client' s
                                       will assist the Client and Client
                                       managers with change                  procedures.                     use of such non-ADP
                                       management                                                            systems (e.g. downstream
                                                                                                             impact to potential
                                                                                                             government agency reporting
                                                                                                             requirements, such as ACA
                                                                                                             reporting).
                                                                                                             Prior to commencement of
                                                                                                             the Payroll Services, Client
                                                                                                             must acknowledge the SOP.
    Implementation Schedule            Implementation of Payroll                                             Client agrees to use
                                       Services will proceed in                                              commercially reasonable
                                       accordance with an                                                    efforts to implement Payroll
                                       implementation schedule agreed                                        Services within fourteen (14)
                                       upon between ADP and Client.                                          weeks of the commencement
                                                                                                             of implementation of Payroll
                                                                                                             Services.
    Workforce Now Comprehensive Payroll Support Team
    Payroll Specialists                ADP Payroll Specialists                                               Client shall adhere to the
                                       coordinate the administration of                                      Comprehensive Payroll
                                       Payroll Services on an ongoing                                        timeline as documented in
                                       basis, including payroll                                              the Client SOP.
                                       processing and administration
                                       activities, establishing and
                                       maintaining processing
                                       schedules, coordinating any non-
                                       standard processing events, and
                                       managing critical payroll events
                                       during the year (e.g., year-end
                                       processing)
    Payroll Services
    Time and Attendance                Time and Attendance module            ADP provides access to and      Provide to ADP Client
    Managed Services                   (Comprehensive Payroll Services       set-up of the Time and          business rules and policies
                                       includes ADP Essential Time.          Attendance module ("TA          for time capture, changes in

    ADP Proprietary and Confidential                                                                           ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                                     D -5




                                                                                                                           Exhibit A, 000049
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.300 Page 56 of 69




             Services                         Service Specifics                             Roles and Responsibilities
                                                                                       ADP                             Client
                                       ADP Enhance Time is available       module"), an ADP web-           organizational structure, etc.
                                       for an additional charge),          hosted time and attendance      required to set-up and
                                                                           system that uses the Internet   maintain TA module.
                                                                           to automate employee time
                                                                           and attendance record
                                                                           keeping, including best
                                                                           practice recommendations
                                                                           about integration of the
                                                                           Time and Attendance
                                                                           Module.
                                       Time collection and Reporting       Identify and escalate any       Collect employee time
                                                                           error exception(s) to           according to Client business
                                                                           designated client contact.      rules and policies within the
                                                                                                           appropriate payroll schedule.
                                                                           Identify error exceptions per
                                                                           agreed upon guidelines/         Client assigns employees to
                                                                           thresholds and escalate to      work schedules within TA
                                                                           Client.                         module.

                                                                           Reconcile escalations per       Review and approve
                                                                           Client guidance but ADP         employee time data; notify
                                                                           will not make adjustments to    employees and reconcile
                                                                           Client data within the TA       error exceptions and
                                                                           module.                         discrepancies in accordance
                                                                                                           with Client business rules
                                                                           Create time data batch and      and policies.
                                                                           submit to payroll.
                                                                                                           Designated client contact
                                                                                                           must assign a secondary
                                                                                                           contact if unavailable for
                                                                                                           scheduled call/contact

                                                                                                           Respond to escalations as
                                                                                                           needed for approval per
                                                                                                           agreed upon schedule.

                                                                                                           Client is responsible for all
                                                                                                           time entries, adjustments and
                                                                                                           approvals.
    Payroll Administration             The complete details of the         ADP provides services and        Client supports ongoing
                                       Comprehensive Payroll Timeline      resources to the Client          processes, conducts strategic
                                       will be documented in the Client    related to the administration    planning, develops Client
                                       Standard Operating Procedures.      of payroll. Provides             business rules and policies
                                       All HR-related changes must be      problem management              and notifies ADP of any
                                       submitted 5 business days prior     resolution for payroll           Client procedural or
                                       to Client's check date and all      problems/issues (includes        organizational changes
                                       time and attendance records must    case management, escalation      affecting the Payroll
                                       be approved 4 business days         and reporting) from both         Services. Client assists in
                                       prior to the Client's check date,   Client and Client employees      resolving issues escalated by
                                       at the deadline designated by       and managers. ADP                ADP in accordance with the
                                       ADP.                                communicates errors and          Comprehensive Payroll
                                                                           corrective actions including     timeline documented in the
                                                                           reporting on open items.         Client acknowledged SOP.

                                       Cost allocations                    ADP maintains costing           Client defines labor costing
                                                                           definitions to permit cost      and distribution codes and
                                                                           allocations from payroll        rules and provides to ADP.
                                                                           data. ADP maintains all
                                                                           tables supporting the payroll

    ADP Proprietary and Confidential                                                                          ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                                   D -6




                                                                                                                         Exhibit A, 000050
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.301 Page 57 of 69




              Services                        Service Specifics                        Roles and Responsibilities
                                                                                   ADP                          Client
                                                                       function.
                                       Payroll Calendar/Schedule and   ADP will apply and              Client defines timekeeping
                                       Maintenance                     configure payroll calendars     schedules, payroll calendars
                                                                       and cycles based on             and cycles in accordance
                                                                       information provided by         with parameters provided by
                                                                       Client.                         ADP.

                                                                       ADP will update schedule as     Client will inform ADP of all
                                                                       requested by client per         changes to schedules,
                                                                       established update process.     calendars, or cycles that
                                                                                                       impact payroll in a timely
                                                                                                       manner and in accordance
                                                                                                       with the Comprehensive
                                                                                                       Payroll timeline documented
                                                                                                       in the Client acknowledged
                                                                                                       SOP.
                                       Employer Updates                ADP will process updates         Client will provide
                                                                       impacting payroll per Client     information and updates for:
                                                                       direction and approved            • Earning types
                                                                       process provided that any         • Deduction types
                                                                       such changes are effective at     • Mass changes
                                                                       the beginning of the pay          • Rate changes
                                                                       period.                           • Organisational changes
                                                                                                         • Accumulators and work
                                                                       Any mid-cycle process                 rules; and
                                                                       updates impacting payroll
                                                                                                         • Other updates as
                                                                       shall be considered a change
                                                                                                             required.
                                                                       control and additional fees
                                                                       shall apply.
                                       Event Processing                Based on information            Client enters data in ADP
                                                                       provided by Client, ADP         Workforce Now or a
                                                                       processes changes related to    designated ADP format (pre-
                                                                       Clients' employees.             audited and import ready) in
                                                                                                       a timely manner for the
                                                                                                       following Client employee
                                                                                                       changes:
                                                                                                       • Terminations
                                                                                                       • Leaves of absence
                                                                                                       • Transfers and promotions
                                                                                                       • Status changes
                                                                                                       • Hire/rehire
                                                                                                       • Client organizational
                                                                                                           changes; and
                                                                                                       • Other updates as
                                                                                                           required.
                                       Employee Record Setup and       ADP will:                       Client will:
                                       Maintenance                     • Process submitted and         • Enter and approve
                                                                         approved employee                 employee changes
                                                                         changes                       • Provide special payment
                                                                       • Process new employee              information (e.g., one-
                                                                         pay/time file setup               time or infrequent
                                                                       • Collect and process               payments such as
                                                                         employee pay file                 bonuses or sales
                                                                         changes                           commissions, etc.)
                                                                       • Process direct deposit        • Provide ADP with pre-
                                                                         enrollments and changes           audited, approved ADP
                                                                       • Manage and maintain               formatted import files
                                                                         payroll database and

    ADP Proprietary and Confidential                                                                      ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                               D -7




                                                                                                                     Exhibit A, 000051
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.302 Page 58 of 69




             Services                          Service Specifics                         Roles and Responsibilities
                                                                                    ADP                             Client
                                                                          payroll records                Client will provide all
                                                                        • Process mass changes           applicable employee level
                                                                        • Import files that are in       tax coding
                                                                          pre-audited, approved-
                                                                          ADP format

                                                                        ADP will set up the tax
                                                                        validation tables based on
                                                                        Client's direction

                                                                        Provide guidance and best
                                                                        practices
                                       Paid Time Off (PTO)              Provide modules to track         Provide PTO policy
                                                                        employees' paid time off         information and exceptions.
                                                                        based on Client's PTO            Provide updates and changes
                                                                        policy.                          in PTO policy to ADP.
                                                                                                         Client is responsible for
                                                                                                         reconciling employee PTO
                                                                                                         balances and tracking,
                                                                                                         including balance issues.
    Payroll Processing                 Payroll Module                   Provide payroll processing       Client agreement to not
                                                                        module for calculation of        make changes within the
                                                                        gross to net processing          payroll module
                                                                        through ADP's proprietary
                                                                        software
                                       Gross to Net                     Provide and maintain             Client will provide
                                                                        module to calculate gross to     applicable information to set
                                                                        net pay, including               up earnings and deductions
                                                                        deductions.                      for the calculation.
                                       Pay Processing and Off-Cycle     ADP will process Client's        Client will:
                                       Processing                       payroll data as follows:         • Notify ADP of upcoming
                                       • Manual Checks                  • Input into and verify pay        off-cycle processing
                                       • Retro Adjustments                 data in payroll module          changes and coordinate
                                       • Bonus/Supplemental Pay         • Calculate retroactive pay        processing, including
                                                                           adjustments for exempt          submission of data in
                                       If an additional payroll            employees, being paid a         required format
                                       processing is required, such         fixed salary, within sixty   • Calculate and provide data
                                       processing shall be subject to      (60) days of the current        to ADP for retroactive pay
                                       additional cost.                    pay period begin date           adjustments required for
                                                                        • Calculating retroactive          all nonexempt employees,
                                                                           pay adjustmentsfor all          paid hourly or by fixed
                                                                            employees beyond the           salary
                                                                           sixty (60) day threshold      • Calculate and provide data
                                                                            will be done by work           to ADP for retroactive
                                                                           order only — additional         adjustments required for
                                                                           fees will apply                 all exempt employees
                                                                         • Process prorated                being paid a fixed salary
                                                                           payments per data               outside the sixty (60) day
                                                                            provided by Client             window or in mid-payroll
                                                                         • Process off-cycle payrolls      cycle
                                                                            as requested by Client or    • Calculate and provide data
                                                                            as deemed necessary by         to ADP for all employees
                                                                            ADP                            for all overtime retroactive
                                                                         • Provide Client access to        pay calculations
                                                                            off-cycle payroll data via   • Provide ADP with data for
                                                                            online reporting tools         prorated payments
                                                                         • Update payroll balances       • Provide ADP with data
                                                                            and accumulators, as           needed to calculate mid-

    ADP Proprietary and Confidential                                                                        ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                                D -8




                                                                                                                       Exhibit A, 000052
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.303 Page 59 of 69




              Services                        Service Specifics                            Roles and Responsibilities
                                                                                       ADP                            Client
                                                                             needed per request from        cycle or retroactive
                                                                             Client                         adjustments for benefit
                                                                         •   Process required earnings      deductions
                                                                             or deduction adjustments
                                                                             to reflect accurate system   If a manual check is
                                                                             or control information       required, the Client Payroll
                                                                             within the module            Contact must submit the
                                                                             (primarily system tables     Manual Check Request to
                                                                             or processing tables)        the ADP Payroll Specialist.
                                                                         •   Provide stunmary             The ADP Payroll Specialist
                                                                             reporting on deductions      will calculate the check,
                                                                             and payments                 provide the Client Payroll
                                                                         •   Submit and reconcile         Contact with the net pay and
                                                                             statutory deductions         update the ADP Workforce
                                                                         •   Create benefit deductions    Now® Payroll module with
                                                                             per data provided by         the next payroll. The Client
                                                                             Client                       Payroll Contact is
                                                                                                          responsible to issue a manual
                                                                         If ADP performs an off-          check in house from its own
                                                                         cycle payroll, payroll           check stock or print such
                                                                         amendment or issues manual       manual check within ADP
                                                                         checks at Client's request,      Workforce Now.
                                                                         additional fees may apply.
    Payment Services                   Checks and Direct Deposit         Provide TotalPay, which          Client ensures that sufficient
                                                                          includes Full Service Direct    funds are available in
                                                                         Deposit (payroll wages           Client's designated account
                                                                          electronically deposited into   for direct debit to ADP's
                                                                          employees' bank account(s))     designated account, or
                                                                         and ADPCheck.                    transferred by means of wire
                                                                                                          transfer to ADP's designated
                                                                         Prepare pay deposits or          account, as applicable,
                                                                         checks for employees.            within specified deadlines to
                                                                                                          satisfy all of Client's payroll
                                                                                                          obligations and off-cycle
                                                                                                          processing.

                                                                                                          • Client ensures that
                                                                                                             employees may not cash
                                                                                                             checks prior to check
                                                                                                             dates. Noncompliance
                                                                                                             with this request will result
                                                                                                             in additional fees to Client
                                       Stop PaymentsNoids                ADP will process stop            Client will notify ADP of
                                                                         payments and voids as             need for stop payments and
                                                                         directed by Client.               voids and provide data to
                                                                                                           identify specific payment(s)
                                                                                                           impacted.
                                       Reversals                         Process reversals as directed     Notify ADP of need for
                                                                         by client within the current      reversals and provide data to
                                                                         pay period or as funds are        identify specific payment(s)
                                                                         available.                        impacted.

                                                                                                          Client is responsible for
                                                                                                          collection of overpaid funds.
                                       Payments to Third Party Vendors                                    Client is responsible for
                                                                                                          payments to third party
                                                                                                          vendors.
                                       Reconciliation                    For funds paid using             Client will be responsible for
                                                                         TotalPay and/or ADPCheck,        reconciliation of payments
    ADP Proprietary and Confidential                                                                         ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                                 D -9




                                                                                                                        Exhibit A, 000053
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.304 Page 60 of 69




              Services                         Service Specifics                               Roles and Responsibilities
                                                                                         ADP                            Client
                                                                             ADP will reconcile all          issued outside of TotalPay
                                                                             payments issued.                and ADPCheck
    Payroll Tax Filing                 Payroll Taxes                         File and deposit federal and    Review and approve final
                                                                             state payroll taxes on          payments for payroll tax
                                                                             Client's behalf in              services.
                                                                             jurisdictions where ADP is
                                                                             authorized.                     File and deposit payroll taxes
                                                                                                             for jurisdictions where ADP
                                                                             Forms W-2 are provided at       is not authorized
                                                                             an additionalfee.
    Payroll Compliance                 Quick Reference Guides                Access to Quick Reference       Client remains responsible
                                       Note: The offering does not           Guides for each of the fifty    for its compliance with all
                                       include legal advice or guidance.     (50) United States, which       applicable laws.
                                                                             include a summary of the
                                                                             top compliance issues for       Client remains responsible
                                                                             Client's review and             for action required in
                                                                             application.                    communications issued to
                                                                                                             Client in the various forms
                                                                             ADP reviews payroll trends      of communications, such as
                                                                             and evaluates and               Payroll Alerts.
                                                                             communicates payroll best
                                                                             practices and guidance          The Comprehensive Payroll
                                                                             through various forms of        Services are not designed to
                                                                             communication, such as          take into account payroll
                                                                             Payroll Alerts                  laws in local jurisdictions.
    HR, Payroll and Benefits           ADP Reporting provides                Provide tools for reporting     Utilize reports and reporting
    Reporting Tool                     comprehensive standard and            and support.                    tools as needed to support
                                       analytical reports covering HR,                                       business needs.
                                       payroll, and benefits data.           If Client requires additional
                                                                             assistance in developing
                                                                             reports, ADP will assist in
                                                                             Client's efforts to create
                                                                             reports but will not be
                                                                             responsible for Client's
                                                                             report writing requirements.
    Pay Data Files                     Client Pay Data Files submitted       Import and process up to        Client contact submits pre-
                                       to ADP may be subject to              four (4) required ADP pre-      audited file to ADP using
                                       additional charges. Pay Data          approved formatted file(s)      ADP format specifications,
                                       Files are typically used to process   into Payroll module per         process, and
                                       specific payroll-related data (For    payroll schedule. If Client     schedule/timeline (5 business
                                       example: commission, bonus,           requires more than four (4)     days prior to pay date).
                                       taxable stock transactions and        files, additional fees may
                                       non-standard ADP employee             apply.                          Maintain and resolve data
                                       deductions such as union dues, or                                     accuracy for files.
                                       other types of payroll                 If a designated ADP
                                       transactions.                          resource is required to        Client shall adhere to
                                                                              manage/create a Payroll        schedule/timeline.
                                                                              Interface, additional fees
                                                                              will apply. See Payroll
                                                                              Interfaces below.

                                                                              Notify Client of any format
                                                                              issues. Work with client to
                                                                              resolve issues, as needed.
    Payroll Interfaces                 General Ledger ("GL") Interface       Maintains system to create      Generates file and imports to
                                                                             expense information file.       financial system as needed.

                                                                             Provides access and system      Maintains mapping of payroll
                                                                             to create file that contains    fields to financial system
    ADP Proprietary and Confidential                                                                            ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                                     D -10




                                                                                                                            Exhibit A, 000054
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.305 Page 61 of 69




              Services                         Service Specifics                              Roles and Responsibilities
                                                                                         ADP                              Client
                                                                             expense information that can     fields.
                                                                             be entered into the more
                                                                             popular general accounting       Communicates any mapping
                                                                             programs.                        updates that impact payroll
                                                                                                              processing to ADP.
                                                                              Communicates any payroll
                                                                              related changes that may
                                                                              impact field mapping.
                                       Payroll Outbound Interfaces           Create/Run interface file per    Provide initial file/setup
                                                                             the payroll schedule and         requirements and formats for
                                                                             agreed upon format (custom       each interface.
                                                                             programmingfees may
                                                                             apply).                          Provide updates to ADP for
                                                                                                              any changes to file/setup
                                                                             Provide file to designated       requirements.
                                                                             Client contact.
                                                                                                               Maintain and resolve data
                                                                                                               accuracy for transferred files.
    International and Expatriate       The rules around wage and tax                                          Client must have a detailed
    Employees                          withholding and reporting for                                          written policy for
                                       Expatriates (U.S. employees                                            compensation of these types
                                       working outside the U.S.) and                                          of employees and should
                                       Foreign Nationals (employees                                           work with a legal and tax
                                       from foreign countries working                                         professional due to the
                                       in the U.S.) are complex and                                           complexity of the
                                       require a high level of                                                compensation and taxation at
                                       coordination from Client's                                             the federal and state level.
                                       payroll, benefit and human
                                       resources contacts. ADP will
                                       have no responsibility or liability
                                       with respect to any payroll
                                       calculations, including tax
                                       withholding, for Expatriates or
                                       Foreign Nationals
                                       Expatriates (U.S. employees            ADP will process payroll        Client must calculate all
                                       working outside of the U.S.)           for Client to expatriates via   compensation, including all
                                                                              such person's U.S. bank         earnings types, deductions
                                                                              account based exclusively       and tax withholdings on
                                                                              on payroll information,         global assignments. These
                                                                              including all earnings types,   calculations include, but are
                                                                              deductions and tax              not limited to: cost of living
                                                                              withholdings, provided to       adjustments, hypothetical tax
                                                                              ADP by Client.                  calculations, housing costs,
                                                                                                              living allowances, state tax
                                                                              ADP will reasonably assist      issues, tax equalization, tax
                                                                              Client in producing reports     protection, etc.
                                                                              requested by Client.
                                                                                                              Client must provide all
                                                                                                              necessary information for
                                                                                                              these employees (including
                                                                                                              earnings, tax withholding,
                                                                                                              deductions, etc).
                                       Foreign Nationals (Foreign             ADP will process payroll        Client must verify eligibility
                                       employees working in the U.S.)         for Client to foreign           to work in the U.S.
                                                                              nationals via such person's
                                                                              U.S. bank account based         Client must verify VISA and
                                                                              exclusively on payroll          pay requirements under
                                                                              information, including all      VISA regulations.
                                                                              earnings types, deductions

    ADP Proprietary and Confidential                                                                             ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                                     D -11




                                                                                                                            Exhibit A, 000055
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.306 Page 62 of 69




              Services                        Service Specifics                              Roles and Responsibilities
                                                                                        ADP                             Client
                                                                            and tax withholdings,           Client must provide tax
                                                                            provided to ADP by Client.      withholding guidance for
                                                                                                            income and Social Security
                                                                                                            withholdings which may be
                                                                                                            different for each employee
                                                                                                            and each type of VISA and
                                                                                                            country of origin.

                                                                                                            Client must accurately
                                                                                                            perform the aforementioned
                                                                                                            withholdings calculations
                                                                                                            (typically performed by a
                                                                                                            third party) to provide ADP
                                                                                                            with the appropriate
                                                                                                            direction.

                                                                                                            Client will monitor hours
                                                                                                            worked and all events that
                                                                                                            require tax and other
                                                                                                            compensation changes and
                                                                                                            will notify ADP of such
                                                                                                            changes when required.
                                       ADP shall process the payments       ADP will not provide any        Client will be responsible for,
                                       for the Client's nonemployee         Wage Garnishment                among other things: (i)
                                       workers and annually prepare         Processing Services             compliance with orders to
                                       Forms 1099-MISC for the              (WGPS) or Full Service          withhold and remittance of
                                       Client's nonemployee workers         Garnishment Services for        amounts demanded for any
                                       ("1099 Workers") as requested        the 1099 Workers.               type of garnishment; (ii) all
                                       by Client for an additional fee.                                     lien interpretation; (iii)
                                       The 1099 Workers must all be                                         responses to initial orders;
                                       listed under a separate control                                      and (iv) preparation and
                                       (company code).                                                      transmittal of all employee
                                                                                                            termination and leave of
                                                                                                            absence notifications to the
                                                                                                            appropriate agencies.
    Form 1065 (Schedule K-1)                                                                                 Client will be responsible.
    Partner's Share of Income,
    Deductions, Credits, etc.
    Form 8922 — Third Party            Special rules apply to the            ADP will establish a           Client must consult with
    Sick Pay Recap                     reporting of sick pay payments to     separate company code if       third party plan administrator
                                       employees. How these payments         the Client requires the Form   to determine if plan
                                       are reported depends on whether       8922. Pay data will be         administrator or ADP will be
                                       the payments are made by the          processed to capture the       issuing the employee Forms
                                       employer or a third party, such as    information required on the    W-2 and who will be
                                       an insurance company.                 form. The Form 8922 will       required to file Form 8922.
                                                                             be printed at the end of the
                                                                             tax year and sent to the       Client understands ADP
                                                                             Client for filing with the     does not provide tax filing
                                                                             IRS.                           services for Form 8922.
    Form 1099-MISC Workers             ADP shall process the payments        ADP will not provide any       Client will be responsible
                                       for the Client's nonemployee          Wage Garnishment               for, among other things: (i)
                                       workers and annually prepare          Processing Services            compliance with orders to
                                       Forms 1099-MISC for the               (WGPS) or Full Service         withhold and remittance of
                                       Client's nonemployee workers          Garnishment Services for       amounts demanded for any
                                       ("1099 Workers") as requested         the 1099 Workers.              type of garnishment; (ii) all
                                       by Client for an additional fee.                                     lien interpretation; (iii)
                                       The 1099 Workers must all be                                         responses to initial orders;
                                       listed under a separate control                                      and (iv) preparation and
                                       (company code).                                                      transmittal of all employee

    ADP Proprietary and Confidential                                                                           ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                                    D -12




                                                                                                                          Exhibit A, 000056
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.307 Page 63 of 69




              Services                         Service S ecifics                               Roles and Res onsibilities
                                                                                         ADP                              Client
                                                                                                               termination and leave of
                                                                                                               absence notifications to the
                                                                                                               appropriate agencies.
    Employees located in the           Outside the scope of services                                           Client must manage all
    US Territories and                 under the Comprehensive Payroll                                         related processing on their
    Caribbean, including Puerto        offering.                                                               own in a separate company
    Rico, Guam, and US Virgin                                                                                  code, with separate FEIN.
    Islands                                                                                                    ADP does not provide any
                                                                                                               payroll compliance support.
    Tax Registration Services
    Relevant and Required                                                    ADP shall obtain relevant         Client must provide to ADP
    Information                                                              and required information to       all information requested by
                                                                             complete online or paper          ADP with respect to the Tax
                                                                             registration applications.        Registration Services


    Submission of Applications         Upon Client's request, ADP shall      ADP will not perform Tax          Client may need to provide a
                                       initiate the registration process     Registration Services in          signed Power of Attorney
                                       for each jurisdiction identified by   connection with the               (POA) or Reporting Agency
                                       Client and arrange for the            following events: (i)             Authorization (RAA) when
                                       submission of the application(s)      mergers and acquisitions;         needed by ADP for it to
                                       to the appropriate tax agency on      (ii) name, address or entity      obtain account number and
                                       the Client's behalf.                  (corporate form) changes;         status information from an
                                                                             (iii) applications to a state's   employment tax jurisdiction.
                                                                             Secretary of State; and (iv)
                                                                             closing of accounts with a
                                                                             state taxing agency.
    Communications                     ADP shall communicate with the        ADP is not responsible for        Client must promptly provide
                                       tax agency representatives on the     P&I based on timeliness of        ADP with any
                                       status of the application and         receipt of the client's ID        communications received
                                       notify Client in writing of the       number.                           from the tax agency which
                                       new account numbers (to the                                             are directly or indirectly
                                       extent this information is                                              applicable to the registration
                                       communicated to ADP by the tax                                          process or that may otherwise
                                       agency), other account status                                           impact Client's request for an
                                       information, or problems                                                account number.
                                       encountered during the process.




    ADP Proprietary and Confidential                                                                              ADP Workforce Now Comprehensive Services
    Version 4 (01012017)                                                     D -13




                                                                                                                             Exhibit A, 000057
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.308 Page 64 of 69




                                                               SCHEDULE 2 TO ANNEX D

                                                                Garnishment Services
                                                      ADP Description of Roles and Responsibilities
                                                              for Garnishment Services

     This matrix defines the responsibilities of ADP in delivering Garnishment Services to Client, and also highlights the responsibilities
     remaining with Client. Please note that all services are provided in accordance with standard ADP processes and methodologies, and are
     therefore is subject to change in the reasonable discretion of ADP.


   Garnishment Services                                                                               Responsibility

              Area                               Task/Activity                 ADP    Client     Third Party                  Notes

   Garnishment Services             Provide wage garnishment data in                    ✓
   Implementation                   single electronic file in ADP
                                    standard format, along with copies
                                    of all associated original
                                    garnishment orders; resubmit data
                                    if original data is returned by
                                    ADP
                                    Complete data conversion test and           ✓
                                    return any data errors to Client for
                                    analysis and resubmission
                                    Validate results of data                            ✓
                                    conversion test
   ADP Wage Garnishment             Send garnishment orders and                         ✓                        NOTE: ADP assumes
   Administration                   wage attachments to ADP                                                      garnishments provided to ADP
                                                                                                                 are valid
                                    Process new and/or existing                 ✓
                                    garnishment orders and wage
                                    attachments received from Client
   Employee Communications          Notify Client employee of                    ✓
                                    garnishment order and/or wage
                                    attachment requirements,
                                    including processing fee for
                                    deductions associated with
                                    collection of child support or
                                    creditor lien through payroll
                                    deduction
   Non Court-Filed                      Complete and send notifications          ✓
   Communications                       directly to applicable third
                                        party(ies)
   Court-Filed Communications           Complete court-filed                     ✓                               NOTE: Court-filed notifications
                                        notifications; send electronically                                       include the following types of
                                        to Client via GENAS for either                                           correspondence for Writs of
                                        electronic signature or wet                                              Garnishment, wage assignments,
                                        physical signature where required                                        bankruptcy, Georgia state tax
                                        due to State requirement or notary                                       levies and other documentation
                                        requirement.                                                             required to be filed with a court:




     ADP Proprietary and Confidential                                                                     ADP Workforce Now Comprehensive Services
     Version 4 (01012017)                                                    D -14




                                                                                                                       Exhibit A, 000058
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.309 Page 65 of 69




   Garnishment Services                                                     I                        Responsibility

              Area                                Task/Activity                   ADP   Client   Third Party                    Notes

                                    Complete recurring answers as                                                     Interrogatory (basic form
                                    required by courts each pay cycle,                                                type that do not require any
                                    including accompanying                                                            legal interpretation)
                                    payments withheld from                                                      •     Answer of continuing lien
                                    appropriate individual(s) (where
                                                                                                                •     Employee copy of continuing
                                    payment is required to accompany
                                                                                                                      lien
                                    such answers); send to Client for
                                    either electronic or physical                                               • Notice of unable to withhold
                                    signature (as described in the                                              •     Notice of employee
                                    preceding section) as required                                                    termination
                                    Review, approve (via either                           ✓                     • Notice of employee not on
                                    electronic signature or physical                                              file
                                    signature as indicated by ADP),                                             •     Final answer
                                    and notarize (if required), court-
                                    filed notifications and/or recurring                                        •
                                    answers within timeframe set out
                                    in standard operating procedure;
                                    send signed hard copy documents
                                    to ADP via overnight delivery
                                    Process approved documents as                  ✓
                                    follows:
                                    • For documents that can be
                                      signed electronically, affix
                                      Client signature, send
                                      electronically to applicable
                                      court
                                    • For documents that require
                                      physical signature and/or
                                      notarization, scan signed
                                      documents and send to
                                      applicable court
                                        Retain ownership of completion                    ✓
                                        of any court-filed communications
                                        not signed and/or sent within
                                        timeframe set out in standard
                                        operating procedure as described
                                        herein
  Garnishment Disbursement              Process garnishment payments                ✓
  and Funding                           every payroll, or according to a
                                        defined frequency (e.g., end of
                                        each month) in accordance with
                                        requirements of garnishment order
                                        Fund garnishment payments                         ✓

   Garnishment Administrative           Collect garnishment                         I                           NOTE: Administrative fees
   Fee Service                          administration fees associated                                          collected are calculated based on
                                        with collection of child support                                        applicable, state-dictated rates
                                        and creditor lien payments
                                        through payroll deduction




     ADP Proprietary and Confidential                                                                    ADP Workforce Now Comprehensive Services
     Version 4 (01012017)                                                       D -15




                                                                                                                      Exhibit A, 000059
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.310 Page 66 of 69




  Garnishment Services                                                                         Responsibility

                                                                                                         I
              Area                            Task/Activity                ADP    Client   Third Party                Notes

                                    Report garnishment                       I
                                    administration fees collected to
                                    Client via payroll output report;
                                    return collected fees to Client via
                                    adjustment to impounded amount
                                    for garnishments




     ADP Proprietary and Confidential                                                              ADP Workforce Now Comprehensive Services
     Version 4 (01012017)                                                 D -16




                                                                                                                Exhibit A, 000060
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.311 Page 67 of 69



                  WorkforceNow
                                                                                                                                  ANNEX E
                                                                                                                               Essential ACA
   1.   OVERVIEW.
        A. Description. ADP will provide the Essential ACA solution specified in the Sales Order (and any applicable service specification)
           (collectively, the "Essential ACA") to Client in accordance with the terms of this Agreement. Essential ACA is a technology and
           software solution to assist Client in managing compliance needs related to the Affordable Care Act (ACA), including eligibility
           calculations and affordability determinations, preparation and electronic filing of Forms 1094-C and 1095-C forms, access to evidence
           of benefit offering information and benefit offering audit reports. Client must use ADP Workforce Now payroll, HR and benefits
           services in order to purchase and implement Essential ACA. The Essential ACA services will commence for the 2017 filing period.
           ADP will not assist with the 2016 filing period. For the avoidance of doubt, all Forms filed by ADP with the IRS on behalf of Client
           will be filed electronically; any Forms sent to Client for its employees by ADP shall be sent in paper form, and, if Client has ADP's
           iPay functionality, ADP will also make Forms accessible to Client employees electronically. It will then be Client's responsibility to
           distribute the Forms directly to its employees.
        B. Delivery of Client Content. Client shall promptly deliver to ADP the Client Content as required by ADP in an electronic file format
           specified by and accessible to ADP and will include any materials relating to Client and necessary for incorporation in the Essential
           ACA solution, including, but not limited to, any Human Resources, Payroll, Time and Labor, Benefits, Form I-9, and/or financial data.
   2.   THE SERVICES.
        A. Client ACA Liaison. Prior to the commencement of ADP's provision of the Essential ACA solution, Client shall designate in writing
           to ADP the name of one person who shall serve as ADP's principal designated contact for the Essential ACA solution (the "Client
           ACA Liaison"). Client hereby represents and warrants to ADP that the Client ACA Liaison has, and shall at all times have, the
           requisite authority to transmit information, directions and instructions on behalf of Client. The Client ACA Liaison also shall be
           deemed to have authority to issue, execute, grant, or provide any approvals (other than amendments to this Agreement), requests,
           notices, or other communications required or permitted under this Agreement (including, without limitation, Change Items) or
           requested by ADP in connection with the Essential ACA solution. Client shall designate an alternate Client ACA Liaison in the event
           the principal Client ACA Liaison is not available.
        B. Client Instructions. In the event ADP shall have any questions relating to a particular set of facts or client directions, then ADP shall
           request clarification from the Client ACA Liaison. The Client ACA Liaison shall have the responsibility to obtain answers to any
           such questions or objections and ADP shall be entitled to rely upon such answers and to follow any directions communicated by the
           Client ACA Liaison. Client authorizes ADP to release employee-related data to third party vendors of Client as are designated by
           Client from time to time. ADP shall be under no duty to question the measures taken or directions provided by Client pursuant to any
           section of this Annex E.
        C. Disclaimer. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE SCOPE OF
           SERVICES, CLIENT EXPRESSLY ACKNOWLEDGES THAT ADP IS NOT THE "ADMINISTRATOR" OR "PLAN
           ADMINISTRATOR" AS DEFINED IN SECTION 3(16)(A) OF ERISA AND SECTION 414(g) OF THE INTERNAL
           REVENUE CODE, RESPECTIVELY, NOR IS ADP A "FIDUCIARY" WITHIN THE MEANING OF ERISA SECTION
           3(21). ADP SHALL NOT EXERCISE ANY DISCRETIONARY AUTHORITY OR DISCRETIONARY CONTROL
           RESPECTING MANAGEMENT OF ANY BENEFIT PLANS SPONSORED OR OFFERED BY CLIENT. ADP HAS NO
           DISCRETIONARY AUTHORITY OR DISCRETIONARY RESPONSIBILITY IN THE ADMINISTRATION OF THE
           CLIENT'S BENEFIT PLAN(S).
   3.   IMPLEMENTATION SERVICES.
        A. Implementation Services. ADP will assist Client in implementing the Essential ACA solution for the benefit of and in conjunction
           with Client in accordance with the provisions of this Section 3. ADP will use commercially reasonable efforts to complete the
           implementation services in a timely manner.
        B. Conversion of Data; Required Timeline. Client shall provide to ADP, such applicable Client files, databases and other information
           (the "Client Files") as is necessary to permit the Essential ACA solution to be performed. Client must provide the Client Files to ADP
           by November 1st of the year preceding the year in which the preparation and electronic filing of the Forms will be provided. For
           purposes of clarification and example, in order for ADP to perform the preparation and electronic filing of the Forms in January of the
           current filing year, Client must provide the Client Files in accordance with the terms and conditions of this Addendum, and such
           Client Files must be accepted and converted by ADP by December 9 of the previous year. Client assumes the responsibility for the
           Client Files to be transmitted to ADP, including, but not limited to, their condition, content, format, usability or correctness. Client
           shall perform all Client Files refinement, purification and reformatting in order for the Essential ACA solution to be performed by
           ADP. With Client's pre-approval, ADP shall be compensated on a time and expense basis at ADP's standard rates in effect at such
           time in the event ADP is required to perform any such refinement, purification or reformatting. Client will cooperate with ADP and
           provide ADP with all necessary information and assistance required in order for ADP to successfully convert the Client Files. Client
           understands and agrees that if Client fails to provide the Client Files in order for such Client Files to be accepted and successfully
           converted by November 1st, in any given year, ADP will not provide the preparation and electronic filing of the Forms for that year
           and Client will not be eligible for credit of any fees paid for the Essential ACA solution for that year. Client is responsible for the
           accuracy of all Client Files and will review for accuracy the preview of the Forms prior to filing. In the event that a Form 1094-C or
           1095-C needs to be refiled due to an inaccuracy in the Client files, Client will be billed for such refiling. The obligations described in
           this Section 3B shall apply to ongoing provision of Client Files to ADP by Client.
        C. Project Lead. Client will designate a project lead for the implementation of the Essential ACA solution and will promptly notify
           ADP of the name, telephone number and email address of such person. The Client project lead will be deemed to have authority to
           issue, execute, grant, or provide any approvals, requests, notices, or other communications required under this Annex or requested by




   ADP Proprietary and Confidential                                                                       ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                                E -1



                                                                                                                       Exhibit A, 000061
Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.312 Page 68 of 69




             the other party in connection with the implementation of the Essential ACA solution. The project lead will bring appropriate
             personnel/slcillsets to the project as needed.

   4.   LICENSED ENTITY.
        Notwithstanding the use in this Annex E of the word "ADP", in the event that ADP determines that all or a portion of the Essential ACA
        solution may be subject to licensing or other regulatory requirements, such services shall be performed solely by such wholly owned
        subsidiary of Automatic Data Processing, Inc. as shall be designated by ADP.




   ADP Proprietary and Confidential                                                                   ADP Workforce Now Comprehensive Services
   Version 4 (01012017)                                              E-2



                                                                                                                  Exhibit A, 000062
    Case 3:20-cv-01352-WQH-DEB Document 13-1 Filed 08/27/20 PageID.313 Page 69 of 69




                    1                               CERTIFICATE OF SERVICE
                    2            I am a resident of the State of California and over the age of eighteen years,
                    3   and not party to the within action; my business address is 300 South Grand Avenue,
                    4   Twenty-Second Floor, Los Angeles, California, 90071-3132. On August 27, 2020,
                    5   I served the within document(s):
                    6
                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                    7         DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST
                                           AMENDED COMPLAINT
                    8
                    9   on the interested parties in this action as follows:
                 10              Electronic Service via the Court’s CM/ECF system pursuant to Civ. L.R.
                 11     5.4(c) and email, for purposes of the proposed order.
                 12              I declare under penalty of perjury, under the laws of the United States of
                 13     America and the State of California, that the above is true and correct.
                 14              Dated this 27th day of August, 2020 at Los Angeles, California.
                 15
                 16
                 17                                                 Christine Resendez
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
                                                                                     MEMORANDUM OF PS & AS ISO
 BOCKIUS LLP                                                                        DEF’S MOTION TO DISMISS FIRST
 ATTORNEYS AT LAW
                                                                   24                       AMENDED COMPLAINT;
   LOS ANGELES
                        DB2/ 39476285                                              CASE NO. 3:20-CV-01352-WQH-DEB
                                                                                          Exhibit A, 000063
